Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of January 22, 2015

among

PATRIOT NATIONAL, INC.

as Borrower,

Various Lenders, and

BMO HARRIS BANK N.A.,

as Administrative Agent

FIFTH THIRD BANK,

as Syndication Agent

BMO CAPITAL MARKETS CORP., FIFTH THIRD BANK and SUNTRUST ROBINSON

HUMPHREY, INC., as

Joint Lead Arrangers

BMO CAPITAL MARKETS CORP., as

Sole Book Runner



--------------------------------------------------------------------------------

CONTENTS   Clause        Page  

SECTION 1

 

DEFINITIONS

     1   

1.1  

  Definitions      1   

1.2  

  Other Interpretive Provisions      22   

1.3  

  Accounting Terms and Determinations; GAAP      23   

1.4  

  Time of Day      23   

SECTION 2

 

COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES; LETTER OF
CREDIT PROCEDURES; SWING LINE LOANS

     23   

2.1  

  Commitments      23   

2.2  

  Loan Procedures      24   

2.3  

  Letter of Credit Procedures      25   

2.4  

  Swing Line Loans      28   

2.5  

  Incremental Term Loans      30   

2.6  

  Increase in Revolving Commitments      31   

2.7  

  Commitments Several      33   

2.8  

  Certain Conditions      33   

2.9  

  Defaulting Lenders      33   

2.10

  Cash Collateral      35   

SECTION 3

 

RECORDKEEPING

     36   

SECTION 4

 

INTEREST

     37   

4.1  

  Interest Rates      37   

4.2  

  Interest Payment Dates      37   

4.3  

  Setting and Notice of Eurodollar Rates      37   

4.4  

  Computation of Interest      37   

4.5  

  Default Interest and Fees      37   

SECTION 5

 

FEES

     38   

5.1  

  Commitment Fees      38   

5.2  

  Letter of Credit Fees      38   

5.3  

  Administrative Agent’s and Arranger’s Fees      39   

5.4  

  Upfront Fees      39   

SECTION 6

 

REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS; PREPAYMENTS

     39   

6.1  

  Repayment of Loans      39   

6.2  

  Commitment Reductions      39   

6.3  

  Prepayments      39   

6.4  

  All Prepayments of Eurodollar Loans      40   

6.5  

  All Prepayments of Term Loans      40   

SECTION 7

 

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

     40   

7.1  

  Making of Payments      40   

 

  i  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

CONTENTS   Clause        Page  

7.2  

  Application of Payments      40   

7.3  

  Due Date Extension      41   

7.4  

  Setoff      41   

7.5  

  Proration of Payments      41   

7.6  

  Taxes      41   

SECTION 8

 

INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS

     46   

8.1  

  Increased Costs      46   

8.2  

  Basis for Determining Interest Rate Inadequate or Unfair      47   

8.3  

  Change in Legality      48   

8.4  

  Funding Losses      48   

8.5  

  Right of Lenders to Fund through Other Offices      49   

8.6  

  Discretion of Lenders as to Manner of Funding      49   

8.7  

  Mitigation Obligations; Replacement of Lenders      49   

8.8  

  Conclusiveness of Statements; Survival of Provisions      50   

SECTION 9

 

REPRESENTATIONS AND WARRANTIES

     50   

9.1  

  Existence; Power      51   

9.2  

  Organizational Power; Authorization      51   

9.3  

  Approvals; No Conflicts      51   

9.4  

  Financial Statements      51   

9.5  

  Litigation and Insurance Regulatory Matters      52   

9.6  

  Compliance with Laws and Agreements      52   

9.7  

  Investment Company Act      53   

9.8  

  Taxes      53   

9.9  

  Margin Regulations      53   

9.10

  ERISA      53   

9.11

  Property; Insurance      53   

9.12

  Disclosure      54   

9.13

  Labor Relations      54   

9.14

  Subsidiaries      54   

9.15

  Deposit and Disbursement Accounts      55   

9.16

  Collateral Documents      55   

9.17

  Indebtedness and Liens      55   

9.18

  No Default      55   

9.19

  Continued Business      55   

9.20

  Solvency      56   

9.21

  State and Federal Regulation      56   

9.22

  Anti-Money Laundering and Anti-Terrorism Finance Laws      56   

9.23

  Anti-Corruption Laws      56   

9.24

  Sanctions Laws      56   

 

  ii  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

CONTENTS   Clause        Page  

SECTION 10

 

AFFIRMATIVE COVENANTS

     57   

10.1  

  Financial Statements and Other Information      57   

10.2  

  Notices of Material Events      59   

10.3  

  Existence; Conduct of Business      60   

10.4  

  Compliance with Laws      60   

10.5  

  Payment of Obligations      60   

10.6  

  Books and Records      60   

10.7  

  Visitation and Inspection      60   

10.8  

  Maintenance of Properties      61   

10.9  

  Insurance      61   

10.10

  Use of Proceeds; Margin Regulations      61   

10.11

  Cash Management      61   

10.12

  Additional Subsidiaries; Collateral      62   

10.13

  Further Assurances      62   

10.14

  Insurance      63   

10.15

  Anti-Corruption Laws      63   

SECTION 11

 

NEGATIVE COVENANTS

     63   

11.1  

  Debt and Preferred Equity      63   

11.2  

  Liens      64   

11.3  

  Fundamental Changes      65   

11.4  

  Investments; Loans      65   

11.5  

  Restricted Payments      66   

11.6  

  Sale of Assets      67   

11.7  

  Transactions with Affiliates      68   

11.8  

  Restrictive Agreements      68   

11.9  

  Sale and Leaseback Transactions      68   

11.10

  Hedging Agreements      69   

11.11

  Accounting Changes      69   

11.12

  Fiscal Periods      69   

11.13

  Modification of Charter Documents      69   

11.14

  ERISA Compliance      69   

11.15

  Acquisitions      70   

11.16

  Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws; Restricted Person      71   

11.17

  Financial Covenants      71   

SECTION 12

 

EFFECTIVENESS; CONDITIONS OF LENDING, ETC

     71   

12.1  

  Effectiveness      71   

12.2  

  Conditions to All Credit Extensions      74   

12.3  

  Condition to Initial Revolving Loans      75   

SECTION 13

 

EVENTS OF DEFAULT AND THEIR EFFECT

     75   

13.1  

  Events of Default      75   

 

  iii  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

CONTENTS   Clause        Page  

13.2  

  Effect of Event of Default      77   

13.3  

  Application of Funds      78   

SECTION 14

 

THE ADMINISTRATIVE AGENT

     79   

14.1  

  Appointment and Authorization of Administrative Agent      79   

14.2  

  Consultation with Experts      79   

14.3  

  Liability of Administrative Agent; Credit Decision      80   

14.4  

  Action by Administrative Agent      80   

14.5  

  Administrative Agent and Its Affiliates      81   

14.6  

  Indemnity      81   

14.7  

  Resignation of Administrative Agent and Successor Administrative Agent      81
  

14.8  

  Authorization to Release, Subordinate or Limit Liens      82   

14.9  

  Designation of Additional Agents      82   

SECTION 15

 

GENERAL

     83   

15.1  

  Waiver; Amendments      83   

15.2  

  Confirmations      83   

15.3  

  Notices      84   

15.4  

  Regulation U      84   

15.5  

  Borrower as Agent of Loan Parties      84   

15.6  

  Costs and Expenses; Indemnification      84   

15.7  

  Captions      86   

15.8  

  Assignments; Participations      86   

15.9  

  Governing Law      89   

15.10

  Severability      89   

15.11

  Counterparts      89   

15.12

  Successors and Assigns      89   

15.13

  Obligations Several      89   

15.14

  Voidable Transfers      89   

15.15

  USA Patriot Act      90   

15.16

  Forum Selection; Consent to Jurisdiction; Service of Process      90   

15.17

  Waiver of Jury Trial      91   

15.18

  Acknowledgement      91   

 

  iv  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES    SCHEDULE 2.1    Lenders, Commitments and Percentages SCHEDULE 4.1
   Pricing Matrix SCHEDULE 6.1    Term Loan Amortization Schedule SCHEDULE
9.5(b)    Litigation and Insurance Regulatory Matters SCHEDULE 9.11(c)   
Insurance SCHEDULE 9.14    Subsidiaries SCHEDULE 9.15    Deposit Accounts
SCHEDULE 9.17    Existing Debt and Liens SCHEDULE 12.1    Debt to be Repaid
SCHEDULE 11.4(a)    Investments SCHEDULE 11.6    Asset Sales SCHEDULE 15.3   
Notices EXHIBITS    EXHIBIT A    Form of Guaranty EXHIBIT B    Form of Pledge
Agreement EXHIBIT C    Form of Security Agreement EXHIBIT D    Form of Borrowing
Notice EXHIBIT E    Form of Conversion/Continuation Notice EXHIBIT F    Form of
Voluntary Prepayment Notice EXHIBIT G    Form of Compliance Certificate EXHIBIT
H    Form of Assignment Agreement EXHIBIT I    Form of Incremental Term Loan
Request EXHIBIT J    Form of U.S. Tax Compliance Certificate

 

  v  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of January 22, 2015 (this “Agreement”) is among
PATRIOT NATIONAL, INC. a Delaware corporation (the “Borrower”), the Lenders (as
defined below) and BMO HARRIS BANK N.A., as administrative agent, Issuing Lender
and Swing Line Lender.

WHEREAS, the Borrower has requested a credit facility to refinance the
Borrower’s existing indebtedness and for general corporate purposes; and

WHEREAS, the Lenders are willing to extend commitments to provide such credit
facility on the terms set forth below;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms have the following
meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of more than 50% of
the Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

“Administrative Agent” means BMO Harris Bank N.A. in its capacity as
administrative agent for the Lenders hereunder and any successor thereto in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adjusted EBITDA” is defined as Consolidated Net Income plus, to the extent
deducted in determining net income, tax expense (or less any tax benefits),
Interest Expense, depreciation and amortization, net realized losses (or less
any gains) on investments, loss on exchange of units and warrants, increase (or
less any decrease) in the fair value of common stock and warrant redemption
liability, non-cash stock compensation. For any period in which a permitted
acquisition of a line of business or entity occurs, Adjusted EBITDA shall be
calculated on a pro forma basis as if the acquired line of business or entity
had been acquired on the first day of such period. Adjusted EBITDA for the
period ending (i) December 31, 2013 shall equal $8,840,174, (ii) March 31, 2014
shall equal $11,210,576, (iii) June 30, 2014 shall equal $12,217,662, and
(iv) September 30, 2014 shall equal $9,737,868.

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, Controls or is Controlled by or is under common Control with such
Person and (b) any officer or director of such Person.

 

   

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Agent-Related Persons” means BMO Harris Bank N.A. or any successor
administrative agent arising under Section 14.7, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agreement” – see the Preamble.

“Anti-Corruption Laws” is defined in Section 9.23.

“Anti-Terrorism Laws” – see Section 9.22.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.

“Approved Fund” means a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is (a) primarily engaged in the business of making, purchasing or otherwise
investing in commercial loans and (b) managed or administered by a Lender, an
Affiliate of a Lender or a Person that administers or manages a Lender.

“Arrangers” means BMO Capital Markets Corp., Fifth Third Bank, and SunTrust
Robinson Humphrey, Inc.

“Asset Sale” means, with respect to any Person, the sale, lease, assignment or
other transfer for value by such Person to any other Person (including any sale
or other transfer of any Equity Interest in any Subsidiary of such Person),
whether by merger, consolidation or otherwise, other than (a) the sale of
inventory in the ordinary course of business, (b) sales or other transfers as
part of the periodic replacement of obsolete or worn-out property in the
ordinary course of business and (c) the sale, liquidation or other disposition
of Cash Equivalents in the ordinary course of business.

“Assignee” – see Section 15.8.1.

“Assignment Agreement” – see Section 15.8.1.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means at any time the greatest of (a) the Federal Funds Rate plus
0.5%, (b) the Prime Rate, and (c) the Eurodollar Rate that would be in effect
for an Interest Period of one month commencing on such date plus 1.0%.

“Base Rate Loan” means any Loan that bears interest at or by reference to the
Base Rate.

“Base Rate Margin” means a rate per annum determined in accordance with Schedule
4.1.

 

  2  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble.

“Business Day” means any day (other than a Saturday or Sunday) on which (a) BMO
Harris Bank N.A. is open for commercial banking business in Chicago, Illinois,
(b) commercial banks are not authorized by law to close in New York, New York
and (c) in the case of a Business Day that relates to a Eurodollar Loan,
dealings are carried on in the London interbank eurodollar market.

“Capital Expenditures” means all expenditures that, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower and its Subsidiaries, but excluding expenditures (a) made in
connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds (or similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced or (b) included within the purchase
price of any Permitted Acquisition.

“Capital Lease” means a lease that, in accordance with GAAP, has been or should
be capitalized on the books of the lessee.

“Capitalized Lease Obligations” means obligations for the payment of rent for
any real or personal property under Capital Leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the LC Liabilities, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings.

“Cash Equivalents” means (a) obligations of, or fully guaranteed by, the United
States or any agency or instrumentality thereof having maturities of not more
than 12 months from the date of acquisition, (b) marketable direct obligations
issued by any state of the United States or the District of Columbia or any
political subdivision of any such state maturing within 12 months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
rated A-2 or better by S&P or P-2 or better by Moody’s, (d) demand deposit
accounts maintained in the ordinary course of business, (e) bankers’ acceptances
issued by, and time deposits, certificates of deposit maturing within one year
from the date of acquisition and money market deposit accounts maintained with,
commercial banks having a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s at
the time of acquisition thereof, and (f) money market funds substantially all of
the assets of which are continuously invested in securities of the foregoing
types; provided that in each case the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the IRC.

 

  3  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Change in Control” means (a) (i) Steven M. Mariano ceases to own, directly or
indirectly, at least 35% of the Voting Equity Interests of the Borrower or any
other Person owns a greater percentage of the Voting Equity Interests of the
Borrower than Steven M. Mariano; (ii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the board of directors of the Borrower nor
(B) appointed by directors so nominated; or (iii) the acquisition of direct or
indirect Control of the Borrower by any Person or group, (b) the Borrower ceases
to own, directly or indirectly, 100% of the Equity Interests of each Guarantor,
other than Contego Services Group, LLC and Contego Recovery, LLC, (c) the
Borrower ceases to own, directly or indirectly, at least 97% of the Equity
Interests of Contego Services Group, LLC and Contego Recovery, LLC or (d) Steven
M. Mariano ceases to be an executive officer of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in favor of the Lenders, or the Administrative Agent on behalf
of the Lenders, under the Collateral Documents, or in which the Collateral
Documents purport to create a Lien in favor of the Lenders or the Administrative
Agent on behalf of the Lenders.

“Collateral Documents” means the Pledge Agreement, the Security Agreement, and
any other agreement pursuant to which any Loan Party grants Collateral to the
Administrative Agent for the benefit of the Lenders.

“Commitment” means, as to any Lender, such Lender’s commitment to make Loans and
(if applicable) to issue or participate in Letters of Credit and to participate
in Swing Line Loans, under this Agreement.

“Commitment Fee Rate” means a rate per annum determined in accordance with
Schedule 4.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate in the form of Exhibit G.

 

  4  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

“Consolidated Net Income” means the consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period.

“Control” (including correlative meanings) means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Control Account Agreement” shall mean agreement by and among a Loan Party, the
Administrative Agent and a depositary bank or securities intermediary at which
such Loan Party maintains a Controlled Account, in each case in form and
substance satisfactory to the Administrative Agent.

“Controlled Account” – see Section 10.11.

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit.

“Debt” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person issued, undertaken or assumed as the deferred purchase price of property
or services (other than trade payables entered into in the ordinary course of
business on ordinary terms that are not more than 120 days past due); (c) all
obligations (contingent or otherwise) of such Person under letters of credit and
all outstanding non-contingent reimbursement or payment obligations of such
Person with respect to other Surety Instruments; (d) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness of such Person created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all Capitalized Lease Obligations of such Person; (g) all Hedging
Obligations of such Person; (h) all indebtedness referred to in clauses
(a) through (g) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt; (i) any obligations in connection with any Disqualified Stock; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

“Debt to be Repaid” means Debt listed on Schedule 12.1.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions.

 

  5  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.9(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Lender or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan or other amount hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.9(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swing
Line Lender and each Lender.

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is 91 days following the later of the Revolving Termination Date and
the Term Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any capital stock referred to in (a) above, in each case at
any time on or prior to the date that is 91 days following the later of the
Revolving Termination Date and the Term Maturity Date, (c) is entitled to
receive a dividend or distribution (other than for taxes attributable to the
operations of the business) prior to the time that the Obligations are paid in
full, or (d) has the benefit of any

 

  6  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

covenants or agreements that restrict the payment of any of the Obligations or
that are EBITDA or debt-multiple based (i.e. financial covenants).

“Dollar” and the symbol “$” mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Effective Date” – see Section 12.1.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $500,000,000; (b) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country, and having a
combined capital and surplus of at least $500,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
that is primarily engaged in the business of commercial banking and that is
(i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is
a Subsidiary or (iii) a Person of which a Lender is a Subsidiary; (d) as to the
Term Loans, an Approved Fund; or (e) any other Person approved by the Borrower
and the Administrative Agent.

“Environmental Laws” means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common law, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to environmental matters;
health, safety and land use matters that pertain to Hazardous Materials or
environmental matters; or Hazardous Materials; including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Clean Air
Act, the Federal Water Pollution Control Act of 1972, the Solid Waste Disposal
Act, the Federal Resource Conservation and Recovery Act, the Toxic Substances
Control Act, the Emergency Planning and Community Right-to-Know Act, and any
similar state act.

“Equity Interest” means in the case of a corporation, its corporate stock,
(ii) in the case of a partnership, its partnership interests (whether general or
limited), (iii) in the case of a limited liability company, its membership
interests, (iv) in the case of an association or other entity, any shares,
interests, participations, rights or other equivalents (however designated) of
its stock or other equity interests, and (v) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions or assets of, the issuing Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
“single employer” or otherwise aggregated with such Person under Section 414(b),
(c), (m) or (o) of the IRC or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any Reportable Event with respect to a Plan;
(b) the failure to make a required contribution to any Multiemployer Plan or to
make by its due date a required installment under Section 430(j) of the IRC with
respect to any Plan; (c) the imposition of a Lien or other encumbrance or the
provision of security under Section 430 of the IRC or

 

  7  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Section 303 or 4068 of ERISA; (d) the failure of any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 or 430 of the IRC or
Section 302 of ERISA) whether or not waived; (e) the filing of any request for
or receipt of a minimum funding waiver under Section 412 of the IRC or
Section 302 of ERISA with respect to any Plan or Multiemployer Plan; (f) a
determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 430 of the IRC or Section 303 of ERISA); (g) any
incurrence by the Borrower, any of its Subsidiaries or ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Plan or Multiemployer Plan
(other than for premiums due and not delinquent under Section 4007 of ERISA);
(h) any institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (i) any incurrence by the
Borrower, any of its Subsidiaries or ERISA Affiliates of any liability with
respect to the complete withdrawal or partial withdrawal from any Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or ERISA
Affiliates of any notice that a Multiemployer Plan is in endangered or critical
status under Section 432 of the IRC or Section 305 of ERISA; (j) any receipt by
the Borrower, any of its Subsidiaries or ERISA Affiliates of any notice, or any
receipt by any Multiemployer Plan from the Borrower, any of its Subsidiaries or
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA;
(k) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the IRC or Section 406 of ERISA with respect to a Plan; or
(l) any filing of a notice of intent to terminate any Plan if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, any filing
under Section 4041(a) of ERISA of a notice of intent to terminate any Plan, or
the termination of any Plan under Section 4041(c) of ERISA.

“Eurodollar Rate” means, for an Interest Period for any Group (as defined in
Section 2.2.1) of Eurodollar Loans, the ICE Benchmark Administration Limited
rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Rate Loan for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. In no event will the Eurodollar Rate be less than zero.

“Eurodollar Loan” means any Loan that bears interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Margin” means a rate per annum determined in accordance with
Schedule 4.1.

 

  8  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Event of Default” means any event described in Section 13.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.7) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 7.6, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 7.6(g) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Executive Order” – see Section 9.24.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official IRS interpretation thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the IRC and any intergovernmental
agreement entered into in connection with the implementation of such Sections.

“Federal Funds Rate” means, for any day, the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (or as soon thereafter as is practicable) on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) by two or more Federal funds brokers selected by the
Administrative Agent for sale to the Administrative Agent at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2015”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fixed Charge Coverage Ratio” means, as of the last day of any Computation
Period, the ratio of (a) Adjusted EBITDA for such period to (b) the sum of cash
Interest Expense (which amount shall be calculated on an annualized basis for
the three, six and nine month periods ending March 31, 2015, June 30, 2015 and
September 30, 2015) plus income tax expense (or less

 

  9  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

any income tax benefits) plus capital expenditures plus dividends, share
repurchases and other restricted payments plus regularly scheduled principal
payments of Debt (which amount shall be calculated on an annualized basis for
the three, six and nine month periods ending March 31, 2015, June 30, 2015 and
September 30, 2015), in each case, for such Computation Period.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Official” – see Section 9.23.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is organized
under the laws of any jurisdiction other than, and that is conducting the
majority of its business outside of, the United States or any state thereof or
the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Percentage of
the outstanding Letters of Credit with respect to Letters of Credit issued by
such Issuing Lender other than Letters of Credit as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Revolving Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governing Body” means the board of directors, board of managers, board of
representatives, board of advisers or similar governing or advisory body of any
Loan Party.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means each Subsidiary of the Borrower that has executed a
counterpart of the Guaranty.

“Guaranty” means a guaranty substantially in the form of Exhibit A.

“Guaranty Obligation” means, as to any Person, any obligation of such Person,
whether or not contingent, with or without recourse, to assure or hold harmless
the holder of any Debt, lease, dividend, letter of credit or other obligation
(the “primary obligations”) of another Person

 

  10  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(the “primary obligor”) against loss in respect thereof, including any
obligation of such Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation. The amount of any Guaranty Obligations shall be deemed
to equal the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof.

“Hazardous Materials” means all those substances that are regulated by, or which
may form the basis of liability under, any Environmental Law, including any
substance identified under any Environmental Law as a pollutant, contaminant,
hazardous waste, hazardous constituent, special waste, hazardous substance,
hazardous material, or toxic substance, or petroleum or petroleum derived
substance or waste.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“Increase Effective Date” – see Section 2.6(d).

“Incremental Lender” – see Section 2.5(c).

“Incremental Term Loan” – see Section 2.5(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Initial Public Offering” means the initial public offering of the Borrower.

“Insurance Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to regulating entities that offer insurance.

“Insurance Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
costs of administrative oversight, fines, penalties or indemnities), of the
Borrower or any of its Subsidiaries directly or indirectly resulting from,
related to or based upon the provision of services to any Person.

“Intellectual Property” as defined in the Security Agreement.

 

  11  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Interest Expense” means, for any Computation Period, the consolidated interest
expense of the Borrower and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases, but excluding capitalized
fees and expenses incurred in connection with this Agreement).

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a Eurodollar Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower pursuant to Section 2.2.2 or 2.2.3; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period for a Eurodollar Loan that begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period shall end on the last Business Day of the calendar month at
the end of such Interest Period;

(c) the Borrower may not select any Interest Period for a Revolving Loan that
would extend beyond the scheduled Revolving Termination Date;

(d) the Borrower may not select any Interest Period for a Term Loan if, after
giving effect to such selection, the aggregate principal amount of all Term
Loans having Interest Periods ending after any date on which an installment of
the Term Loans is scheduled to be repaid would exceed the aggregate principal
amount of the Term Loans scheduled to be outstanding after giving effect to such
repayment.

“IRC” means the Internal Revenue Code of 1986.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means (a) BMO Harris Bank N.A. in its capacity as an issuer of
Letters of Credit and any successor thereto in such capacity, (b) any Affiliate
of BMO Harris Bank N.A. that is the issuer of one or more Letters of Credit and
any successor thereto in such capacity and (c) any other Lender designated by
the Borrower and that has agreed to be an Issuing Lender and has been approved
by the Administrative Agent.

“ITL Effective Date” – see Section 2.5(d).

“LC Application” means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form customarily used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested.

“LC Fee Rate” means a rate per annum determined in accordance with Schedule 4.1.

 

  12  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“LC Liabilities” means, at any time for the Borrower, the Stated Amount of all
Letters of Credit issued for the account of the Borrower plus the maximum amount
of fees that would accrue in respect of such Letters of Credit if each such
Letter of Credit expired on the scheduled expiration date therefor.

“Lender” means (a) each Person identified as a “Lender” on the signature pages
hereof, (b) each Person that becomes a party hereto pursuant to an Assignment
Agreement and (c) the respective successors and assigns of the foregoing.
References to the “Lenders” and to the “Revolving Lenders” shall include each
Issuing Lender and the Swing Line Lender; for purposes of clarification only, to
the extent that BMO Harris Bank N.A. (or any other Issuing Lender or successor
Swing Line Lender) may have rights or obligations in addition to those of the
other Lenders or the other Revolving Lenders, as applicable, due to its status
as an Issuing Lender or the Swing Line Lender, its status as such will be
specifically referenced.

“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) gift cards, (f) ACH transactions, (g) cash management, including electronic
funds transfer, controlled disbursement, lockboxes, accounts or services,
(h) overdraft or (i) foreign currency exchange.

“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party and a counterparty that at the time such Hedging Agreement is entered into
is a Lender or an Affiliate of a Lender, including such Hedging Agreements that
are in effect on the Effective Date.

“Letter of Credit” – see Section 2.1.2.

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person that secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance (of any kind whether or not
monetary in nature), charge or other security interest of any kind, whether
arising by contract, as a matter of law, by judicial process or otherwise
(including the interest of a lessor under a Capital Lease but excluding the
interest of a lessor under an operating lease).

“Loan” means a Revolving Loan, a Swing Line Loan or a Term Loan.

“Loan Documents” means this Agreement, the Guaranty, the LC Applications, any
reimbursement agreement related to any Letter of Credit and the Collateral
Documents.

“Loan Parties” means the Borrower and each Guarantor, and “Loan Party” means any
of them.

“Margin Stock” means any “margin stock” as defined in Regulation U of the FRB.

“Material Adverse Effect” means an effect which individually or in the aggregate
with any other effects constitutes or gives rise to a material adverse effect on
(a) the business, assets,

 

  13  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

operations, prospects, or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and its
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents or (c) rights of or benefits available to the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
under the Loan Documents.

“Material Indebtedness” shall mean any Debt (other than the Loans) of the
Borrower or any of its Subsidiaries individually or in an aggregate outstanding
principal amount exceeding $5,000,000. For purposes of determining the amount of
attributed Debt from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

“Material Real Estate” shall mean each parcel of fee owned real property with a
value (including improvements thereon) of at least $1,000,000.

“Minimum Cash Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposures of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of its Subsidiaries or
ERISA Affiliates, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or
ERISA Affiliates contributed to or had an obligation to contribute to such plan.

“Net Cash Proceeds” means, with respect to any Asset Sale, the aggregate cash
proceeds (including cash proceeds received by way of deferred payment of
principal pursuant to a note, installment receivable or otherwise, but only as
and when received) received by the Borrower or any Subsidiary pursuant to such
Asset Sale, net of (i) the reasonable direct costs relating to such Asset Sale
(including sales commissions and legal and accounting fees to the extent paid to
non-Affiliates), (ii) amounts reserved against any potential liability for any
indemnity obligation or purchase price adjustment associated with such Asset
Sale (but only so long as and to the extent that the seller is required to
maintain such reserve), (iii) taxes paid or reasonably estimated by the Borrower
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (iv) amounts
required to be applied to the repayment of any Debt secured by a Lien on the
asset subject to such Asset Sale (other than Debt hereunder).

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Agreement giving rise to such
Hedging Obligation as of the date of determination (assuming

 

  14  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

such Hedging Agreement were to be terminated as of that date), and “unrealized
profits” shall mean the fair market value of the gain to such Person of
replacing such Hedging Agreement as of the date of determination (assuming such
Hedging Agreement were to be terminated as of that date).

“Non-U.S. Plan” shall mean any plan, fund (including any superannuation fund) or
other similar program established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Borrower or one or more of its Subsidiaries primarily for
the benefit of employees of the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement, or payments to be made upon termination of employment, and which
plan is not subject to ERISA or the IRC.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” – see Section 9.24.

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles or certificate of incorporation, operating
agreement or equivalent formation documents, such Person’s bylaws, regulations
or equivalent governing documents and any similar organizational documents of
such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Participant” – see Section 15.8.2.

 

  15  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Participant Register” is defined in Section 15.8.2.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any of its principal functions under ERISA.

“Percentage” means a Revolving Percentage or a Term Percentage, as the context
may require.

“Permitted Acquisition” – see Section 11.15.

“Permitted Encumbrances” shall mean:

(a) Liens imposed by law for Taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(f) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole.

 

  16  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within one year from the
date of acquisition thereof;

(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within one year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (c) above; and

(f) securities, other than those securities identified in clauses (a) through
(e) above, that are listed on any national securities exchange and that do not
have a fair market value on the date of purchase of more than (i) $300,000 for
any one such security or (ii) $3,000,000 for all such securities.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or other entity, whether
acting in an individual, fiduciary or other capacity.

“Plan” shall mean any “employee benefit pension plan” as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) maintained or contributed to by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
has or may have an obligation to contribute and that is subject to Title IV of
ERISA or Section 412 or 430 of the IRC or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to (or
is deemed under Section 4069 of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
B or such other form as shall be approved by the Administrative Agent.

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Effective Date.

 

  17  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Prime Rate” means, for any day, the rate of interest announced or otherwise
established by the Administrative Agent from time to time as its prime
commercial rate as in effect on such day, with any change in the Prime Rate
resulting from a change in such prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Administrative Agent’s best or lowest
rate).

“Proceeds Application” – see Section 6.3.2.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Reference Premiums Written” means the aggregate premiums, grossed up for large
deductible credits, written by or for the Borrower’s insurance carrier partners
in respect of the policies the Borrower produces and services on their behalf.

“Register” – see Section 15.8.1.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA (other than an event as to which the 30-day notice period has been waived
pursuant to applicable regulations).

“Required Lenders” means at least two Lenders having aggregate Total Percentages
of more than 50%; provided that the Revolving Commitment of, and the portion of
the Revolving Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Responsible Financial Officer” means, as to any Person, the chief executive
officer, the president, the chief operating officer, the chief financial
officer, the director of finance, the corporate controller or the treasurer of
such Person.

“Responsible Officer” means, as to any Person, any vice president or Responsible
Financial Officer of such Person.

 

  18  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Restricted Payments” shall mean, for any Person, any dividend or distribution
on any class of its Equity Interests, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Equity
Interests, any Indebtedness subordinated to the Obligations or any Guarantee
thereof, or any options, warrants or other rights to purchase such Equity
Interests or such Indebtedness, whether now or hereafter outstanding, or any
management or similar fees.

“Restricted Person” – see Section 9.24.

“Revolving Commitment” means, as to any Lender, such Lender’s commitment to fund
Revolving Loans, participate in Swing Line Loans and to issue or participate in
Letters of Credit under this Agreement. The amount of the Revolving Commitment
of each Revolving Lender as of the Effective Date is set forth across from such
Lender’s name on Schedule 2.1.

“Revolving Commitment Amount” means $40,000,000, as such amount is changed from
time to time pursuant to the terms hereof.

“Revolving Lender” means any Lender that has a Revolving Commitment or, after
the termination of the Revolving Commitments, is the holder of any Revolving
Loan or any participation in a Swing Line Loan or a Letter of Credit.

“Revolving Loan” – see Section 2.1.1.

“Revolving Outstandings” means, at any time, the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate Stated
Amount of all Letters of Credit.

“Revolving Percentage” means, as to any Lender, the percentage that (a) the
Revolving Commitment of such Lender (or, after termination of the Revolving
Commitments, the outstanding principal amount of such Lender’s Revolving Loans
plus such Lender’s participation interests in the principal amount of all Swing
Line Loans and the Stated Amount of all Letters of Credit) is of (b) the
Revolving Commitment Amount (or, after termination of the Revolving Commitments,
the Revolving Outstandings); provided that if and so long as any Lender fails to
fund its participation in any Letter of Credit or any Swing Line Loan when
required by Section 2.3.5 or 2.4.3, as applicable, such Lender’s Revolving
Percentage shall be deemed for purposes of this definition to be reduced to the
extent of the defaulted amount and the Revolving Percentage of the applicable
Issuing Lender or the Swing Line Lender, as applicable, shall be deemed for
purposes of this definition to be increased to such extent. The initial
Revolving Percentage of each initial Lender is set forth across from such
Lender’s name on Schedule 2.1.

“Revolving Termination Date” means the earlier to occur of (a) January 22, 2020
and (b) such other date on which the Revolving Commitments terminate pursuant to
Section 6 or 13.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” means sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any

 

  19  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

other relevant sanctions authority applicable to any Lender as to which such
Lender has advised the Borrower (it being understood that with respect to the
representation made in Section 9.24 in connection with a Credit Extension, such
notice has been received by the Borrower prior to the date the Borrower requests
such Credit Extension).

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all functions of said Commission.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Security Agreement” means a security agreement substantially in the form of
Exhibit C.

“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate amount available for drawing thereunder at
any time during the remaining term of such Letter of Credit under any and all
circumstances, plus the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit that have not been paid with the
proceeds of Base Rate Loans made pursuant to Section 2.3.3.

“State Insurance Regulatory Agency” shall mean the applicable agency performing
regulatory functions over entities engaged in the production or underwriting of
insurance policies in any state.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the Voting Equity Interests
for the election of directors, other managers, or any similar Governing Body of
such entity. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of the Borrower.

“Surety Instrument” means a letter of credit (whether standby or commercial),
banker’s acceptance, bank guaranty, shipside bond, surety bond or any similar
instrument.

“Swing Line Lender” means BMO Harris Bank N.A., or any of its Affiliates, in its
capacity as swing line lender hereunder or any successor swing line lender
hereunder.

“Swing Line Loan” – see Section 2.4.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

  20  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Term Lender” means any Lender that is the holder of a Term Loan.

“Term Loan” – see Section 2.1.3.

“Term Maturity Date” means the earlier to occur of (a) January 22, 2020 and
(b) such other date on which the Term Loans are declared to be due and payable
pursuant to Section 13.

“Term Percentage” means, as to any Term Lender, the percentage that (a) the
outstanding principal amount of such Lender’s Term Loan is of (b) the aggregate
outstanding principal amount of all Term Loans. The Term Percentage of each
Lender as of the Effective Date is set forth across from such Lender’s name on
Schedule 2.1.

“Total Debt” means all Debt of the Borrower and its Subsidiaries determined on a
consolidated basis, excluding (a) contingent obligations in respect of Guarantee
Obligations (except to the extent constituting Guarantee Obligations in respect
of Debt of a Person other than any Loan Party), (b) obligations in respect of
one or more Hedging Agreements, (c) Debt of the Borrower to Subsidiaries and
Debt of Subsidiaries to the Borrower or to other Subsidiaries and (d) contingent
obligations in respect of undrawn letters of credit.

“Total Leverage Ratio” means, as of the last day of any Computation Period, the
ratio of (i) Total Debt as of such day to (ii) Adjusted EBITDA for the
Computation Period ending on such day.

“Total Percentage” means, as to any Lender, the percentage that (a) the
Revolving Commitment of such Lender (or, after termination of the Revolving
Commitments, the sum of the outstanding principal amount of the Revolving Loans
of such Lender plus the participations of such Lender in all Letters of Credit
and Swing Line Loans) plus the outstanding principal amount of the Term Loan of
such Lender is of (b) the sum of (i) the Revolving Commitment Amount (or, after
termination of the Revolving Commitment, the Revolving Outstandings) plus
(ii) the aggregate outstanding principal amount of all Term Loans; provided that
if and so long as any Lender fails to fund its participation in any Letter of
Credit or Swing Line Loan when required by Section 2.3.5 or Section 2.4.3, such
Lender’s Total Percentage shall be deemed for purposes of this definition to be
reduced to the extent of the defaulted amount and the Total Percentage of the
Issuing Lender or the Swing Line Lender, as applicable, shall be deemed for
purposes of this definition to be increased to such extent.

“Type of Loan or Borrowing” – see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

  21  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or the giving of notice or both, constitute an Event of
Default.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” is defined in Section 7.6(g).

“Voidable Transfer” – see Section 15.14.

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the Governing Body of such
Person.

“WCE Capital Lease” means the Master Equipment Lease Agreement, dated as of
December 3, 2013, among Fifth Third Bank, Patriot Underwriters, Inc. (f/k/a CTS
Underwriters, Inc.) and Steven M. Mariano.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.2 Other Interpretive Provisions. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

  22  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

This Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to the Administrative Agent, the Borrower, the
Lenders and the other parties thereto and are the products of all parties.
Accordingly, they shall not be construed against the Administrative Agent or the
Lenders merely because of the Administrative Agent’s or the Lenders’ involvement
in their preparation.

1.3 Accounting Terms and Determinations; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

1.4 Time of Day. Unless otherwise specified, all references herein to time of
day shall be references to Chicago, Illinois time (daylight or standard, as
applicable).

SECTION 2 COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES;
LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.

2.1 Commitments. Subject to the terms and conditions of this Agreement, each
Lender, severally and for itself alone, agrees to make (and, in the case of the
Revolving Lenders, participate in) Credit Extensions to the Borrower as follows:

2.1.1 Revolving Loans. Each Revolving Lender will make loans in Dollars to the
Borrower on a revolving basis (“Revolving Loans”) during the period from the
Effective Date to the Revolving Termination Date in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of all Revolving
Loans requested by the Borrower from time to time; provided that the Revolving
Outstandings shall not at any time exceed the Revolving Commitment Amount.

2.1.2 Letters of Credit. (a) Each Issuing Lender will issue standby letters of
credit (each a “Letter of Credit”) in Dollars at the request of and for the
account of the Borrower from time to time, subject to Section 2.3, before the
date that is 30 days prior to the scheduled Revolving Termination Date, and
(b) as more fully set forth in Section 2.3, each Revolving Lender agrees to
purchase a participation in each Letter of Credit; provided that (x) the
aggregate Stated Amount of all Letters of Credit shall not at any time exceed
$10,000,000 and (y) the Revolving Outstandings shall not at any time exceed the
Revolving Commitment Amount.

2.1.3 Term Loan. On the Effective Date, each Term Lender will make a term loan
(each a “Term Loan”) in Dollars to the Borrower in the amount of such Lender’s
Term Percentage of $40,000,000. Term Loans that are repaid may not be
reborrowed.

 

  23  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

2.2 Loan Procedures.

2.2.1 Various Types of Loans. Each Revolving Loan and each Term Loan shall be
divided into tranches that are either a Base Rate Loan or a Eurodollar Loan
(each a “type” of Loan), as the Borrower shall specify in the related notice of
borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. Eurodollar Loans
having the same Interest Period are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and Eurodollar Loans may be outstanding at the same
time; provided that not more than eight different Groups of Eurodollar Loans
shall be outstanding at any one time. All borrowings, conversions and repayments
of Loans shall be effected so that (i) each Revolving Lender will have a pro
rata share (according to its Revolving Percentage) of all types and Groups of
Revolving Loans and (ii) each Term Lender will have a pro rata share (according
to its Term Percentage) of all types and Groups of Term Loans.

2.2.2 Borrowing Procedures. The Borrower shall give written notice or telephonic
notice (followed promptly by written confirmation thereof) substantially in the
form of Exhibit D to the Administrative Agent of each proposed borrowing not
later than (a) in the case of a Base Rate borrowing, 11:00 a.m. on the proposed
date of such borrowing, and (b) in the case of a Eurodollar Rate borrowing,
11:00 a.m. at least three Business Days prior to the proposed date of such
borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable and shall specify the date, amount
and type of borrowing and, in the case of a Eurodollar Rate borrowing, the
initial Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each applicable Lender thereof. Not later than
1:00 p.m. on the date of a proposed borrowing, each applicable Lender shall
provide the Administrative Agent at the office specified by the Administrative
Agent with immediately available funds in an amount equal to such Lender’s
Percentage of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent set forth in Section 12
with respect to such borrowing have not been satisfied, the Administrative Agent
shall promptly pay the funds received from the Lenders to the Borrower on the
requested borrowing date. Each borrowing shall be on a Business Day. Each
borrowing of Revolving Loans shall be in an aggregate amount of $1,000,000 or a
higher integral multiple of $100,000. Each borrowing of a Eurodollar Loan shall
be in a minimum amount of $1,000,000 or a higher integral multiple of $100,000.

2.2.3 Conversion and Continuation Procedures. (a) Subject to the provisions of
Section 2.2.1, the Borrower may, upon irrevocable notice to the Administrative
Agent in accordance with clause (b) below:

(i) elect, as of any Business Day, to convert any outstanding Loan into a Loan
of the other type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Group of Eurodollar Loans having an Interest Period expiring on such day (or
any part thereof in an aggregate amount of $1,000,000 or a higher integral
multiple of $100,000) for a new Interest Period.

 

  24  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(b) The Borrower shall give written notice or telephonic notice (followed
promptly by written confirmation thereof) substantially in the form of Exhibit E
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 a.m. on the
proposed date of such conversion; and (ii) in the case of a conversion into or
continuation of Eurodollar Loans, 11:00 a.m. at least three Business Days prior
to the proposed date of such conversion or continuation, specifying in each
case:

 

  (1) the proposed date of conversion or continuation;

 

  (2) the aggregate amount of Loans to be converted or continued;

 

  (3) the type of Loans resulting from the proposed conversion or continuation;
and

 

  (4) in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.

(c) If upon expiration of any Interest Period applicable to any Eurodollar Loan,
the Borrower has failed to timely select a new Interest Period to be applicable
to such Eurodollar Loan, the Borrower shall be deemed to have elected to convert
such Eurodollar Loan into a Base Rate Loan effective on the last day of such
Interest Period.

(d) The Administrative Agent will promptly notify each applicable Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Borrower, of the details of any
automatic conversion.

(e) Unless the Required Lenders otherwise consent, the Borrower may not elect to
have a Loan converted into or continued as a Eurodollar Loan during the
existence of any Event of Default or Unmatured Event of Default.

2.3 Letter of Credit Procedures.

2.3.1 LC Applications. A Borrower shall give notice to the Administrative Agent
and the applicable Issuing Lender of the proposed issuance of each Letter of
Credit on a Business Day that is at least three Business Days (or such lesser
number of days as the Administrative Agent and such Issuing Lender shall agree
in any particular instance) prior to the proposed date of issuance of such
Letter of Credit. Each such notice shall be accompanied by an LC Application,
duly executed by the Borrower and in all respects reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender, together with such other
documentation as the Administrative Agent or such Issuing Lender may reasonably
request in support thereof, it being understood that each LC Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, whether such Letter of Credit is to be transferable in whole or in
part and the expiration date of such Letter of Credit, which shall not be later
than the earlier of (a) one year from the date of issuance thereof or (b) 30
days prior to the scheduled Revolving Termination Date; provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (b) above). So long as the applicable Issuing Lender has
received notice from the Administrative Agent confirming that there is
availability for the

 

  25  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

issuance of such Letter of Credit and has not received notice that the
conditions precedent set forth in Section 12 with respect to the issuance of
such Letter of Credit have not been satisfied, such Issuing Lender shall issue
such Letter of Credit on the requested issuance date. Each Issuing Lender shall
promptly advise the Administrative Agent of the issuance of each Letter of
Credit by such Issuing Lender and of any amendment thereto, extension thereof or
event or circumstance changing the amount available for drawing thereunder.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the applicable Issuing Lender shall be deemed to have
sold and transferred to each other Revolving Lender, and each other Revolving
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from such Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such other Revolving Lender’s
Revolving Percentage, in such Letter of Credit and the Borrower’s reimbursement
obligations with respect thereto. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
applicable Issuing Lender’s “participation” therein. Each Issuing Lender hereby
agrees, upon request of the Administrative Agent or any Lender, to deliver to
the Administrative Agent or such Lender a list of all outstanding Letters of
Credit issued by such Issuing Lender, together with such information related
thereto as the Administrative Agent or such Lender may reasonably request.

2.3.3 Reimbursement Obligations. The applicable Issuing Lender shall notify the
Borrower and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereof; provided that the failure
of such Issuing Lender to so notify the Borrower shall not affect the rights of
such Issuing Lender or the Lenders in any manner whatsoever. The Borrower shall
reimburse (which reimbursement may be by the making of Base Rate Loans pursuant
to this Section 2.3.3 or otherwise) the applicable Issuing Lender through the
Administrative Agent prior to 2:00 p.m. on the date that any amount is paid by
such Issuing Lender under any Letter of Credit (each such date, an “Honor Date”)
or, if the Borrower does not receive notice of such payment by such Issuing
Lender prior to 12:00 noon on an Honor Date, on the Business Day after the Honor
Date (in which case such reimbursement shall include interest for the period
from the Honor Date to the date of reimbursement at the rate then applicable to
Base Rate Loans). If the Borrower fails to reimburse the applicable Issuing
Lender for the full amount of any drawing under any Letter of Credit on the date
and by the time specified in the previous sentence (by the making of Base Rate
Loans pursuant to this Section 2.3.3 or otherwise), then (a) the Borrower shall
be deemed to have requested that Base Rate Loans in an amount equal to the
unreimbursed amount be made by the Revolving Lenders on such date (and the
Administrative Agent shall promptly notify each Revolving Lender thereof);
(b) subject to the conditions set forth in Sections 12.2 and 12.3 (but without
regard to the minimum and integral multiple requirements for borrowings set
forth in the last sentence of Section 2.2.2), the Revolving Lenders shall make
such Revolving Loans on such date; and (c) the Administrative Agent shall
deliver the proceeds of such Loans to the applicable Issuing Lender to pay such
unreimbursed amount.

2.3.4 Limitation on Obligations of Issuing Lenders. (a) In determining whether
to pay under any Letter of Credit, no Issuing Lender shall have any obligation
to the Borrower or any Lender other than to confirm that any documents required
to be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the

 

  26  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

requirements of such Letter of Credit. Any action taken or omitted to be taken
by an Issuing Lender under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence and willful misconduct, shall not
impose upon such Issuing Lender any liability to the Borrower or any Lender and
shall not reduce or impair the Borrower’s reimbursement obligations set forth in
Section 2.3.3 or the obligations of the Revolving Lenders pursuant to
Section 2.3.5.

2.3.5 Funding of Participations. If an Issuing Lender makes any payment or
disbursement under any Letter of Credit and such Issuing Lender has not been
reimbursed in full (by the making of Base Rate Loans pursuant to Section 2.3.3
or otherwise) for such payment or disbursement by the date and time required by
Section 2.3.3 (whether due to the inability of the Borrower to meet the
conditions set forth in Section 12.2 or otherwise), or if any reimbursement
received by such Issuing Lender from the Borrower is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Borrower or
otherwise, then (a) the Borrower shall be obligated to pay interest on the
unreimbursed amount of the applicable payment or disbursement at the rate then
applicable to Base Rate Loans; and (b) each Revolving Lender (other than such
Issuing Lender) shall be obligated to pay to the Administrative Agent for the
account of such Issuing Lender, in full or partial payment of the purchase price
of its participation in such Letter of Credit, its pro rata share (according to
its Revolving Percentage) of such payment or disbursement (but no such payment
shall diminish the obligations of the Borrower under Section 2.3.3), and upon
notice from the applicable Issuing Lender, the Administrative Agent shall
promptly notify each other Revolving Lender thereof. Each other Revolving Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the applicable Issuing Lender’s account the
amount of such other Revolving Lender’s Revolving Percentage of such payment or
disbursement. If and to the extent any Revolving Lender shall not have made such
amount available to the Administrative Agent by 2:00 p.m. on the Business Day on
which such Revolving Lender receives notice from the Administrative Agent of
such payment or disbursement (it being understood that any such notice received
after 12:00 noon on any Business Day shall be deemed to have been received on
the next following Business Day), such Revolving Lender agrees to pay interest
on such amount to the Administrative Agent for the applicable Issuing Lender’s
account forthwith on demand for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect. Any Revolving Lender’s failure to make available to the
Administrative Agent its Revolving Percentage of any such payment or
disbursement shall not relieve any other Revolving Lender of its obligation
hereunder to make available to the Administrative Agent such other Revolving
Lender’s Revolving Percentage of such payment, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available to
the Administrative Agent such other Revolving Lender’s Revolving Percentage of
any such payment or disbursement.

2.3.6 Letter of Credit Documents. If there is any inconsistency between this
Agreement and any LC Application, reimbursement agreement or other Letter of
Credit-related document, the provisions of this Agreement shall control.

 

  27  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

2.3.7 Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders representing more than 50% of the aggregate Revolving
Percentages) demanding the deposit of Cash Collateral pursuant to this
Section 2.3.7, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Lenders and the Revolving Lenders, an amount in cash equal to the
Minimum Cash Collateral Amount as of such date; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 13.1. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations. The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Lenders and the Revolving Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral to
secure the Secured Obligations, free and clear of all other Liens. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral account and the amounts
deposited therein shall not bear interest. Moneys in such Cash Collateral
account shall be applied by the Administrative Agent to reimburse the Issuing
Lenders for Letter of Credit disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Letters of Credit
outstanding at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders representing more than 50% of
the aggregate Revolving Percentages), shall be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
Following the Revolving Termination Date, the balance, if any, in such Cash
Collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

2.4 Swing Line Loans.

2.4.1 Swing Line Loans. Subject to the terms and conditions of this Agreement,
the Swing Line Lender may from time to time, in its discretion, make loans to
the Borrower (collectively the “Swing Line Loans” and individually each a “Swing
Line Loan”) in accordance with this Section 2.4 in an aggregate amount not at
any time exceeding $10,000,000; provided that the Revolving Outstandings shall
not at any time exceed the Revolving Commitment Amount. Amounts borrowed under
this Section 2.4 may be borrowed, repaid and (subject to the agreement of the
Swing Line Lender) reborrowed until the Revolving Termination Date. Swing Line
Loans shall be Base Rate Loans.

2.4.2 Swing Line Loan Procedures. The Borrower shall give written or telephonic
notice to the Administrative Agent (which shall promptly inform the Swing Line
Lender) of each proposed Swing Line Loan not later than 2:00 p.m. on the
proposed date of such Swing Line Loan. Each such notice shall be effective upon
receipt by the Administrative Agent and shall specify the date (which shall be a
Business Day) and amount (which shall be $500,000 or a higher integral multiple
of $100,000) of such Swing Line Loan. So long as the Swing Line

 

  28  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Lender has not received written notice that the conditions precedent set forth
in Section 12.2 with respect to the making of such Swing Line Loan have not been
satisfied, the Swing Line Lender may make the requested Swing Line Loan. If the
Swing Line Lender agrees to make the requested Swing Line Loan, the Swing Line
Lender shall pay over the requested amount to the Borrower on the requested
borrowing not later than 4:00 p.m. Concurrently with the making of any Swing
Line Loan, the Swing Line Lender shall be deemed to have sold and transferred,
and each other Revolving Lender shall be deemed to have purchased and received
from the Swing Line Lender, an undivided interest and participation to the
extent of such other Revolving Lender’s Revolving Percentage in such Swing Line
Loan (but such participation shall remain unfunded until required to be funded
pursuant to Section 2.4.3).

2.4.3 Refunding of, or Funding of Participations in, Swing Line Loans. The Swing
Line Lender may at any time, in its sole discretion, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to act on its behalf
for such purpose) deliver a notice to the Administrative Agent requesting that
each Revolving Lender (including the Swing Line Lender in its individual
capacity) make a Revolving Loan (which shall be a Base Rate Loan) in such
Revolving Lender’s Revolving Percentage of the aggregate amount of Swing Line
Loans outstanding on such date for the purpose of repaying all Swing Line Loans
(and, upon receipt of the proceeds of such Revolving Loans, the Administrative
Agent shall apply such proceeds to repay Swing Line Loans); provided that if the
conditions precedent to a borrowing of Revolving Loans are not then satisfied or
for any other reason the Revolving Lenders may not then make Revolving Loans,
then instead of making Revolving Loans each Revolving Lender (other than the
Swing Line Lender) shall become immediately obligated to fund its participation
in all outstanding Swing Line Loans and shall pay to the Administrative Agent
for the account of the Swing Line Lender an amount equal to such Revolving
Lender’s Revolving Percentage of such Swing Line Loans. If and to the extent any
Revolving Lender shall not have made such amount available to the Administrative
Agent by 2:00 p.m. on the Business Day on which such Revolving Lender receives
notice from the Administrative Agent of its obligation to fund its participation
in Swing Line Loans (it being understood that any such notice received after
12:00 noon on any Business Day shall be deemed to have been received on the next
following Business Day), such Revolving Lender agrees to pay interest on such
amount to the Administrative Agent for the Swing Line Lender’s account forthwith
on demand for each day from the date such amount was to have been delivered to
the Administrative Agent to the date such amount is paid, at a rate per annum
equal to (a) for the first three days after demand, the Federal Funds Rate from
time to time in effect and (b) thereafter, the Base Rate from time to time in
effect. Any Revolving Lender’s failure to make available to the Administrative
Agent its Revolving Percentage of the amount of all outstanding Swing Line Loans
shall not relieve any other Revolving Lender of its obligation hereunder to make
available to the Administrative Agent such other Revolving Lender’s Revolving
Percentage of such amount, but no Revolving Lender shall be responsible for the
failure of any other Revolving Lender to make available to the Administrative
Agent such other Revolving Lender’s Revolving Percentage of any such amount.

2.4.4 Repayment of Participations. Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lender of immediately
available funds from or on behalf of the Borrower (a) in reimbursement of any
Swing Line Loan with respect to which a Revolving Lender has paid the
Administrative Agent for the account of the Swing Line Lender the amount of such
Revolving Lender’s participation therein or (b) in payment of any

 

  29  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

interest on a Swing Line Loan, the Administrative Agent will pay to such
Revolving Lender its pro rata share (according to its Revolving Percentage)
thereof (and the Swing Line Lender shall receive the amount otherwise payable to
any Revolving Lender that did not so pay the Administrative Agent the amount of
such Revolving Lender’s participation in such Swing Line Loan).

2.4.5 Participation Obligations Unconditional. (a) Each Revolving Lender’s
obligation to make available to the Administrative Agent for the account of the
Swing Line Lender the amount of its participation interest in all Swing Line
Loans as provided in Section 2.4.3 shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender or any other Person, (ii) the occurrence or continuance of
an Event of Default or Unmatured Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any Subsidiary
thereof, (iv) any termination of the Revolving Commitments or (v) any other
circumstance, happening or event whatsoever.

(b) Notwithstanding the provisions of clause (a) above, no Revolving Lender
shall be required to purchase a participation interest in any Swing Line Loan
if, prior to the making by the Swing Line Lender of such Swing Line Loan, the
Swing Line Lender received written notice specifying that one or more of the
conditions precedent to the making of such Swing Line Loan were not satisfied
and, in fact, such conditions precedent were not satisfied at the time of the
making of such Swing Line Loan.

2.5 Incremental Term Loans.

(a) If no Unmatured Event of Default or Event of Default exists, the Borrower
may, by written notice (substantially in the form of Exhibit I) to the
Administrative Agent (which shall promptly advise each Lender) request the
making of an additional tranche of term loans (each an “Incremental Term Loan”)
by an amount for all such requests, plus the amount of any increases in the
Revolving Commitments pursuant to Section 2.6, not to exceed $20,000,000;
provided that (i) any such request shall (x) be in a minimum amount of
$5,000,000 or a higher integral multiple of $1,000,000 and (y) set forth the
date that the Borrower proposes the Incremental Term Loans be made, the
requested amount and the proposed terms of the Incremental Term Loans. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to provide an Incremental Term Loan and, if so, whether
by an amount equal to, greater than or less than its Total Percentage. Any
Lender not responding within such time period shall be deemed to have declined
to provide such an Incremental Term Loan.

(c) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to the request made hereunder. To achieve the full amount of
the requested tranche of Incremental Term Loans and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower may also invite additional Eligible Assignees to provide
Incremental Term Loans (any Person providing an Incremental Term Loan, each an
“Incremental Lender”).

 

  30  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(d) The Administrative Agent and the Borrower shall determine the effective date
(the “ITL Effective Date”) and the final allocation of the tranche of
Incremental Term Loans. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of the tranche of Incremental
Term Loans and the ITL Effective Date.

(e) The Incremental Term Loans shall be on the same terms as the Term Loans made
on the Effective Date. The aforementioned supplement to this Agreement may,
without the consent of any Lender that is not an Incremental Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provisions
of this Section 2.5.

(f) The making of the Incremental Term Loans shall be documented pursuant to a
supplement to this Agreement executed by the Borrower, each applicable
Incremental Lender and the Administrative Agent.

(g) As a condition precedent to the making of any Incremental Term Loan, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the ITL Effective Date (in sufficient copies for each Lender)
signed by the secretary or an assistant secretary of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 9 and the other Loan
Documents are true and correct in all material respects on and as of the ITL
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date, and except that, for purposes of this Section 2.5, the
representations and warranties contained in Section 9.4 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 10.1, and (2) no Unmatured Event of Default or Event of Default exists
and (ii) all fees and expenses (including any upfront and arrangement fees) with
respect to the Incremental Term Loans shall have been paid.

(h) The Incremental Term Loans, shall constitute Loans under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
with respect to the security interests created by the Collateral Documents. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Collateral Documents continue to be perfected under the Uniform
Commercial Code (as defined in the Security Agreement) or other Applicable Law
relating to the perfection of security interests after giving effect to the
establishment of the Incremental Term Loans.

2.6 Increase in Revolving Commitments.

(a) Request for Increase. Provided there exists no Unmatured Event of Default or
Event of Default, upon notice (substantially in the form of Exhibit I) to the
Administrative Agent

 

  31  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(which shall promptly notify the Lenders), the Borrower may from time to time
request an increase in the Revolving Commitments by an amount for all such
requests, plus the amount of any Incremental Term Loans, not exceeding
$20,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 or a higher integral multiple of $1,000,000 and
(ii) the Borrower may make a maximum of three such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Lenders).

(b) Revolving Lender Elections To Increase. Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than or less than its Applicable Percentage of such requested increase.
Any Revolving Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment. Any increase in the
Commitment of a Revolving Lender shall be subject to the consent of the Issuing
Lenders.

(c) Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Revolving
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the Issuing Lenders and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Revolving Lenders pursuant to a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel.

(d) Increase Effective Date and Allocations. If the Revolving Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by the secretary or an assistant
secretary of such Loan Party (A) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase and (B) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (1) the representations and warranties contained in Section 9 and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date, and except that, for purposes of this
Section 2.6, the representations and warranties contained in Section 9.4 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b) of Section 10.1, and (2) no Unmatured Event of Default or Event of
Default exists and (ii) all fees and expenses (including any upfront and
arrangement fees) with respect to such increase shall have been paid. The
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 8.4) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.

 

  32  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

2.7 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.8 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Credit Extension if an Event of
Default or Unmatured Event of Default exists or would result therefrom.

2.9 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 13 or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposures with
respect to such Defaulting Lender in accordance with Section 2.10; fourth, as
the Borrower may request (so long as no Unmatured Event of Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent in its discretion, to be held in a deposit account as Cash
Collateral for release in such order as the Administrative Agent shall determine
in order to satisfy (x) such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement, (y) the Issuing Lenders’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.10, and (z) such Defaulting Lender’s future indemnity obligations to
the Administrative Agent under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting

 

  33  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Lender’s breach of its obligations under this Agreement; seventh, so long as no
Unmatured Event of Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or LC Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made, or the related Letters of Credit were issued, at a time when the
conditions set forth in Section 12.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Liabilities owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Liabilities owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.9(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.9(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 5.1 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 5.2(a) with respect to its participation in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.10.

(C) With respect to any participation fees with respect to Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

 

  34  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Revolving Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Outstandings of any non-Defaulting Lender
to exceed such non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, within one Business Day following notice by the Administrative
Agent, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.10.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.9(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustment will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.10 Cash Collateral.

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Lenders’ Fronting Exposures with respect to such
Defaulting Lender (determined after giving effect to Section 2.9(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Cash Collateral Amount.

 

  35  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (c) below. If, at any time, the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lenders
as herein provided or that the total amount of such Cash Collateral is less than
the Minimum Cash Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the applicable Defaulting
Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.10 or Section 2.9 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.10
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.9, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that, to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 3 RECORDKEEPING. Each Lender shall record in its records the date and
amount of each Loan made by such Lender, each repayment or conversion thereof
and, in the case of each Eurodollar Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttable presumptive evidence of the principal amount of
the Loans owing to such Lender. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder to repay the principal amount
of each Loan made by such Lender together with all interest accruing thereon.

 

  36  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SECTION 4 INTEREST.

4.1 Interest Rates. The Borrower promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date such Loan is
advanced until such Loan is paid in full as follows:

(a) in the case of Revolving Loans and Term Loans, (i) at all times such Loan is
a Base Rate Loan, at a rate per annum equal to the sum of (A) the Base Rate from
time to time in effect plus (B) the applicable Base Rate Margin from time to
time in effect; (ii) at all times such Loan is a Eurodollar Loan, at a rate per
annum equal to the sum of (A) the Eurodollar Rate applicable to each Interest
Period for such Loan plus (B) the applicable Eurodollar Margin from time to time
in effect; and

(b) in the case of Swing Line Loans, at a rate per annum equal to (i) the sum of
(A) the Base Rate from time to time in effect plus (B) the applicable Base Rate
Margin from time to time in effect, or (ii) such lower rate offered by the Swing
Line Lender in its sole discretion.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan and Swing
Line Loan shall be payable in arrears on the last Business Day of each calendar
quarter and at maturity. Accrued interest on each Eurodollar Loan shall be
payable in arrears on the last day of each Interest Period relating to such Loan
(and, in the case of a Eurodollar Loan with an Interest Period longer than three
months, on each three-month anniversary of the first day of such Interest
Period) and at maturity. After maturity, accrued interest on all Loans shall be
payable on demand.

4.3 Setting and Notice of Eurodollar Rates. The applicable Eurodollar Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrower and
each applicable Lender. Each determination of the applicable Eurodollar Rate by
the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of manifest error. The Administrative Agent shall, upon
written request of the Borrower or any applicable Lender, deliver to the
Borrower or such Lender a statement showing the computations used by the
Administrative Agent in determining any applicable Eurodollar Rate hereunder.

4.4 Computation of Interest. All determinations of interest for Base Rate Loans
and Swing Line Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed. All other computations of interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days (which results in more interest being paid than if computed on the basis of
a 365-day year). The applicable interest rate for each Base Rate Loan shall
change simultaneously with each change in the Base Rate.

4.5 Default Interest and Fees. Notwithstanding the foregoing or any provision in
Section 5, (x) for purposes of the interest rate on all Loans outstanding and
the fees set forth in Section 5 with respect to all Loans outstanding and all
Letters of Credit outstanding, the interest rate or fee applicable to each Loan
or Letter of Credit shall be increased by 2% and (y) interest

 

  37  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

shall accrue on all other amounts outstanding hereunder that are due hereunder
at 2% plus the interest rate applicable to Base Rate Revolving Loans, in each
case:

(a) automatically upon the occurrence of any Event of Default under
Section 13.1(h) or (i) until such Event of Default is no longer continuing; and

(b) in the event any other Event of Default is continuing and the Required
Lenders declare (at their option) by written notice to the Borrower that they
elect to have such interest accrue, upon the delivery of such notice until such
Event of Default is no longer continuing or such notice is revoked by the
Required Lenders (which revocation shall be at the option of the Required
Lenders notwithstanding any provision of Section 15.1).

SECTION 5 FEES.

5.1 Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, for the period from the
Effective Date to the Revolving Termination Date, at a rate per annum equal to
the Commitment Fee Rate on the daily average of such Revolving Lender’s
Revolving Percentage of the unused portion of the Revolving Commitment Amount.
For purposes of calculating usage under this Section, the Revolving Commitment
Amount shall be deemed used to the extent of the Revolving Outstandings less the
outstanding amount of any Swing Line Loans. Such commitment fees shall be
payable in arrears on the last Business Day of each calendar quarter and on the
Revolving Termination Date, in each case for any period then ending for which
the applicable commitment fee shall not have theretofore been paid. Commitment
fees shall be computed for the actual number of days elapsed on the basis of a
year of 360 days (which results in more fees being paid than if computed on the
basis of a 365-day year).

5.2 Letter of Credit Fees. (a) Each Borrower agrees to pay to the Administrative
Agent for the account of the Lenders pro rata according to their respective
Revolving Percentages a letter of credit fee for each Letter of Credit issued
for the account of the Borrower in an amount equal to the applicable LC Fee Rate
per annum in effect from time to time of the Stated Amount of such Letter of
Credit (computed for the actual number of days elapsed on the basis of a year of
360 days (which results in more fees being paid than if computed on the basis of
a 365-day year)). Such letter of credit fee shall be payable in arrears on the
last Business Day of each calendar quarter and on the Revolving Termination Date
(and, if any Letter of Credit remains outstanding on the Revolving Termination
Date, thereafter on demand) for the period from the date of the issuance of each
Letter of Credit to the date such payment is due or, if earlier, the date on
which such Letter of Credit expired, was fully drawn or was terminated.

(b) The Borrower agrees to pay each Issuing Lender a fronting fee for each
Letter of Credit issued or the term of which is extended by such Issuing Lender
for the account of the Borrower at the rate or rates separately agreed upon
between the Borrower and such Issuing Lender.

(c) In addition, the Borrower agrees to pay to the applicable Issuing Lender,
for its own account, such fees and expenses with respect to each Letter of
Credit issued for the account of the Borrower, as such Issuing Lender
customarily requires in connection with the issuance, negotiation, processing
and/or administration of letters of credit in similar situations.

 

  38  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

5.3 Administrative Agent’s and Arranger’s Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers such fees as are mutually agreed to
in writing from time to time by the Borrower, the Administrative Agent and such
Arrangers.

5.4 Upfront Fees. The Borrower agrees to pay to the Administrative Agent for the
account of the Lenders such upfront fees as have been previously agreed to in
writing by the Borrower, the Administrative Agent and BMO Capital Markets Corp.

SECTION 6 REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS;
PREPAYMENTS.

6.1 Repayment of Loans. (a) The Term Loans shall be repaid in installments on
the dates and in the amounts set forth on Schedule 6.1, with a final installment
on the Term Maturity Date in an amount equal to the then unpaid principal
balance of the Term Loans. Each such installment shall be applied to repay the
Term Loans of the Term Lenders according to their respective Term Percentages.

(b) All Revolving Loans shall be repaid in full on the Revolving Termination
Date.

(c) Each Swing Line Loan shall be repaid in full on the earlier of (i) the
seventh day after such Swing Line Loan was made, and (ii) the Revolving
Termination Date.

6.2 Commitment Reductions

6.2.1 Reductions in Revolving Commitment Amount. The Borrower may from time to
time on at least five Business Days’ prior written notice (or such shorter
notice as the Administrative Agent may agree) received by the Administrative
Agent (which shall promptly advise each Revolving Lender thereof) permanently
reduce the Revolving Commitment Amount to an amount not less than the Revolving
Outstandings. Any such reduction shall be in the amount of $1,000,000 or a
higher integral multiple thereof. The Borrower may at any time on like notice
terminate the Revolving Commitments upon payment in full of all Revolving Loans
and Swing Line Loans and all other Obligations of the Borrower hereunder in
respect of such Loans and Cash Collateralization in full, pursuant to
documentation in form and substance reasonably satisfactory to the Issuing
Lenders, of all LC Liabilities of the Borrower. All reductions of the Revolving
Commitment Amount shall reduce the Revolving Commitments pro rata among the
Revolving Lenders according to their respective Revolving Percentages.

6.3 Prepayments.

6.3.1 Voluntary Prepayments. The Borrower may from time to time prepay Loans in
whole or in part, without premium or penalty; provided that the Borrower shall
give the Administrative Agent (which shall promptly advise each applicable
Lender) notice thereof not later than 11:00 a.m. (or in the case of payment of
any Swing Line Loan, 12:00 noon) on the date of such prepayment in the case of a
Base Rate Loan and upon three Business Days’ prior notice

 

  39  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

in the case of a Eurodollar Loan, substantially in the form of Exhibit F,
specifying the Loans to be prepaid and the date (which shall be a Business Day)
and amount of prepayment. Each partial prepayment of Loans shall be in a
principal amount of $1,000,000 or a higher integral multiple of $100,000.

6.3.2 Mandatory Prepayments and Commitment Reductions. If the Borrower or any of
its Subsidiaries receives any Net Cash Proceeds from an Asset Sale in excess of
$5,000,000, the Borrower shall apply an amount equal to the relevant portion of
such proceeds (any such application, a “Proceeds Application”), in accordance
with Section 6.3.3; provided, that (x) so long as no Event of Default shall have
occurred and be continuing and (y) upon written notice to the Administrative
Agent, the Borrower, directly or through one or more of its Subsidiaries, shall
have the option to invest such Net Cash Proceeds within 180 days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such 180-day
period, the Borrower, directly or through its Subsidiaries, shall have entered
into a binding agreement providing for such investment on or prior to the
expiration of an additional 90-day period, such 180-day period shall be extended
to the date provided for such investment in such binding agreement).

6.3.3 Application of Proceeds; Additional Prepayments. Each Proceeds Application
under Section 6.3.2 shall be applied to prepay the Term Loans ratably on a pro
rata basis until the Term Loans have been paid in full.

6.4 All Prepayments of Eurodollar Loans. Each prepayment of a Eurodollar Loan on
a day other than the last day of an Interest Period therefor shall include
interest on the principal amount being repaid and shall be subject to
Section 8.4.

6.5 All Prepayments of Term Loans. Each prepayment of Term Loans shall be
applied to the remaining scheduled amortization payments (including the final
payment at maturity) of the Term Loans on a pro rata basis.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal of or interest on the Loans,
and of all fees, shall be made by the Borrower to the Administrative Agent in
immediately available funds, without setoff, defense, recoupment or
counterclaim, at the office specified by the Administrative Agent not later than
12:00 noon on the date due (or such later time as the Administrative Agent may
agree); and funds received after that hour shall be deemed to have been received
by the Administrative Agent on the next following Business Day. Subject to
Section 2.9, the Administrative Agent shall promptly remit to each applicable
Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Borrower directly to the Lender entitled
thereto.

7.2 Application of Payments. Subject to the requirements of Section 6.1, each
payment hereunder shall be applied as the Borrower shall direct by notice to be
received by the Administrative Agent on or before the date of such payment or,
in the absence of such notice, to amounts that are then due and payable (with
any excess to be applied to prepay Loans at the

 

  40  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent’s option); provided that if at any time, insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed disbursements for Letters of Credit, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of unreimbursed disbursements for Letters of Credit then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
unreimbursed disbursements for Letters of Credit then due to such parties,
(ii) second, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (iii) third, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of commitment fees or Letter of Credit fees, falls due on a
day which is not a Business Day, then such due date shall be extended to the
immediately following Business Day (unless, in the case of a Eurodollar Loan,
such immediately following Business Day is the first Business Day of a calendar
month, in which case such date shall be the immediately preceding Business Day)
and, in the case of principal, additional interest shall accrue and be payable
for the period of any such extension.

7.4 Setoff. The Borrower agrees that the Administrative Agent and each Lender
have all rights of setoff and bankers’ lien provided by Applicable Law, and in
addition thereto, the Borrower agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Borrower hereunder, whether or not then due, any balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter with
the Administrative Agent or such Lender.

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.3, 8.7 or 15.8 or any payment to
the Swing Line Lender in respect of any Swing Line Loan) on account of principal
of or interest on any of its Loans (or on account of its participation in any
other Credit Extension) in excess of its pro rata share (in accordance with the
terms of this Agreement) of payments and other recoveries obtained by all
Lenders on account of principal of and interest on their respective Loans (or
such participations) then held by them, such Lender shall purchase from the
other Lenders such participation in the Loans (or sub-participations in the
other Credit Extensions) held by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided that if any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery.

7.6 Taxes.

(a) Defined Terms. For purposes of this Section 7.6, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or

 

  41  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower hereby indemnifies each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority; provided that neither the Administrative
Agent nor any Lender shall be under any obligation to provide any such notice to
the Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower hereby indemnifies the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by Section 7.6(e). Each
Lender shall indemnify the Borrower, and shall make payment in respect thereof,
within ten days after demand therefor, for any amount that the Borrower is
required to pay to the Administrative Agent pursuant to the immediately
preceding sentence.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.8.2 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall

 

  42  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 7.6, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 7.6 (g)(ii)(A) and (ii)(B) and 7.6(h) below)
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

i. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to

 

  43  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

ii. executed copies of IRS Form W-8ECI;

iii. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

iv. to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(h) Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including

 

  44  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(i) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 7.6 (including by the payment of
additional amounts pursuant to this Section 7.6), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (i), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (i) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(j) Survival. Each party’s obligations under this Section 7.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations hereunder
and under the other Loan Documents.

(k) Updates. Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 7.6 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

  45  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.

8.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 8.1(e)) or
any Issuing Lender;

(ii) subject any Recipient to any Taxes (except to the extent such Taxes are
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “Excluded Taxes” or Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or, in the case of any Change in Law with
respect to Taxes, any Loan) or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, such Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or Issuing Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered (even if implemented
prior to the absolute date such implementation is required by such Change in
Law).

 

  46  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender, Issuing Lender or
other Recipient setting forth the amount or amounts necessary to compensate such
Lender, Issuing Lender or other Recipient or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender, Issuing Lender or other Recipient, as the case may be, the amount shown
as due on any such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, Issuing
Lender or other Recipient to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s, Issuing Lender’s or other Recipient’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender, Issuing Lender or other Recipient pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender, Issuing Lender or other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s, Issuing
Lender’s or other Recipient’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Eurocurrency Liabilities. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrower shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten days prior to the relevant interest payment date, such
additional interest shall be due and payable ten days from receipt of such
notice.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If on or prior to
the first day of any Interest Period for any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate, or

(b) the Required Lenders advise the Administrative Agent that (i) the Eurodollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

 

  47  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders and, until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Eurodollar Loans shall be suspended.

8.3 Change in Legality. Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful for any Lender to make or maintain,
or convert any Loan into, a Eurodollar Loan, then, upon written notice by such
Lender to the Borrower and to the Administrative Agent, which notice shall
specify the extent of such unlawfulness (e.g., whether such unlawfulness applies
to Eurodollar Loans generally or only to Interest Periods of a particular
length):

(a) any request for the making or continuation of, or the conversion of Base
Rate Loans into, Eurodollar Loans shall, solely as to such Lender and to the
extent a Eurodollar Loan by such Lender would be (or during the applicable
Interest Period would become) unlawful, be disregarded and the Loan of such
Lender that would be part of the applicable borrowing of Eurodollar Loans shall
be made as, converted to or continue to be maintained as a Base Rate Loan; and

(b) each outstanding Eurodollar Loan of such Lender shall, on the last day of
the Interest Period therefor (unless such Loan may be continued as a Eurodollar
Loan for the full duration of any requested new Interest Period without being
unlawful) or on such earlier date as such Lender shall specify is necessary
pursuant to the applicable Change in Law, convert to a Base Rate Loan.

8.4 Funding Losses. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 6.2 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 8.7, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then-current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

  48  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

8.5 Right of Lenders to Fund through Other Offices. Subject to Section 8.7, each
Lender may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a notice to the
Borrower and the Administrative Agent.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of its Loans in any manner it sees fit, it being
understood, however, that for purposes of this Agreement all determinations
hereunder shall be made as if such Lender had actually funded and maintained
each Eurodollar Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Eurodollar Rate for such Interest Period.

8.7 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 8.1, or delivers a notice described in Section 8.3,
or requires the Borrower to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.6, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce any amount
payable pursuant to Section 8.1 or 7.6, or illegality, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 8.1, or if any Lender delivers a notice described in Section 8.3 or if
the Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.6, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 8.7(a) (each
such Lender, an “Increased Cost Lender”), or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 15.8), all of its interests,
rights (other than its existing rights to payments pursuant to Section 8.1 or
Section 7.6) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 15.8;

 

  49  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Liabilities, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 8.4) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.1 or payments required to be made pursuant to Section 7.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any such assignment resulting from a notice of illegality
under Section 8.3, such assignment will eliminate such illegality; and

(v) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and Issuing Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender or Issuing
Lender, as the case may be, as assignor, any Assignment and Assumption necessary
to effect any assignment of such Lender’s or Issuing Lender’s interests
hereunder in the circumstances contemplated by this Section 8.7. Each Lender
agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as an Increased Cost Lender or Defaulting Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effect such assignment in accordance
with Section 15.8. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 15.8 on
behalf of an Increased Cost Lender or Defaulting Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 15.8.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent manifest error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive the termination of this Agreement.

 

  50  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SECTION 9 REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent and
the Lenders to enter into this Agreement and to induce the Lenders to make Loans
and issue or participate in Letters of Credit hereunder, the Borrower represents
and warrants, as to itself and its Subsidiaries, to the Administrative Agent and
the Lenders that:

9.1 Existence; Power. The Borrower and each of its Subsidiaries (a) is duly
incorporated or organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, and (c) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

9.2 Organizational Power; Authorization. The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party are within such
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Loan Parties
and constitutes, and each other Loan Document to which any Loan Party is a
party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

9.3 Approvals; No Conflicts.

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party (i) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (ii) will not violate any Applicable Law or
any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under the Organizational Documents of any Loan
Party, and (iv) will not result in the creation or imposition of any Lien on any
asset of the Loan Parties, except Liens created under the Loan Documents.

(b) Except as contemplated by the Loan Documents, all consents, approvals or
authorizations of, or filings, registrations or qualifications with, any
Governmental Authority or any other Person, necessary or, in the sole discretion
of Lenders, advisable to be obtained by a Loan Party in connection with this
Agreement, the other Loan Documents, the consummation of the Initial Public
Offering and the continuing operations of the Borrower and its Subsidiaries and
the transactions contemplated hereby have been obtained and are in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the Initial Public
Offering or the financing contemplated hereby.

9.4 Financial Statements. (a) The Borrower and its Subsidiaries have furnished
to each Lender (i) the audited consolidated balance sheet of the Borrower and
its Subsidiaries as of December 31, 2013, and the related consolidated
statements of income and cash flows for the

 

  51  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Fiscal Quarter and year-to-date period then ended and (ii) the unaudited balance
sheet, consolidated statements of income and cash flows for the Fiscal Quarters
and year-to-date periods ended March 31, 2014, June 30, 2014 and September 30,
2014, certified by a Responsible Officer. Such financial statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the aforementioned statements. Since December 31, 2013, no event or
circumstance has occurred with respect to the Borrower and its Subsidiaries
which has had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(b) All balance sheets, all statements of income and of cash flows and all other
financial information of the Borrower and its Subsidiaries furnished pursuant to
Section 10.1 have been and will for periods following the Effective Date be
prepared in accordance with GAAP consistently applied with the financial
statements referred to in Section 9.4(a), and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

9.5 Litigation and Insurance Regulatory Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the Loan
Parties, threatened against or affecting the Loan Parties or any non-Loan Party
Subsidiary (i) that would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except for the matters set forth on Schedule 9.5(b) and except with respect
to any other matters that would not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Insurance Law or to obtain, maintain or comply
with any permit, license or other approval required under any Insurance Law,
(ii) has become subject to any Insurance Liability, (iii) has received notice of
any claim with respect to any Insurance Liability or (iv) knows of any basis for
any Insurance Liability.

9.6 Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all Applicable Law (including
Environmental Laws) and all judgments, decrees and orders of any Governmental
Authority, including, without limitation, all Insurance Laws and Orders, to the
extent applicable, and all applicable State Insurance Regulatory Agency
regulations and (b) all indentures, agreements or other instruments binding upon
it or its properties, except, in the case of clauses (a) and (b), where
non-compliance, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each of the Borrower and each
Subsidiary holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
material compliance with all Applicable Laws relating thereto.

 

  52  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

9.7 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
(a) an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

9.8 Taxes. The Loan Parties and each of their Subsidiaries have timely filed or
caused to be filed all Federal income Tax returns and all other material Tax
returns that are required to be filed by them, and have paid all Taxes shown to
be due and payable on such returns and on any assessments made against them or
their property, except (a) where the same are currently being contested in good
faith by appropriate proceedings and for which the appropriate Persons have set
aside on its books adequate reserves in accordance with GAAP and (b) to the
extent failure to make such payment would not reasonably be expected to result
in liability in excess of $1,000,000, individually or in the aggregate. The
charges, accruals and reserves on the books of the Loan Parties and each of
their Subsidiaries in respect of Taxes are adequate, and no Tax liabilities that
could be materially in excess of the amounts so provided are anticipated or have
been threatened or asserted in writing to the Loan Parties or their respective
Subsidiaries. Neither the Loan Parties nor any of their Subsidiaries are parties
to a “reportable transaction” as set forth in U.S. Treasury Regulations
Section 1.6011-4.

9.9 Margin Regulations. Neither the making of any Loan (or any conversion
thereof) or the issuance of any Letter of Credit nor the use of the proceeds of
any Loan or Letter of Credit will violate, or be inconsistent with, the
provisions of Regulation T, U or X of the FRB or any other regulation of the
FRB. Neither the Borrower nor or any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock”.

9.10 ERISA. None of the Borrower nor any of its Subsidiaries or any of their
ERISA Affiliates ever have sponsored, maintained, contributed to, or incurred
any liability, contingent or otherwise, to any Plan or Non-U.S. Plan. None of
the Borrower nor any of its Subsidiaries or ERISA Affiliates is making or
accruing an obligation to make contributions, or has, within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make, contributions to any Multiemployer
Plan.

9.11 Property; Insurance.

(a) Each of the Loan Parties has good title to, or valid leasehold interests in,
all of its real and personal property, including all properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 9.4 or purported to have been acquired by the Loan Parties after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of all Liens except Permitted Liens. All
leases that individually or in the aggregate are material to the business or
operations of the Loan Parties are valid and subsisting and are in full force.

(b) The Borrower and each of its Subsidiaries owns, or is licensed or otherwise
has the right to use, all Intellectual Property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.

 

  53  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates. Schedule 9.11(c) sets forth all insurance carried by the Borrower and
its Subsidiaries on the Effective Date, setting forth in detail the amount and
type of such insurance.

(d) Each Loan Party (i) maintains errors and omissions coverage with financially
sound and reputable insurance companies which are not Affiliates of the
Borrower, but with limits no lower than $1,000,000 per claim and $1,000,000
aggregate; and (ii) and maintains such other coverage as is commercially
reasonable.

9.12 Disclosure. As of the Closing Date, the Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments, and corporate
or other restrictions to which the Borrower or any of its Subsidiaries is
subject, and all other matters known to any of them, that, either individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished), when taken as a whole, contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, taken
as a whole in light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
furnished (it being understood that actual results may vary and that such
variances may be material).

9.13 Labor Relations. There are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against or affecting the Borrower or any of
its Subsidiaries, and no significant unfair labor practice charges or grievances
are pending against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any of its
Subsidiaries, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

9.14 Subsidiaries. Schedule 9.14 sets forth the name of, the ownership interest
of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrower and the other
Loan Parties, in each case as of the Effective Date. As of the Effective Date,
except as set forth on Schedule 9.14, there are no outstanding commitments or
other obligations of any Loan Party or Subsidiary thereof to issue, and no
options, warrants or other rights of any

 

  54  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Person to acquire, any shares of any class of capital stock or other equity
interests of any Loan Party or Subsidiary thereof. Except as set forth in
Schedule 9.14, the Borrower directly or indirectly owns all of the Equity
Interests of each of its Subsidiaries.

9.15 Deposit and Disbursement Accounts. Schedule 9.15 lists all banks and other
financial institutions at which any Loan Party maintains deposit accounts,
lockbox accounts, disbursement accounts, investment accounts or other similar
accounts as of the Effective Date, and such Schedule correctly identifies the
name, address and telephone number of each financial institution, the name in
which the account is held, the type of the account, and the complete account
number therefor.

9.16 Collateral Documents. The Collateral Documents are effective to create in
favor of the Administrative Agent for the ratable benefit of the Secured Parties
(as defined therein) a legal, valid and enforceable first priority security
interest in the Collateral, and when Uniform Commercial Code financing
statements in appropriate form are filed in the offices specified in the
Security Agreement and/or the Pledge Agreement, the Security Agreement and the
Pledge Agreement shall constitute a fully perfected first priority Lien (to the
extent that such Lien may be perfected by the filing of a Uniform Commercial
Code financing statement) on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral, in each case prior and
superior in right to any other Person, other than (i) with respect to Liens
expressly permitted by Section 11.2 and (ii) with respect to Collateral that is
Equity Interests in Foreign Subsidiaries or Collateral that is located outside
of the United States that in each case set forth in this clause (ii), the
perfection and priority of which is governed by non-U.S. laws. With respect to
those Equity Interests that are certificated (other than Equity Interests of
Foreign Subsidiaries), when the certificates evidencing such Equity Interests
pledged pursuant to the Security Agreement or the Pledge Agreement are delivered
to the Administrative Agent, together with appropriate stock powers or other
similar instruments of transfer duly executed in blank, the Liens in such Equity
Interests shall be fully perfected first priority security interests, perfected
by “control” as defined in the Uniform Commercial Code.

9.17 Indebtedness and Liens. As of the Effective Date, and other than as set
forth in Schedule 9.17, (i) the Loan Parties do not have any Debt other than the
Loans and (ii) the property that is required for the Loan Parties’ business as
well as the Loan Parties’ Equity Interests are, other than the Liens granted to
the Lenders pursuant to this Agreement, free and clear of all Liens, security
interests, encumbrances and other adverse interests.

9.18 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring of any obligations by any Loan Party under any
Loan Document or from the grant or perfection of the Liens of the Administrative
Agent and the Lenders on the Collateral in accordance with the Collateral
Documents.

9.19 Continued Business. There exists no actual, pending or, to the knowledge of
the Borrower, threatened termination, cancellation or limitation of, or
modification or change in the business relationship of the Borrower, or any
Subsidiary and any customer, or any group of customers, which termination,
cancellation, limitation, modification or change, if realized, would reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would reasonably be expected
to have a Material Adverse Effect.

 

  55  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

9.20 Solvency. The Loan Parties have received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Loan
Parties have incurred to the Administrative Agent and the Lenders. No Loan Party
is insolvent (as defined in any applicable state, Federal or relevant foreign
statute) or will be rendered insolvent by the execution and delivery of the
applicable Loan Documents and the consummation of the transactions contemplated
thereby. No Loan Party is engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Administrative Agent and the Lenders incurred hereunder. No Loan Party intends
to, or believes that it will, incur debts beyond its ability to pay such debts
as they mature.

9.21 State and Federal Regulation. The Loan Parties and each of their
Subsidiaries are in compliance in all material respects with all applicable
Insurance Laws.

9.22 Anti-Money Laundering and Anti-Terrorism Finance Laws. To the extent
applicable, each Loan Party is in compliance, in all material respects, with
anti-money laundering laws and anti-terrorism finance laws including the Bank
Secrecy Act and the Patriot Act (the “Anti-Terrorism Laws”).

9.23 Anti-Corruption Laws. No part of the proceeds of the Loans or Letters of
Credit shall be used, directly or indirectly: (a) to offer or give anything of
value to any official or employee of any foreign government department or agency
or instrumentality or government-owned entity, to any foreign political party or
party official or political candidate or to any official or employee of a public
international organization, or to anyone else acting in an official capacity
(collectively, “Foreign Official”), in order to obtain, retain or direct
business by (i) influencing any act or decision of such Foreign Official in his
official capacity, (ii) inducing such Foreign Official to do or omit to do any
act in violation of the lawful duty of such Foreign Official, (iii) securing any
improper advantage or (iv) inducing such Foreign Official to use his influence
with a foreign government or instrumentality to affect or influence any act or
decision of such government or instrumentality or (b) in a manner that violates
the U.S. Foreign Corrupt Practices Act of 1977 or similar laws of other
jurisdictions applicable to a Lender as to which such Lender has advised the
Borrower (all laws referred to in clause (b) being “Anti-Corruption Laws”). To
the knowledge of any Loan Party, no agent of any Loan Party that will act in any
capacity in connection with, or benefit from, the Credit Extensions has in the
past five years knowingly engaged in any activity or conduct which would violate
any Anti-Corruption Laws applicable to such Loan Party.

9.24 Sanctions Laws. No Loan Party and to the knowledge of the Borrower, no
Affiliate or other agent of any Loan Party acting or benefiting in any capacity
in connection with the Loans or Letters of Credit is any of the following (a
“Restricted Person”): (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”); (b) a Person
that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control (“OFAC”) at its official

 

  56  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

website or any replacement website or other replacement official publication of
such list or similarly named by any similar foreign governmental authority;
(c) a Person that is owned 50 percent or more by or otherwise controlled by any
Person described in Section 9.24(b); or (d) a Person that derives more than 10%
of its annual revenue from investments in or transactions with any Person
described in Section 9.24(a), (b) or (c). Further, none of the proceeds from the
Loans or Letters of Credit shall be used to finance or facilitate, directly or
indirectly, any transaction with, any investment in, or any dealing for the
benefit of, any Restricted Person or any transaction, investment or dealing in
which the benefit is received in a country for which such benefit is prohibited
by any Sanctions laws. No Loan Party is located in a country that is the subject
or target of Sanctions.

SECTION 10 AFFIRMATIVE COVENANTS. Until the expiration or termination of the
Commitments and thereafter until all Obligations of any Loan Party hereunder and
under the other Loan Documents are paid in full and all Letters of Credit have
been terminated:

10.1 Financial Statements and Other Information. The Borrower shall deliver to
the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual audited report for such Fiscal Year for the
Borrower and its Subsidiaries, containing a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by BDO USA, LLP
or other independent public accountants reasonably acceptable to the Required
Lenders (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter, an unaudited consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated and consolidating statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
then elapsed portion of the Fiscal Year, setting forth in each case the
comparative form with the consolidated balance sheets, statements of income and
cash flows for the comparable periods in the previous Fiscal Year;

(c) for the financial statements referred to in clause (a) of this Section, a
management’s discussion and analysis of the financial condition and results of
operations for such Fiscal Year, as compared to the previous Fiscal Year and
budgeted amounts (including commentary on (x) any material developments or
proposals affecting the Borrower and its Subsidiaries, as applicable, or their
businesses and (y) the reasons for any significant variations from the
projections for such period and the figures for the corresponding period in the
previous Fiscal Year);

 

  57  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(d) concurrently with the delivery of the financial statements referred to in
clauses (a) through (b) of this Section, a Compliance Certificate signed by a
Responsible Officer of the Borrower (A) certifying as to whether there exists an
Unmatured Event of Default or an Event of Default on the date of such
certificate and, if an Unmatured Event of Default or an Event of Default then
exists, specifying the details thereof and the action which the Loan Parties
have taken or propose to take with respect thereto, (B) setting forth in
reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Section 11.17, (C) specifying any change in the identity
of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Effective Date or as of the most
recent Fiscal Year or Fiscal Quarter as the case may be, and (D) stating whether
any change in GAAP or the application thereof has occurred since the date of the
mostly recently delivered audited financial statements of the Borrower and its
Subsidiaries, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;

(e) concurrently with the delivery of the financial statements referred to in
clause (a) above, the Loan Parties shall use commercially reasonable efforts to
deliver a certificate of the accounting firm that reported on such financial
statements stating whether they obtained any knowledge during the course of
their examination of such financial statements of any Event of Default in
respect of the financial covenants set forth in Section 11.17;

(f) as soon as available and in any event within 90 days after the end of the
Fiscal Year, the Borrower’s operating budget for (i) the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow and
(ii) each Fiscal Quarter of the succeeding Fiscal Year, containing an income
statement, balance sheet and statement of cash flow;

(g) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Borrower, to its
shareholders generally, as the case may be; provided, that such filings shall be
deemed delivered to the Administrative Agent on the earlier of the date such
statements or reports are available at (i) www.sec.gov and (ii) the Borrower’s
website at www.patnat.com and notice of such availability is sent to the
Administrative Agent;

(i) with respect to each customer of the Borrower and its Subsidiaries that
accounts for greater than 15% of the aggregate Reference Premiums Written for
the Borrower and its Subsidiaries, within ten Business Days after the end of
each month, a report in form satisfactory

 

  58  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

to the Administrative Agent setting forth the percentage concentration of the
Reference Premiums Written for each such customer of the Borrower and its
Subsidiaries as of the last day of each month out of the aggregate amount of the
Reference Premiums Written for all customers of the Borrower and its
Subsidiaries as of the last day of each month;

(j) promptly following receipt of any form of material notice, summons,
citation, proceeding or order received from any State Insurance Regulatory
Agency or any other Governmental Authority that would materially and adversely
affect the Lenders or the Borrower or any of its Subsidiaries;

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

10.2 Notices of Material Events.

10.2.1 The Borrower will each furnish to the Administrative Agent and each
Lender prompt notice of any of the following:

(a) the occurrence of any Unmatured Event of Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower or any of its Subsidiaries that, either
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Insurance Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Insurance Law, (ii) becomes subject to any Insurance Liability,
(iii) receives notice of any claim with respect to any Insurance Liability, or
(iv) becomes aware of any basis for any Insurance Liability, in each case which,
either individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect;

(d) promptly and in any event within 30 days after (i) the Borrower of any of
its Subsidiaries or ERISA Affiliates knows or has reason to know (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date of any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, or the incurrence of
any liability to any Plan, Non-U.S. Plan, or Multiemployer Plan by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a Plan subject to Section 412 or 430 of the IRC or Section 302 of
ERISA which results in a material increase in contribution obligations of the
Borrower or its Subsidiaries or ERISA Affiliates, a detailed written description
thereof from the chief financial officer of the Borrower;

 

  59  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(e) the loss of any of Guarantee Insurance Company, Zurich Insurance Group Ltd.,
Scottsdale Insurance Company, or American International Group, Inc. or any of
their respective Affiliates as a customer of the Borrower or any of its
Subsidiaries;

(f) any other event or occurrence that has, or would reasonably be expected to
have, a Material Adverse Effect.

10.2.2 The Borrower will furnish to the Administrative Agent, promptly and in
any event at least 30 days prior thereto, notice of any change (i) in its or
each of its Subsidiaries’ legal name, (ii) in its or each of its Subsidiaries’
identity or legal structure, (iii) in its or each of its Subsidiaries’ federal
taxpayer identification number or organizational number or (iv) in its or each
of its Subsidiaries’ jurisdiction of organization.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

10.3 Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and maintain in full force and effect its legal existence and its
respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 11.3.

10.4 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to their respective businesses and
properties, including all Insurance Laws, Environmental Laws, and ERISA, except
where the failure to do so, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

10.5 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, file all required Tax returns and pay and discharge at or
before maturity all of its obligations and liabilities (including, without
limitation, all Taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
a Subsidiary, as the case may be, has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

10.6 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

10.7 Visitation and Inspection. The Borrower will, and will cause each of its
Subsidiaries to, permit any representative of the Administrative Agent or any
Lender (in

 

  60  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

coordination with the Administrative Agent) to visit and inspect its properties,
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request after reasonable prior notice to
the Borrower; provided that if an Event of Default has occurred and is
continuing, no prior notice shall be required; provided, further, that so long
as no Event of Default shall have occurred and be continuing, the Borrower shall
only be required to reimburse the Administrative Agent for one such visit per
Fiscal Year.

10.8 Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted,

10.9 Insurance. The Borrower will, and will cause each of its Subsidiaries to
(a) maintain with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties (i) insurance with respect to its properties
and business, and the properties and business of its Subsidiaries, against loss
or damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, (ii) all
insurance required to be maintained pursuant to the Collateral Documents, and
will furnish to the Administrative Agent, promptly following the Administrative
Agent’s request, a certificate of a Responsible Officer setting forth the nature
and extent of all insurance maintained by the Loan Parties in accordance with
this Section and (b) within five Business Days after the Effective Date and at
all times thereafter, name the Administrative Agent and each Lender as
additional insured (pursuant to an endorsement approved by the Administrative
Agent) on all liability policies of the Loan Parties and the Administrative
Agent as lender’s loss payee (pursuant to a lender’s loss payee endorsement
approved by the Administrative Agent) on all casualty and property insurance
policies of the Loan Parties.

10.10 Use of Proceeds; Margin Regulations. The Borrower shall use the proceeds
of the Credit Extensions for general corporate purposes and to repay the Debt to
be Repaid. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of
Insurance Laws, the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.

10.11 Cash Management. The Borrower shall, and shall cause each of its
Subsidiaries, to:

(a) Subject to Section 10.13(b), maintain all deposit accounts, disbursement
accounts, securities accounts, investment accounts and lockbox accounts (each
such deposit account, disbursement account, securities account, investment
account and lockbox account, a “Controlled Account”) in an account to which the
Borrower and each of its Subsidiaries has granted a first priority Lien to the
Administrative Agent and such Controlled Account is subject to Control Account
Agreements, other than (i) accounts for which the average daily balance of
amounts on deposit therein does not exceed $1,000,000 in the aggregate,
(ii) payroll accounts for which the amount therein will be paid within seven
days and (iii) other accounts as agreed to from time to time by the
Administrative Agent;

 

  61  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(b) deposit promptly, and in any event no later than 10 Business Days after the
date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other Collateral into Controlled Accounts.

10.12 Additional Subsidiaries; Collateral. The Borrower will take, and cause
each Subsidiary to take, such actions as are necessary (including the execution
and delivery of such security agreements, financing statements and continuations
thereof, termination statements, notices of assignment, certificates,
assurances, resolutions, opinions and other instruments as the Administrative
Agent or the Required Lenders may reasonably request from time to time) in order
to ensure that (x) the Secured Obligations are secured by substantially all of
the assets of the Borrower and the Guarantors (subject to such exceptions as are
expressly set forth in the Loan Documents or agreed to with the prior written
consent of the Administrative Agent) and guaranteed by all Subsidiaries of the
Borrower (including, promptly upon the acquisition or creation thereof, any
Subsidiary created or acquired after the date hereof) other than Foreign
Subsidiaries to the extent the assets of all Foreign Subsidiaries that are not
Guarantors do not exceed 5% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis, and (y) the Obligations of each Guarantor
under the Guaranty are secured by substantially all of the assets of such
Guarantor (subject to such exceptions as are expressly set forth in the Loan
Documents or agreed to by the Administrative Agent). Notwithstanding the
foregoing, (A) no Foreign Subsidiary shall be required to issue any guaranty or
grant any collateral and (B) no Loan Party shall be required to pledge more than
65% of the voting stock of any Foreign Subsidiary, in each case, if such action
would result in adverse tax consequences to the Borrower or any other Loan
Party.

10.13 Further Assurances.

(a) The Borrower will, and will cause each of its Subsidiaries to, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the registration, filing and
recording, or cause to be registered, filed or recorded, of financing statements
and other documents), which may be required under any Applicable Law, or which
the Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties. The Borrower and its
Subsidiaries also agree to provide, or cause to be provided, to the
Administrative Agent or the Required Lenders, from time to time upon request,
(i) evidence reasonably satisfactory to the Administrative Agent, as to the
perfection of the Liens created or intended to be created by the Collateral
Documents and (ii) other documentation, instruments, consents, authorizations,
approvals and Orders in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders as the Administrative Agent shall
reasonably deem necessary or advisable to perfect or maintain the validity,
enforceability, perfection and priority of the Liens on the Collateral pursuant
to the Collateral Documents.

(b) Not later than 30 days after the Effective Date (or such longer time as the
Administrative Agent may otherwise agree in writing), and without limiting
clause (a) above, and at all times thereafter, maintain, and cause each
Subsidiary to maintain its Controlled Accounts in accordance with
Section 10.11(a).

 

  62  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

10.14 Insurance. Each Loan Party shall (i) maintain errors and omissions
coverage reasonably acceptable to Administrative Agent, but with limits no lower
than $1,000,000 per claim and $1,000,000 aggregate; and (ii) and maintain such
other coverage as is commercially reasonable. At Administrative Agent’s request,
the Loan Parties shall provide evidence of such insurance.

10.15 Anti-Corruption Laws. Each Loan Party shall maintain in effect and enforce
policies and procedures designed to promote and achieve compliance by the Loan
Parties and their Subsidiaires and their respective directors, officers,
employees, and agents with Anti-Corruption Laws and applicable Sanctions laws.

SECTION 11 NEGATIVE COVENANTS. Until the expiration or termination of the
Commitments and thereafter until all Obligations of any Loan Party hereunder and
under the other Loan Documents are paid in full and all Letters of Credit have
been terminated:

11.1 Debt and Preferred Equity. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Debt,
except:

(a) Debt created pursuant to the Loan Documents;

(b) Debt of the Loan Parties existing on the date hereof and set forth on
Schedule 9.17 and extensions, renewals and replacements of any such Debt that do
not increase the outstanding principal amount thereof in excess of the
outstanding principal amount as of the Effective Date or shorten the maturity or
the weighted average life thereof;

(c) Debt of any Loan Party to any other Loan Party;

(d) Purchase money debt or Capital Lease Obligations in an aggregate principal
amount at any time outstanding not to exceed $500,000;

(e) Debt of the Borrower and its Subsidiaries in an Investment permitted by
Section 11.4 or a disposition permitted by Section 11.6 consisting of agreements
providing for indemnification, the adjustment of purchase price or similar
adjustments;

(f) Hedging Obligations permitted by Section 11.10;

(g) unsecured Debt in an aggregate principal amount at any time outstanding not
to exceed $2,000,000;

(h) Guaranty Obligations of Debt otherwise permitted by this Section 11.1;

(i) obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of the Borrower or its
Subsidiaries in an amount not to exceed $1,000,000 between the Effective Date
and the later of the Revolving Termination Date and the Term Maturity Date; and

 

  63  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(j) Debt pursuant to the WCE Capital Lease.

The Borrower will not, and will not permit any of its Subsidiaries to, issue any
Preferred Stock or other preferred Equity Interest that (i) requires dividends
or payments payable in cash or Permitted Investments; (ii) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(iii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part, or (iv) is
convertible or exchangeable at the option of the holder thereof for Debt or
Preferred Stock or any other preferred Equity Interest described in this
paragraph, on or prior to, in the case of clause (ii), (iii) or (iv), 90 days
after the later of the Revolving Termination Date and the Term Maturity Date.

11.2 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except (“Permitted Liens”):

(a) Liens securing the Secured Obligations under the Loan Documents;

(b) Permitted Encumbrances;

(c) Liens securing purchase money debt or Capital Lease Obligations permitted
under Section 11.1(d); provided, that each such Lien encumbers only the property
financed by such Debt and the proceeds and products thereof;

(d) leases, business licenses, subleases or business sublicenses granted to
others in the ordinary course of business and not interfering in any material
respect with the business of the Borrower and its Subsidiaries and interests or
title of a lessor, sublessor, licensor or sublicensor under a lease or license
agreement entered into in the ordinary course of business;

(e) non-exclusive outbound licenses, sublicenses or grants of any other right
with respect to Intellectual Property rights granted by the Borrower and its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of the Borrower and its Subsidiaries;

(f) Liens (i) on cash deposits in favor of a seller of any property to be
acquired in an Investment permitted by Section 11.4 and to be applied against
the purchase price thereof and (ii) consisting of an agreement to dispose of
property in a disposition permitted by Section 11.6;

(g) extensions, renewals, or replacements of any Lien referred to in clauses
(b) through (f) of this Section; provided that the principal amount of the Debt
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby;

(h) Liens securing the Debt pursuant to the WCE Capital Lease; provided, that
such Liens encumber only the property financed by such Debt and the proceeds and
products thereof; and

(i) other Liens securing obligations, actual or contingent, in an aggregate
principal amount at any time outstanding not to exceed $1,000,000.

 

  64  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

11.3 Fundamental Changes.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Unmatured Event
of Default or Event of Default shall have occurred and be continuing, (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary, provided that if
any party to such merger is a Guarantor, the Guarantor shall be the surviving
Person, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrower or to another Subsidiary
(other than any Subsidiary that has not complied with the provisions of
Section 10.12 prior to such sale, transfer, lease or disposition), provided that
if any party to such disposition is a Guarantor, a Guarantor or the Borrower
shall be the acquirer of such assets, and (iv) any Subsidiary (other than a
Guarantor) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided, further, that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 11.4.

(b) The Borrower shall not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted on the date
hereof and businesses reasonably related thereto and businesses that are not
materially different therefrom.

11.4 Investments; Loans. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidence of Debt or other securities (including any option,
warrant, or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person (all of the
foregoing being collectively called “Investments”), or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 11.4(a) (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Hedging Agreements permitted by Section 11.10;

(d) Guarantees constituting Debt permitted by Section 11.1 and Guarantees
entered into in the ordinary course of business in respect of obligations that
do not constitute Debt;

 

  65  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(e) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practice;

(f) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that the aggregate
amount of Investments by the Loan Parties in or to, and Guarantees by the Loan
Parties of Debt of, any Subsidiary that is not a Guarantor (including all such
Investments and Guarantees existing on the Effective Date) shall not exceed
$1,000,000 at any time outstanding;

(g) any advance or loan to an officer or employee of the Borrower or its
Subsidiaries as an advance on commissions, travel and other items in the
ordinary course of business, so long as all such advances and loans aggregate,
on a combined basis, not more than the maximum principal sum of $100,000;

(h) promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 11.6 in an aggregate amount not to exceed
$250,000 at any time outstanding;

(i) Investments received in connection with the bankruptcy or reorganization of
account debtors;

(j) creation or acquisition of any additional Subsidiaries that become Loan
Parties, provided, that such Subsidiaries comply with the provisions of
Section 10.12;

(k) Investments consisting of Liens, Asset Sales and Restricted Payments
permitted under this Section 11;

(l) Permitted Acquisitions; and

(m) other Investments or acquisitions of property or assets in an aggregate
amount not to exceed $500,000.

11.5 Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) non-cash dividends payable by the Borrower or its Subsidiaries solely in
interests of any class of its common equity;

(b) so long as no Event of Default exists or would result from the making of
such Restricted Payments, payments permitted under Section 11.7;

(c) so long as no Event of Default exists or would result from the making of
such Restricted Payments, payments of principal and interest on any intercompany
Debt permitted under Section 11.1(c), provided that during such Event of Default
such principal and interest shall accrue and the same shall be permitted to be
paid hereunder at such time as no Event of Default exists;

 

  66  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(d) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower;

(e) so long as no Event of Default exists or would result from the making of
such Restricted Payments, the Borrower may make non-cash Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower or its Subsidiaries;

(f) so long as no Event of Default exists or would result therefrom, the
Borrower may make dividends in an amount not to exceed 50% of the Borrower’s
Consolidated Net Income in any Fiscal Year if (i) the pro forma Total Leverage
Ratio is less than 2.0 to 1.0, (ii) the Borrower is in pro forma compliance with
the Fixed Charge Coverage Ratio, and (iii) the Borrower has at least $15,000,000
of liquidity (in the form of cash and/or unused Revolving Commitments), in each
case both before and after giving effect to such dividend.

11.6 Sale of Assets. The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of
any of its assets, business or property or, in the case of any Subsidiary, any
shares of such Subsidiary’s Equity Interests, in each case whether now owned or
hereafter acquired, except:

(a) sales or other dispositions for fair market value of obsolete or worn out
property disposed of in the ordinary course of business;

(b) sales of inventory and Permitted Investments in the ordinary course of
business;

(c) dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property; provided, that in each case so long
as such proceeds are reinvested within 180 days (or 270 days in the event that a
binding agreement to reinvest such proceeds has been entered into within such
180-day period) following such disposition;

(d) dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary (other than to any Subsidiary that has not complied with the
provisions of Section 10.12 prior to such disposition or from a Loan Party to a
non-Loan Party);

(e) dispositions of accounts receivable and captive claims recoverable balances
in connection with the collection or compromise thereof in the ordinary course
of business;

(f) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower or its Subsidiaries;

(g) property subject to casualty, condemnation or similar events;

(h) dispositions permitted by Sections 11.3, 11.4 and 11.5, to the extent
constituting a disposition;

 

  67  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(i) sales and other dispositions of the assets set forth on Schedule 11.6; and

(j) sales and other distributions of assets in an amount not to exceed $250,000
per Fiscal Year.

11.7 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) employment and severance arrangements entered into by the Borrower or its
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $1,500,000 in any Fiscal Year;

(b) the payment of customary fees and reimbursement of out of pocket expenses of
directors of the Borrower or its Subsidiaries in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year;

(c) transactions between or among the Borrower and any Guarantor not involving
any other Affiliates;

(d) the WCE Capital Lease; and

(e) any Fundamental Change permitted by Section 11.3 and Investment permitted by
Sections 11.4(a), (d), (f), (g) and (j) and any Restricted Payment permitted by
Section 11.5(c).

11.8 Restrictive Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any of its Subsidiaries to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of the Borrower’s Subsidiaries
to pay dividends or other distributions with respect to its Equity Interests, to
make or repay loans or advances to the Borrower or any other Subsidiary thereof,
to Guarantee Debt of the Borrower or any of its Subsidiaries or to transfer any
of its property or assets to the Borrower or any of its Subsidiaries; provided
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law, this Agreement or any other Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Debt permitted by this Agreement if
such restrictions and conditions apply only to the property or assets securing
such Debt and (iv) clause (a) shall not apply to customary provisions in leases,
subleases, licenses or sublicenses restricting the assignment thereof.

11.9 Sale and Leaseback Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.

 

  68  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

11.10 Hedging Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any of its Subsidiaries is exposed in the conduct of its
business or the management of its liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Agreement entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Agreement under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (a) in connection with
the purchase by any third party of any Equity Interests or any Debt or (b) as a
result of changes in the market value of any Equity Interests or any Debt) is
not a Hedging Agreement entered into in the ordinary course of business to hedge
or mitigate risks.

11.11 Accounting Changes. Without the consent of the Required Lenders, which
consent shall not be unreasonably withheld, delayed or conditioned, the Borrower
will not, and will not permit any of its Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as permitted by
GAAP (subject in each case to the provisions of Section 1.3).

11.12 Fiscal Periods. The Borrower and each of its Subsidiaries shall not change
their fiscal year-end to a date other than December 31.

11.13 Modification of Charter Documents. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its Organizational
Documents in any manner materially adverse to the Lenders when taken as a whole
(as determined by the Borrower in good faith) without in each case obtaining the
prior written consent of Required Lenders to such amendment, restatement,
supplement or other modification or waiver.

11.14 ERISA Compliance. The Borrower and its Subsidiaries shall:

(a) Not incur, nor permit any ERISA Affiliate to incur, any material liability
to the PBGC or fail to make any minimum required contribution (under section 430
of the IRC) with respect to any Plan that would reasonably be expected to result
in a Lien on the assets of the Borrower, nor permit the institution of steps to
terminate any Plan, nor permit any condition to exist or event or transaction to
occur with respect to any Plan, Multiemployer Plan, or Non-U.S. Plan which would
reasonably be expected result in the Borrower or any ERISA Affiliate incurring
any material liability, fine or penalty.

(b) Furnish to the Lenders (i) as soon as possible and in any event within 30
days after a Responsible Financial Officer of the Borrower or any Subsidiary
knows of any Reportable Event with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect, a statement of a Responsible
Financial Officer of the Borrower or such Subsidiary, setting forth details as
to such Reportable Event and the action that the Borrower or such Subsidiary
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event

 

  69  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

given to the PBGC if a copy of such notice is available to the Borrower or such
Subsidiary, and (ii) promptly after receipt thereof a copy of any material
notice the Borrower or such Subsidiary may receive from the PBGC or the IRS with
respect to any Pension Plan administered by the Borrower or such Subsidiary;
provided that clause (ii) shall not apply to notices of general application
promulgated by the PBGC or the IRS.

(c) Promptly notify the Lenders of any material taxes, fines or penalties
assessed, proposed to be assessed or that the Borrower has reason to believe may
be assessed against the Borrower, any Subsidiary, or any ERISA Affiliate by the
IRS or the Department of Labor with respect to any Plan as a result of a
violation of the IRC or ERISA that would reasonably be expected to result in
material liability to the Borrower.

(d) As soon as practicable, and in any event within 20 days after the Borrower
or any Subsidiary shall become aware that an ERISA Event shall have occurred,
provide or cause the applicable Subsidiary to provide, the Administrative Agent
with notice of such ERISA Event with a certificate by a Responsible Financial
Officer of the Borrower or such Subsidiary setting forth the details of the
event and the action the Borrower, such Subsidiary or ERISA Affiliate proposes
to take with respect thereto.

(e) At the request of the Administrative Agent, deliver or cause to be delivered
to the Administrative Agent, true and correct copies of any documents relating
to the ERISA Plan of the Borrower or any Subsidiary.

As used in this Section 11.14, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to 10% of gross
revenue of the Borrower and its Subsidiaries for the preceding 12-month period.

11.15 Acquisitions. Not, and not permit any Subsidiary to, make any Acquisition
other than Acquisitions that meet the following requirements (each a “Permitted
Acquisition”);

(a) the business or Person to be acquired is in the same or substantially
similar line of business as the Borrower or is in a business that is reasonably
related to such a line of business and has its primary operations located in the
United States;

(b) if such Acquisition is structured as a merger involving the Borrower or
another Loan Party, the Borrower or such Loan Party shall be the surviving
entity and the Borrower or such Loan Party shall acquire 100% of the acquired
entity;

(c) no Event of Default or Unmatured Event of Default shall exist or result from
such Acquisition;

(d) such Acquisition is not actively opposed by the Governing Body of the
selling Persons or the Persons whose Equity Interests are to be acquired;

(e) the Borrower shall have delivered to the Administrative Agent, at least 10
Business Days prior to such Acquisition, or such shorter period as the Required
Lenders may consent to, (i) a certificate of a Responsible Financial Officer of
the Borrower demonstrating, to the satisfaction of the Administrative Agent,
(A) pro forma compliance with Section 11.17, both

 

  70  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

before (looking back four complete fiscal quarters) and after giving effect to
such Acquisition, and (B) after giving effect to such Acquisition, the Total
Leverage Ratio is at least 0.20 less than the maximum Total Leverage Ratio,
permitted as of the last day of the current Computation Period pursuant to
Section 11.17.1, and (ii) if the total revenues of the target of the Acquisition
equal 15% or more of the revenues of the Borrower and its Subsidiaries, either
(x) audited financial statements for the most recently completed fiscal year of
the Person to be acquired, prepared by a nationally recognized accounting firm,
or (y) the results of an audit or a due diligence review of the Person or assets
to be acquired prepared by an accounting firm acceptable to the Administrative
Agent; and

(f) the Borrower has at least $10,000,000 of liquidity (in the form of cash
and/or unused Revolving Commitments) both before and after giving effect to such
Acquisition.

11.16 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws; Restricted Person. The Borrower shall not, and
shall not permit any Subsidiary to, (a) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
otherwise violates any Anti-Terrorism Law, Anti-Corruption Law or Sanctions law
that applies to it, (b) cause or permit any of the funds that are used to repay
the Obligations to be derived from any activity that violates any Anti-Terrorism
Law, Anti-Corruption Law or Sanctions law, (c) cause or permit any of the funds
that are used to repay the Obligations to be derived from any unlawful activity
with the result that the any Loan Party would be in violation of any Applicable
Law or (d) use any part of the proceeds of the Loans or Letters of Credit,
directly or indirectly, for any conduct that would cause the representations and
warranties in Sections 9.23 and 9.24 to be untrue as if made on the date any
such conduct occurs.

11.17 Financial Covenants.

11.17.1 Total Leverage Ratio. Not permit the Total Leverage Ratio as of the last
day of any Computation Period to exceed 3.0 to 1.0.

11.17.2 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Computation Period to be less than 1.50 to 1.0.

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

12.1 Effectiveness. The obligation of each Lender to make Loans and of each
Issuing Lender to issue Letters of Credit shall become effective, and the
Lenders shall make the Term Loans, on the date (the “Effective Date”; references
in this Agreement to events or conditions as of the Effective Date are, unless
otherwise specified, as of the Effective Date substantially concurrently with
the consummation of each of the transactions contemplated hereby) on which the
Administrative Agent shall have received all of the following, each duly
executed and dated a date satisfactory to the Administrative Agent, as
applicable, and each in form and substance satisfactory to the Administrative
Agent:

12.1.1 Credit Agreement. Counterparts of this Agreement executed by each Loan
Party.

 

  71  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

12.1.2 Security Agreement. The Security Agreement executed by each Loan Party.

12.1.3 Pledge Agreement. The Pledge Agreement executed by the Borrower and each
other Loan Party that owns any Equity Interests, together with original
certificates (if any) representing the Equity Interests to be pledged thereunder
and corresponding stock or other powers executed in blank (or commitments by the
Persons holding such original certificates and corresponding stock or other
powers on the Effective Date to deliver such original certificates and
corresponding stock or other powers to the Administrative Agent or its counsel).

12.1.4 Guaranty. The Guaranty executed by the Guarantors and the Borrower.

12.1.5 Intellectual Property. Security interest agreements executed by the
Borrower and its Subsidiaries with respect to (a) any patent or trademark of the
Borrower or its Subsidiaries in appropriate form for filing in the U.S. Patent
and Trademark Office and (b) any copyright of the Borrower or its Subsidiaries
in appropriate form for filing in the U.S. Copyright Office.

12.1.6 Liens on Collateral. Evidence that all filings necessary to perfect the
Administrative Agent’s Lien on the Collateral have been (or concurrently with
the initial Credit Extension will be) duly made and that the Administrative
Agent shall have a first priority perfected security interest in the Collateral
(including the receipt by the Administrative Agent of acceptable control
agreements with respect to all deposit accounts and securities accounts of each
Loan Party except as permitted by the Collateral Documents and
Section 10.13(b)), except with respect to Collateral that is subject to
Permitted Liens and except for Collateral that is Equity Interests in Foreign
Subsidiaries or Collateral that is located outside of the United States.

12.1.7 UCC Search Results; Payoff Letters. Certified copies of Uniform
Commercial Code and other lien search reports dated a date reasonably near to
the Effective Date, listing all effective financing statements that name any
Loan Party (under its present name and any previous names) as debtor, together
with (a) copies of such financing statements, (b) payoff letters evidencing
repayment in full of all Debt to be Repaid, the termination of all agreements
relating thereto and the release of all Liens granted in connection therewith,
with Uniform Commercial Code or other appropriate termination statements and
documents effective to evidence the foregoing and (c) such Uniform Commercial
Code termination statements as the Administrative Agent may reasonably request.

12.1.8 Resolutions. Certified copies of resolutions of the Governing Body of
each Loan Party authorizing or ratifying the execution, delivery and performance
by such Person of each Loan Document to which it is a party.

12.1.9 Consents, etc. Certified copies of all documents evidencing any necessary
corporate (or other similar) action, and any material third-party consents and
governmental approvals (if any) required for the execution, delivery and
performance (including the intended use of the Credit Extensions) by each Loan
Party of the documents referred to in this Section 12.

 

  72  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

12.1.10 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary of each Loan Party as of the Effective Date certifying
the names of the officer or officers of such entity authorized to sign the Loan
Documents to which such entity is a party, together with a sample of the true
signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).

12.1.11 Organization Documents; Good Standing. Each of the following documents:

(a) the articles or certificate of formation (or similar charter document) and
the bylaws or operating agreement (or similar governing documents) of each Loan
Party as in effect on the Effective Date, certified by the Secretary or an
Assistant Secretary or a similar officer of such Loan Party as of the Effective
Date; and

(b) a good standing certificate or certificate of status for each Loan Party
from the Secretary of State (or similar, applicable Governmental Authority) of
its jurisdiction of formation.

12.1.12 Confirmatory Certificate. A certificate of a Responsible Officer of the
Borrower as of the Effective Date certifying as to (i) the matters set forth in
Sections 9.20, 10.1(i), 12.2(c) and 12.1.17, (ii) no Unmatured Event of Default
or Event of Defaults exists as of the Effective Date, both before and after
giving effect to any Credit Extensions made on the Effective Date, (iii) the
representations and warranties in this Agreement and the other Loan Documents
are true and correct, and (iv) that there is no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or governmental authority that would reasonably be
expected to have a Material Adverse Effect.

12.1.13 Compliance Certificate. A pro forma Compliance Certificate.

12.1.14 Opinion Letters. An opinion letter of Baker & Hostetler LLP, counsel to
the Loan Parties, addressed to the Lenders and the Administrative Agent.

12.1.15 Financial Information. The following financial information: (a) the
annual audited financial statements for the Borrower and its Subsidiaries for
the Fiscal Years ended December 31, 2012 and December 31, 2013, in each case
consisting of a balance sheet and statements of income and cash flows; (b) for
the Fiscal Quarters ending March 31, 2014, June 30, 2014 and September 30, 2014,
balance sheets of the Borrower and its Subsidiaries as of the end of such period
and statements of income (loss), and cash flow for such Fiscal Quarter and
Fiscal Year to date periods, all prepared on a consolidated basis, in accordance
with GAAP (subject to the absence of footnotes and to normal year-end
adjustments), certified by a Responsible Financial Officer of the Borrower and
setting forth in comparative form the consolidated figures for the corresponding
Fiscal Quarter of the previous Fiscal Year; and (c) with respect to the Borrower
and its Subsidiaries, three-year pro forma combined projected financial
statements and a closing balance sheet adjusted to give effect to the Initial
Public Offering, and the Credit Extensions to be made on the Effective Date; in
each case, in form and detail reasonably satisfactory to the Administrative
Agent.

 

  73  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

12.1.16 Patriot Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act (as defined in Section 15.15).

12.1.17 No Material Adverse Effect. Since December 31, 2013, there has been no
event that constitutes or would reasonably be expected to have a Material
Adverse Effect.

12.1.18 Initial Public Offering. The Initial Public Offering shall close
concurrently with the making of the initial Credit Extension and shall raise at
least $100,000,000.

12.1.19 Credit Agreement. The combined amount of the Revolving Commitments and
the Term Loans shall be at least $80,000,000.

12.1.20 Flow of Funds Memorandum. A fully executed flow of funds memorandum.

12.1.21 Fees and Expenses. All amounts that are then due and payable pursuant to
Section 5 and Section 15.6.

12.1.22 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

12.2 Conditions to All Credit Extensions. The obligation of each Lender to make
any Loan and of each Issuing Lender to issue any Letter of Credit is subject to
the conditions that (i) the Effective Date shall have occurred and (ii) the
following additional conditions:

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent relating
solely to an earlier date, in which case such representation and warranty shall
have been true and correct as of such earlier date);

(b) no Event of Default or Unmatured Event of Default shall exist before or
after giving effect to such Credit Extension;

(c) until such time as no customer (single entity and its related affiliates) of
the Borrower represents more than 30% of the Borrower’s Reference Premiums
Written as of the last day of the most recently ended Fiscal Quarter, the
Borrower shall, before and after giving effect to such Credit Extension, have at
least $15,000,000 of liquidity (in the form of cash and/or unused Revolving
Commitments); and

(d) if requested by the Administrative Agent or any Lender (acting through the
Administrative Agent), the Administrative Agent shall have received a
certificate dated the date of such requested Credit Extension and signed by a
duly authorized representative of the Borrower as to the matters set forth above
in this Section 12.2, together with such other documents as the Administrative
Agent or any Lender (acting through the Administrative Agent) may reasonably
request in support thereof.

 

  74  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Each request by the Borrower for a Credit Extension shall be deemed to
constitute a representation and warranty by the Borrower that the conditions
precedent set forth in this Section 12.2 will be satisfied at the time of the
making of such Credit Extension.

12.3 Condition to Initial Revolving Loans. The obligation of each Revolving
Lender to make any Revolving Loan is subject to the condition that the
Administrative Agent shall have received confirmation satisfactory to the
Administrative Agent that the Borrower has entered into the third party
administrator contract with American International Group, Inc.

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable and such failure shall continue unremedied for a period
of three Business Days; or

(c) the Borrower shall fail to pay any other amount (other than an amount
payable under clauses (a) or (b) of this Section) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable
and such failure shall continue unremedied for a period of five Business Days;
or

(d) any representation or warranty made or deemed made by or on behalf of the
Borrower and its Subsidiaries in or in connection with this Agreement or any
other Loan Document (including the Schedules attached hereto and thereto), or in
any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or

(e) the Borrower or its Subsidiaries shall fail to observe or perform any
covenant or agreement contained in Sections 10.1 (other than clauses (f), (g),
(h) or (i)), 10.2, 10.3 (with respect to the Borrower’s and its Subsidiaries’
legal existence), 10.7, 10.10 or 10.13(b) or Section 11; or

(f) the Borrower or its Subsidiaries shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those referred to
in subsections (a), (b), (c), (d) and (e) of this Section) or any other Loan
Document, and such failure shall remain unremedied for 30 days after the earlier
of (x) any officer of the Borrower or any of its Subsidiaries becomes aware of
such failure, or (y) notice thereof shall have been given to the Borrower or its
Subsidiaries by the Administrative Agent or any Lender; or

 

  75  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

(g) the Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after a period equal to the lesser of
(i) 30 days following the initial date of such failure, event or condition and
(ii) any applicable grace period specified in such agreement or instrument
provided that if no grace period is specified in such agreement, the applicable
grace period for purposes of this clause (ii) shall be zero days, if the effect
of such failure, event or condition (with or without the giving of notice, the
lapse of time or both) is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any Material Indebtedness shall be declared to
be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or

(h) the Borrower or any of its Subsidiaries shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this subsection, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official with
respect to the Borrower or any of its Subsidiaries or for a substantial part of
any of their assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(j) the Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(k) an ERISA Event or any event with respect to a Non-U.S. Plan shall have
occurred that, in the opinion of the Required Lenders, when taken together with
other ERISA Events (or

 

  76  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

other events with respect to a Non-U.S. Plan) that have occurred, would
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $1,000,000, (ii) there is or
arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) in an aggregate amount exceeding
$1,000,000, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $1,000,000;

(l) any judgment or order for the payment of money not covered by insurance in
excess of $1,000,000 in the aggregate shall be rendered against the Borrower or
any of its Subsidiaries, and either (i) enforcement proceedings, other than the
entering of a judgment or order, shall have been commenced by any creditor upon
such judgment or order or (ii) there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(n) any provision of any Loan Document shall for any reason cease to be valid
and binding on, or enforceable against, the Borrower or any of its Subsidiaries,
or the Borrower or any of its Subsidiaries shall so state in writing, or the
Borrower or any of its Subsidiaries shall seek to terminate its obligation under
any Loan Document; or

(o) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by the Borrower or any of its Subsidiaries not
to be, a valid and perfected Lien on any portion of the Collateral with a value
in excess of $1,000,000, with the priority required by the applicable Collateral
Documents; or

(p) any guarantee purported to be created under any Guaranty shall for any
reason cease to be valid and binding on, or enforceable against, each Guarantor
or the Borrower, or shall be asserted by any Guarantor or the Borrower not to
be, a valid and effective Guaranty; or

(q) a Change in Control shall occur.

13.2 Effect of Event of Default. If any Event of Default described in Sections
13.1(h) or 13.1(i) shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other Obligations
shall become immediately due and payable and the Borrower shall become
immediately obligated to deliver to the Administrative Agent Cash Collateral in
an amount equal to the Minimum Cash Collateral Amount, all without presentment,
demand, protest or notice of any kind; and if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and upon written request
of the Required Lenders shall) declare the Commitments (if they have not
theretofore terminated) to be terminated and/or declare all Loans and all other
Obligations to be due and payable and/or demand that the Borrower immediately
deliver to the Administrative Agent Cash Collateral in amount equal to the
Minimum Cash Collateral Amount, whereupon the

 

  77  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Loans and all other Obligations shall become immediately
due and payable and/or the Borrower shall immediately become obligated to
deliver such Cash Collateral to the Administrative Agent, all without
presentment, demand, protest or notice of any kind. The Administrative Agent
shall promptly advise the Borrower of any such declaration, but failure to do so
shall not impair the effect of such declaration. Any Cash Collateral delivered
hereunder shall be held by the Administrative Agent (without liability for
interest thereon) and applied to LC Liabilities as they become due. After the
expiration or termination of all Letters of Credit, such Cash Collateral shall
be applied by the Administrative Agent to any remaining Obligations and any
excess shall be delivered to the Borrower or as a court of competent
jurisdiction may elect. Without limiting the foregoing provisions of this
Section 13.2, if an Event of Default exists, the Administrative Agent may
exercise all rights and remedies available upon an Event of Default pursuant to
the any Collateral Document, any other Loan Document and Applicable Law.

13.3 Application of Funds. After the exercise of remedies provided for in this
Section 13 (or after the Loans have automatically become immediately due and
payable and the Letters of Credit have automatically been required to be Cash
Collateralized), any amounts received on account of the Secured Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including legal expenses payable under Section 15.6 and amounts payable under
Section 5) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including legal expenses payable under Section 15.6 and amounts payable
under Section 5), ratably among them in proportion to the amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting unpaid
Letter of Credit reimbursements and to Cash Collateralize the portion of the
Letters of Credit comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the holders of such Secured Obligations in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Letter of Credit disbursements,
ratably among the holders of such Secured Obligations in proportion to the
respective amounts described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, the termination value under Lender Provided Hedging
Agreements and the amount owed under Lender Provided Financial Service Products,
ratably among the holders of such Secured Obligations in proportion to the
respective amounts described in this clause Fifth held by them;

 

  78  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Sixth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other holders of Secured
Obligations on such date, ratably based upon the respective aggregate amounts of
all such Secured Obligations owing to the Administrative Agent and the other
holders of Secured Obligations on such date; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

Subject to Sections 2.7.3 and 2.10, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Third above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above
and, if no Secured Obligations remain outstanding, to the Borrower.

SECTION 14 THE ADMINISTRATIVE AGENT.

14.1 Appointment and Authorization of Administrative Agent. (a) Each Lender
hereby appoints BMO Harris Bank N.A. as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
any Lender in respect of the Loan Documents, any Loan Party or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any Lender except as expressly set
forth herein.

(b) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith. Each
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent”, as used in this Section 14, included such Issuing
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Issuing Lenders.

(c) The Swing Line Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 14 with respect to any
acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made or proposed to be made by it as fully as if the term
“Administrative Agent”, as used in this Section 14, including the Swing Line
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Swing Line Lender.

14.2 Consultation with Experts. The Administrative Agent may consult with legal
counsel, independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

  79  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

14.3 Liability of Administrative Agent; Credit Decision. No Agent-Related Person
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct. No
Agent-Related Person shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Extension;
(ii) the performance or observance of any of the covenants or agreements of the
Borrower or any Subsidiary contained herein or in any other Loan Document;
(iii) the satisfaction of any condition specified in Section 12, except receipt
of items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys in fact and shall not be answerable to
any Lender, the Borrower, any Subsidiary or any other Person for the default or
misconduct of any such agents or attorneys in fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any obligation owing under a Loan Document as the holder thereof until
notice of transfer shall have been filed with the Administrative Agent signed by
such payee in form satisfactory to the Administrative Agent. Each Lender
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Loan Documents. It shall be the responsibility of each Lender and each
Issuing Lender to keep itself informed as to the creditworthiness of the
Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender with respect thereto.

14.4 Action by Administrative Agent. If the Administrative Agent receives from
the Borrower a notice of an Event of Default pursuant to Section 10.2, the
Administrative Agent shall promptly give each Lender notice thereof. The
obligations of the Administrative Agent under the Loan Documents are only those
expressly set forth therein. Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to take any action hereunder with
respect to any Event of Default or Unmatured Event of Default, except as
expressly provided in Section 13.2. Upon the occurrence of an Event of Default,
the Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of the

 

  80  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against all costs, expense, and liability which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Event of Default or
Unmatured Event of Default exists unless notified in writing to the contrary by
a Lender or a Loan Party. In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and other holders of
obligations under or supported by the Loan Documents.

14.5 Administrative Agent and Its Affiliates. The Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender. Any reference herein to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, shall refer to the
Administrative Agent in its individual capacity as a Lender.

14.6 Indemnity. The Lenders shall ratably, in accordance with their respective
Percentages, indemnify and hold the Agent-Related Persons harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower or any other Borrower or
Guarantor and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified. The obligations of the Lenders under this Section shall survive the
termination of this Agreement. The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to the Administrative Agent by any
Lender arising outside of this Agreement and the other Loan Documents.

14.7 Resignation of Administrative Agent and Successor Administrative Agent. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation of the Administrative
Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of

 

  81  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder that is willing to serve as Administrative Agent or any commercial
bank, or an Affiliate of a commercial bank, having an office in the United
States and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations as Administrative Agent thereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 14 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor. If the Administrative Agent resigns and no successor is appointed
within 45 days, the rights and obligations of such Administrative Agent shall be
automatically assumed by the Required Lenders and (i) the Borrower shall be
directed to make all payments due each Lender hereunder directly to such Lender
and (ii) the Administrative Agent’s rights in the Collateral Documents shall be
assigned without representation, recourse or warranty to the Lenders as their
interests may appear.

Any resignation by BMO Harris Bank N.A. as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and as Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swing Line Lender, (ii) the retiring Issuing Lender and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

14.8 Authorization to Release, Subordinate or Limit Liens. The Administrative
Agent is hereby irrevocably authorized by each Lender to (a) release any Lien
covering any Collateral that is sold, transferred, or otherwise disposed of in
accordance with the terms and conditions of this Agreement and the relevant Loan
Documents (including a sale, transfer, or disposition permitted by the terms of
Section 11.6 or that has otherwise been consented to in accordance with
Section 15.1), (b) release or subordinate any Lien on Collateral consisting of
goods financed with purchase money Debt or under a Capital Lease to the extent
such purchase money Debt or Capitalized Lease Obligation, and the Lien securing
such Debt or obligation, are permitted hereunder, (c) reduce or limit the amount
of the Debt secured by any particular item of Collateral to an amount not less
than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar taxes, and (d) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of all outstanding obligations of the Loan Parties under the Loan
Documents.

14.9 Designation of Additional Agents. The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (and/or its
or their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers” or other designations for purposes
hereof, but (a) any such designation shall have no substantive effect and
(b) any such Lender and its Affiliates shall have no additional powers, duties
or responsibilities as a result thereof.

 

  82  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SECTION 15 GENERAL.

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by Lenders having
an aggregate Total Percentage of not less than the aggregate Total Percentage
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders and,
in the case of an amendment or other modification, the Borrower, and the
Borrower and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification, waiver or consent shall increase or extend
the Commitment of any Lender without the consent of such Lender. No amendment,
modification, waiver or consent shall (i) extend the scheduled maturity date of
any principal of any Loan or extend the date for payment of any interest on any
Loan or any fees payable hereunder (including any mandatory prepayments),
(ii) reduce the principal amount of any Loan, the rate of interest thereon or
any fees payable hereunder, (iii) release (x) any Guarantor or the Borrower from
its obligations under the applicable Guaranty (other than with respect to a
Guarantor which ceases to be required to provide a Guaranty as a result of a
transaction permitted hereunder) or (y) all or substantially all of the
Collateral, (iv) amend this Section 15.1 or (v) reduce the aggregate Total
Percentage required to effect an amendment, modification, waiver or consent or
change the definition of “Required Lenders” without, in the case of each of
clauses (i) through (v) above, the consent of each Lender affected thereby. No
amendment, waiver or consent shall obligate any Revolving Lender to make a
Revolving Loan during the existence of an Unmatured Event of Default or Event of
Default without the written consent of the Revolving Lenders having aggregate
Revolving Percentages of more than 50%. No provision of Section 14 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of an Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of such Issuing Lender. No provision of this
Agreement affecting the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the written consent of the Swing Line
Lender. Notwithstanding anything to the contrary herein, (I) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except, to the extent applicable, for matters described in
clauses (i) and (ii) of the fourth sentence of this Section 15.1 and (II) this
Agreement and the other Loan Documents may be amended with the written consent
of only the Administrative Agent and the Borrower to the extent necessary in
order to evidence and implement any Incremental Term Loans pursuant to
Section 2.5.

15.2 Confirmations. The Borrower and each Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the outstanding Loans payable by the
Borrower to such Lender.

 

  83  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

15.3 Notices. Except as otherwise specified herein, all notices hereunder and
under the other Loan Documents shall be in writing (including notice by
telecopy) and shall be given to the relevant party at its address or facsimile
number set forth below, or such other address or facsimile number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower
given by nationally recognized overnight courier, by United States certified or
registered mail, first class postage prepaid, by telecopy or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender or Issuing Lender
(other than BMO Harris Bank N.A.) shall be addressed to its address or facsimile
number set forth on its Administrative Questionnaire; and notices under the Loan
Documents to the Borrower or the Administrative Agent or BMO Harris Bank N.A. in
its capacity as an Issuing Lender shall be addressed to its respective address
or facsimile number set forth on Schedule 15.3.

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such telecopy is transmitted to the facsimile number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.

15.4 Regulation U. Each Lender represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

15.5 Borrower as Agent of Loan Parties. Each Loan Party authorizes the Borrower
to act as its agent for purposes of giving and receiving notices under the Loan
Documents. Accordingly, any notice received by the Administrative Agent from the
Borrower that is (expressly or implicitly) on behalf of any other Loan Party
shall be deemed to have been approved by such other Loan Party; and any notice
received by the Borrower from the Administrative Agent or any Lender shall be
deemed to have been received by each Loan Party.

15.6 Costs and Expenses; Indemnification. (a) The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
due diligence (including third party expenses), preparation, negotiation,
syndication and administration of the Loan Documents, including the reasonable
fees and disbursements of counsel to the Administrative Agent and BMO Capital
Markets Corp., in connection with the preparation and execution of the Loan
Documents, and any amendment, waiver or consent related thereto, whether or not
the transactions contemplated herein are consummated, together with any fees and
charges suffered or incurred by the Administrative Agent in connection with
(x) collateral filing fees and lien searches and (y) inspections, subject to the
limitations set forth in Section 10.7. The Borrower agrees to pay to the
Administrative Agent, each Issuing Lender and each Lender, and any other holder
of any outstanding Obligations, all costs and expenses incurred or

 

  84  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

paid by the Administrative Agent, such Issuing Lender, such Lender or such
holder, including attorneys’ fees and disbursements and court costs, in
connection with any Event of Default or Unmatured Event of Default hereunder or,
following and during the continuance of any Event of Default, in connection with
the enforcement of any of the Loan Documents (including all such costs and
expenses incurred in connection with any proceeding under the Bankruptcy Code
involving any Loan Party as a debtor thereunder). The Borrower further agrees to
indemnify the Administrative Agent, each Issuing Lender, each Lender, each
Arranger and any security trustee therefor, and their respective Affiliates,
directors, officers, employees, agents, financial advisors, and consultants
(each such Person, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all reasonable fees
and disbursements of counsel for any such Indemnitee and all reasonable expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby, or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification or any of its
directors, officers, employees, agents or other representatives, as finally
determined by a court of competent jurisdiction. The Borrower, upon demand by
the Administrative Agent, any Issuing Lender or any Lender at any time, shall
reimburse the Administrative Agent, such Issuing Lender or such Lender for any
legal or other expenses (including all reasonable fees and disbursements of
counsel for any such Indemnitee) incurred in connection with investigating or
defending against any of the foregoing (including any settlement costs relating
to the foregoing) except to the extent such expenses are directly due to the
gross negligence or willful misconduct of the party seeking reimbursement or any
of its directors, officers, employees, agents or other representatives, as
finally determined by a court of competent jurisdiction. To the extent permitted
by Applicable Law, the Borrower agrees not to assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that nothing in this Section
shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. The obligations of the Borrower under
this Section shall survive the termination of this Agreement.

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including response, remedial
or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by the Borrower or any Subsidiary or otherwise occurring on or with respect to
its property (whether owned or leased), (ii) the operation or violation of any
Environmental Law by the Borrower or any Subsidiary or otherwise occurring on or
with respect to its property (whether owned or leased), (iii) any claim for
personal injury, property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its property (whether
owned or leased), (vi) any claim for actual or threatened injury to, destruction
of or loss

 

  85  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

of natural resources in connection with the Borrower or any Subsidiary or
otherwise occurring in connection with its property (whether owned or leased)
and (v) the inaccuracy or breach of any environmental representation, warranty
or covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligation or setting forth terms and
conditions applicable thereto or otherwise relating thereto. The foregoing
indemnity shall survive the termination of this Agreement and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

(c) No Indemnitee referred to in clause (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

15.7 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.8 Assignments; Participations.

15.8.1 Assignments. Any Lender may, with the prior written consent of the
Administrative Agent and the Borrower (which consents shall not be unreasonably
withheld, delayed or conditioned, and shall not be required (A) in the case of
the Borrower, during the existence of an Event of Default or Unmatured Event of
Default or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, which consent shall be deemed given if the Borrower does not
respond to a request for consent within five Business Days, and (B) in the case
of the Administrative Agent, in the case of an assignment of Revolving Loans or
Revolving Commitments, to a Revolving Lender, an Affiliate of a Revolving Lender
or an Approved Fund of a Revolving Lender, and in the case of the assignment of
Term Loans, to a Lender, an Affiliate of a Lender or an Approved Fund), at any
time assign and delegate to one or more Eligible Assignees (any Person to whom
such an assignment and delegation is to be made, an “Assignee”), all or any
fraction of such Lender’s Loans and Commitment in a minimum aggregate amount (in
the case of an assignment to an Assignee other than a Lender hereunder, an
Affiliate of a Lender or an Approved Fund) equal to the lesser of (i) the amount
of the assigning Lender’s remaining Loans and, without duplication, Commitment
and (ii) $5,000,000, or such lesser amount as the Administrative Agent and, so
long as no Event of Default exists, the Borrower, may agree in their
discretion); provided that all assignments shall be on a pro rata basis between
the assigning Lender’s Term Loans and Revolving Commitments (or if the Revolving
Commitments have been terminated, its Revolving Loans plus its participations in
Letters of Credit and Swing Line Loans); provided further that (a) the prior
written consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), (b) the prior written consent of
the Swing Line Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Commitments and
(c) the Borrower and the

 

  86  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee until the date when all of the following conditions shall have been
met:

(w) the Assignee shall have complied with the requirements set forth in
Section 7.6, if applicable, and, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(x) five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after notice of
such assignment and delegation, together with payment instructions, addresses
and related information with respect to such Assignee, shall have been given to
the Borrower and the Administrative Agent by such assigning Lender and the
Assignee;

(y) the assigning Lender and the Assignee shall have executed and delivered to
the Borrower and the Administrative Agent an assignment agreement substantially
in the form of Exhibit H (an “Assignment Agreement”), together with any
documents required to be delivered thereunder, which Assignment Agreement shall
have been accepted by the Administrative Agent and, if required, the Borrower;
and

(z) in the case of an assignment to an Eligible Assignee other than an Approved
Fund or Affiliate of the assigning Lender, the assigning Lender or the Assignee
shall have paid the Administrative Agent a processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(1) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder, and (2) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder (and, in the case of an assignment of its Commitment
and all of its Loans, shall cease to be a Lender (but shall continue to have all
rights and obligations under provisions hereof which by their terms survive the
termination hereof)). Any attempted assignment and delegation not made in
accordance with this Section 15.8.1 shall be null and void.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the office of the Administrative Agent’s a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and reimbursement obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Notwithstanding the foregoing, any
failure of the Administrative Agent to so record or any error in doing so shall
not limit or otherwise affect the obligations of the Loan Parties hereunder to
pay any amount owing with respect to the Obligations. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

  87  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 15.8.1 or any other
provision of this Agreement, (i) any Lender may at any time assign any portion
of its Loans to a Federal Reserve Bank and (ii) any Lender that is an Approved
Fund may assign any portion of its Term Loan to a trustee for the benefit of
such Lender’s investors in connection with the financial leveraging of such
Approved Fund; provided that no such assignment pursuant to clause (i) or
(ii) shall release any Lender from any of its obligations hereunder.

15.8.2 Participations. Any Lender may at any time sell to one or more Eligible
Assignees participating interests in any Loan owing to such Lender, the
Commitment of such Lender, the direct or participation interest of such Lender
in any Letter of Credit or Swing Line Loan or any other interest of such Lender
hereunder (any Person purchasing any such participating interest being herein
called a “Participant”); provided that (v) any Lender selling any such
participating interest shall give notice thereof to the Borrower, (w) such
Lender shall remain the holder of its Loans, (x) the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder, (y) all
amounts payable by the Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender and (z) no
Participant shall have any direct or indirect voting or consent rights
hereunder. Each Lender agrees to incorporate the requirements of the preceding
sentence into each participation agreement which such Lender enters into with
any Participant. The Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender; provided that such right of setoff shall be subject to the obligation of
each Participant to share with the Lenders, and the Lenders agree to share with
each Participant, as provided in Section 7.5. The Borrower also agree that each
Participant shall be entitled to the benefits of Section 7.6 and Section 8 as if
it were a Lender (provided that no Participant shall receive any greater amount
pursuant to Section 7.6 or Section 8 than would have been paid to the
participating Lender if no participation had been sold). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

15.8.3 Prohibited Assignments and Participations. Notwithstanding any other
provision of this Agreement, no Lender may assign, or sell a participation in,
any of its rights or obligations hereunder to the Borrower, or any Affiliate
thereof.

 

  88  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

15.8.4 Invalid Transfers. Any purported assignment or participation that is not
in accordance with Section 15.8 shall be null and void.

15.9 Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan
Parties and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by Applicable Law.

15.11 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Delivery of a counterpart
hereof, or a signature page hereto, by facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed original counterpart
thereof.

15.12 Successors and Assigns. This Agreement shall be binding upon the Borrower,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent, except that the Borrower may not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent and each Lender.

15.13 Obligations Several. The obligations of the Lenders hereunder are several
and not joint. Nothing contained in this Agreement and no action taken by any
Lender pursuant hereto shall be deemed to constitute the Lenders a partnership,
association, joint venture or other entity.

15.14 Voidable Transfers. If the incurrence or payment of any of the liabilities
evidenced by this Agreement by the Borrower or the transfer to the
Administrative Agent or the Lenders of any property or assets is or should for
any reason be subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party or Person under any federal or state bankruptcy law or code, state
or federal law, common law or equitable cause or otherwise, including provisions
of the Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Administrative Agent or the
Lenders are required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Administrative
Agent and/or the Lenders are

 

  89  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

required or elect to repay or restore, and as to all reasonable costs, expenses,
and attorneys fees of the Administrative Agent and the Lenders, the liabilities
of the Borrower evidenced by this Agreement shall automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

15.15 USA Patriot Act. Each Lender and Issuing Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

15.16 Forum Selection; Consent to Jurisdiction; Service of Process.

(a) Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower, any other Loan Party or their properties in the
courts of any jurisdiction.

(b) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 15.3. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

  90  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

15.17 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15.18 Acknowledgement. The parties acknowledge that neither any Guarantor nor
the Borrower is guaranteeing any Hedging Obligations to any Lender Party (as
defined in the Guaranty) under the Loan Documents to the extent and for any
period that a Guarantor’s or the Borrower’s guarantee of such obligations would
violate or be void or voidable under the Commodity Exchange Act.

[Signature Pages Follow]

 

  91  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

PATRIOT NATIONAL, INC. By:  

/s/ Steven M. Mariano

Name:   Steven M. Mariano Title:   CEO

 

  S-1  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Administrative Agent, an Issuing Lender, a Swing Line
Lender and a Lender By:  

/s/ Debra Basler

Name:   Debra Basler Title:   Managing Director

 

  S-2  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Gary Ladolcetta

Name:   Gary Ladolcetta Title:   Senior Vice President

 

  S-3  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Michael Monk

Name:   Michael Monk Title:   Director

 

  S-4  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK By:  

/s/ Gabriella Cioli

Name:   Gabriella Cioli Title:   Senior Vice President of Corporate Banking

 

  S-5  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDERS, COMMITMENTS AND PERCENTAGES

 

Lender

   Term
Loan      Term
Percentage     Revolving
Commitment      Revolving
Percentage     Total
Percentage  

BMO Harris Bank N.A.

   $ 13,500,000         33.750000000 %    $ 13,500,000         33.750000000 %   
  33.750000000 % 

Fifth Third Bank

   $ 11,000,000         27.500000000 %    $ 11,000,000         27.500000000 %   
  27.500000000 % 

SunTrust Bank

   $ 8,500,000         21.250000000 %    $ 8,500,000         21.250000000 %     
21.250000000 % 

City National Bank

   $ 7,000,000         17.500000000 %    $ 7,000,000         17.500000000 %     
17.500000000 % 

TOTALS

   $ 40,000,000         100 %    $ 40,000,000         100 %      100 % 

 

  Sch. 2.1 - 1  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1

PRICING MATRIX

The Base Rate Margin, the Eurodollar Margin, the L/C Fee Rate and the Commitment
Fee Rate percentage per annum shall be determined in accordance with the table
below and the other provisions of this Schedule 4.1.

 

     Level I    Level II    Level III    Level IV

Total Leverage Ratio:

   Less than
2.00 to 1.0    Greater than or
equal to 2.00 to
1.0 but less
than 2.25 to 1.0    Greater than or
equal to 2.25 to
1.0 but less
than 2.50 to 1.0    Greater than
or equal to
2.50 to 1.0

Base Rate Margin:

   1.50%    1.75%    2.00%    2.25%

Eurodollar Margin/ LC Fee Rate:

   2.50%    2.75%    3.00%    3.25%

Commitment Fee:

   0.35%    0.40%    0.45%    0.50%

Effective on the Effective Date, Level I shall apply. The applicable Level shall
be adjusted on (to the extent necessary) each date on which the Borrower is
required to deliver financial statements pursuant to Section 10.1(a) or
(b) based upon the Total Leverage Ratio in effect on the last day of the period
covered by such financial statements; provided that if the Borrower fails to
deliver any financial statements by the date required by Section 10.1(a) or (b),
Level IV shall apply from the date such financial statements were due to the
date such financial statements are delivered.

 

  Sch. 4.1 - 1  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.1

TERM LOAN AMORTIZATION SCHEDULE

 

Installment
Payment Dates

  

Percentage of Original
Principal Amount of
Term Loans to be
Paid


Last day of each Fiscal Quarter beginning with the Fiscal Quarter ending
June 30, 2015 and ending March 31, 2017

   5.0% per annum

Last day of each Fiscal Quarter beginning with the Fiscal Quarter ending
June 30, 2017 and ending March 31, 2019

   7.5% per annum

Last day of each Fiscal Quarter beginning with the Fiscal Quarter ending
June 30, 2019 and ending December 31, 2019

   10.0% per annum

 

  Sch. 6.1 - 1  

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 15.3

NOTICES

If to any Loan Party:

 

       Patriot National, Inc.

       401 E. Las Olas Blvd., Suite 1650

       Fort Lauderdale, FL 33301

       Attention: Christopher A. Pesch, Executive Vice President, General
Counsel & Chief Legal Officer

       Phone: (954) 670-2941

       Fax: (954) 333-5326

       Email: cpesch@patnat.com

With a copy to:

 

       Baker Hostetler

       1900 East 9th Street, Suite 3200

       Cleveland, Ohio 44114

       Attention: Melissa Leonard

       Phone: (216) 861-7986

       Fax: (216) 696-0740

       Email: mleonard@bakerlaw.com

If to BMO Harris Bank N.A., as Administrative Agent,

as Issuing Lender or as Swing Line Lender:

For notices of borrowing and payments:

 

       BMO Harris Bank N.A.

       115 S. LaSalle Street, 17th Floor West

       Chicago, IL 60603

       Attn: Bank of Montreal Agency Services

       Phone: (312) 461-2292

       Facsimile: (312) 461-3458

For notices of other matters:

 

       BMO Harris Bank N.A.

       115 S. LaSalle Street

       25th Floor West

       Chicago, IL 60603

       Attn: Debra Basler

 

Sch. 15.3 - 1

Patriot National

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTY

Attached.

 

Exhibit A-1 Guaranty



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of January 22, 2015 is executed in
favor of BMO HARRIS BANK N.A. (“BMO”), individually and as Administrative Agent
(as defined below), and the other Lender Parties (as defined below).

W I T N E S S E T H:

WHEREAS, Patriot National, Inc. (the “Borrower”), various lenders (the
“Lenders”) and BMO, as administrative agent (in such capacity, the
“Administrative Agent”), have entered into a Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used but not defined herein
have the respective meanings ascribed thereto in the Credit Agreement); and

WHEREAS, each of the undersigned will benefit from the making of Loans and the
issuance of Letters of Credit pursuant to the Credit Agreement and is willing to
guarantee the respective Liabilities (as defined below) as hereinafter set
forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned agrees as follows:

(i) Each of the undersigned (other than the Borrower) hereby, jointly and
severally, absolutely, unconditionally and irrevocably, as primary obligor and
not merely as surety, guarantees the full and prompt payment when due, whether
by acceleration or otherwise, and at all times thereafter, of: (a) all
Obligations of the Borrower, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, and whether for principal, interest, fees, reimbursement
obligations, indemnities or otherwise (including interest and fees that accrue
after the commencement by or against the Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Law naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding), that arise under or in connection with the Credit Agreement
or any other Loan Document, as the same may be amended, modified, supplemented,
extended or renewed from time to time; (b) all Lender Provided Hedging
Agreements with the Borrower or any other Loan Party; (c) all Lender Provided
Financial Service Products of the Borrower or any other Loan Party; and (d) all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
charges) paid or incurred by the Administrative Agent or any other Lender Party
in enforcing this Guaranty or any other applicable Loan Document against such
undersigned, and (ii) the Borrower hereby absolutely, unconditionally and
irrevocably, as primary obligor and not merely as surety, guarantees the full
and prompt payment when due, whether by acceleration or otherwise, and at all
times thereafter, of: (a) all Lender Provided Hedging Agreements with any other
Loan Party; (b) all Lender Provided Financial Service Products of any other Loan
Party; and (c) all out-of-pocket costs and expenses (including reasonable
attorneys’ fees and charges) paid or incurred by the Administrative Agent or any
other Lender Party in enforcing this Guaranty or any other applicable Loan
Document against the undersigned (all of the foregoing obligations set forth in
clauses (i) and (ii), collectively, the “Liabilities” of such undersigned);
provided that (x) the liability of each of the undersigned hereunder shall be
limited to the

 

Patriot National Guaranty



--------------------------------------------------------------------------------

maximum amount of the applicable Liabilities that such undersigned may guarantee
without rendering this Guaranty void or voidable with respect to such
undersigned under any fraudulent conveyance or fraudulent transfer law and
(y) the Liabilities, as to any of the undersigned, shall not include any
obligations under any Hedging Agreement to the extent and for any period that
such undersigned’s guarantee of such obligations would violate or be void or
voidable under the Commodity Exchange Act. As used herein, “Lender Party” means
the Administrative Agent, each Lender and any Affiliate of a Lender that
provides Lender Provided Financial Service Products or Lender Provided Hedging
Agreements (or any entity that was a Lender or an Affiliate of a Lender at the
time the applicable Hedging Agreement was entered into).

To the fullest extent permitted by Applicable Law, while any Liabilities are
outstanding with respect to a transaction under a Hedging Agreement, each ECP
Guarantor (as defined below) hereby jointly and severally absolutely and
unconditionally undertakes, for the benefit of each Supported Guarantor (as
defined below) and the holder(s) of such Liabilities, to provide such funds or
other support as may be needed from time to time to enable each Supported
Guarantor to pay such Liabilities with respect to such transaction and to pay
such funds to the holder of such Liabilities upon the demand of either the
Supported Guarantor or such holder. Each of the undersigned agrees that this
paragraph constitutes a “keepwell, support, or other agreement” for the benefit
of the Supported Guarantors for purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. As used herein, “ECP Guarantor” means, with respect to
any transaction under a Hedging Agreement, any of the undersigned that, at the
time such transaction is entered into or, if later, when such undersigned
becomes party to this Guaranty, is an “eligible contract participant” as defined
in section 1a(18) of the Commodity Exchange Act (and related regulations of the
Commodities Futures Trading Commission) by virtue of having total assets
exceeding $10,000,000 and/or satisfying any other criteria relevant to such
status under said section 1a(18) (and related regulations). “Supported
Guarantor” means, at any time, any of the undersigned that, at such time, is not
an “eligible contract participant” as defined in section 1a(18) of the Commodity
Exchange Act and related regulations of the Commodities Futures Trading
Commission, except by virtue of the support of the ECP Guarantors under this
paragraph.

Each of the undersigned agrees that if any Event of Default occurs under
Section 13.1(h) or (i) of the Credit Agreement at a time when the Liabilities
are not otherwise due and payable in full (whether due to a judicial stay of
acceleration or otherwise), then such undersigned will pay to the Administrative
Agent for the account of the Lender Parties forthwith the full amount that would
be payable hereunder by such undersigned if all Liabilities were then due and
payable.

The undersigned is (i) duly formed or organized and is validly existing and in
good standing under the laws of the jurisdiction in which it was formed and
(ii) has full power and authority to execute this Guaranty. This Guaranty has
been duly and validly executed by or on behalf of the undersigned and
constitutes the legal, valid and binding obligation of the undersigned and is
enforceable against the undersigned in accordance with its terms, subject, as to
enforceability, to the effect of applicable bankruptcy, insolvency and other
similar laws limiting the enforcement of creditors’ rights generally and to
general principles of equity. The execution, delivery and performance of this
Guaranty does not and will not violate, or contravene (x) its Organizational
Documents, (y) any existing license, contract, indenture or other agreement

 

2 Patriot National Guaranty



--------------------------------------------------------------------------------

binding upon the undersigned or (z) any existing law, statute, regulation,
order, decree or judgment applicable to the undersigned or the undersigned’s
property. No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, regulatory body or any other Person is
required for the execution, delivery, and performance of this Guaranty by the
undersigned.

To secure all obligations of each of the undersigned hereunder, the
Administrative Agent and each other Lender Party shall have a Lien on and
security interest in all balances, credits, deposits, accounts or moneys of or
in the name of such undersigned now or hereafter held with the Administrative
Agent or such other Lender Party and any and all property of every kind or
description of or in the name of such undersigned now or hereafter, for any
reason or purpose whatsoever, in the possession or control of, or in transit to,
the Administrative Agent or such other Lender Party or any agent or bailee for
the Administrative Agent or such other Lender Party. Each Lender Party may, at
its option, offset balances held by such Lender Party for the account of any of
the undersigned (at any of its offices and regardless of whether such balances
are then due to such undersigned), against any Liabilities of such undersigned
owing to such Lender Party that are not paid when due (by acceleration or
otherwise).

This Guaranty shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not merely a guaranty of
collectability, and shall remain in full force and effect (notwithstanding the
dissolution of any of the undersigned, that at any time or from time to time no
Liabilities are outstanding or any other circumstance) until all Commitments
have terminated and all Liabilities have been indefeasibly paid in full in cash.

The undersigned further agree that if at any time all or any part of any payment
theretofore applied by the Administrative Agent or any other Lender Party to any
of the Liabilities is or must be rescinded or returned by the Administrative
Agent or such other Lender Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of the Borrower or any of the
undersigned), such Liabilities shall, for purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such other Lender Party, and this Guaranty shall continue to be
effective or be reinstated, as the case may be, as to such Liabilities, all as
though such application by the Administrative Agent or such other Lender Party
had not been made.

The Administrative Agent or any other Lender Party may, from time to time, at
its sole discretion and without notice to the undersigned (or any of them) in
their capacity as guarantors hereunder, take any or all of the following actions
without affecting the obligations of the undersigned hereunder: (a) retain or
obtain a security interest in any property to secure any of the Liabilities or
any obligation hereunder, (b) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the undersigned, with
respect to any of the Liabilities, (c) extend, modify, restate, amend or renew
any of the Liabilities for one or more periods (whether or not longer than the
original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any of the undersigned hereunder or any other
guarantor or any obligation of any nature of any other obligor with respect to
any of the

 

3 Patriot National Guaranty



--------------------------------------------------------------------------------

Liabilities, (d) release any security interest in, or surrender, release or
permit any substitution or exchange for, any property securing any Liabilities
or any obligation hereunder, or extend or renew for one or more periods (whether
or not longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
property, and (e) resort to the undersigned (or any of them) for payment of any
of the Liabilities when due, whether or not the Administrative Agent or such
other Lender Party shall have resorted to any property securing any of the
Liabilities or any obligation hereunder or shall have proceeded against any
other of the undersigned or any other obligor primarily or secondarily obligated
with respect to any of the Liabilities.

Any amount received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Loan Documents and,
notwithstanding any payment made by or for the account of any of the undersigned
pursuant to this Guaranty, the undersigned shall not exercise any right of
subrogation to any right of any Lender Party until such time as this Guaranty
shall have been terminated as to all of the undersigned and the Lender Parties
shall have received final payment in cash of the full amount of all Liabilities.

The undersigned hereby expressly waive: (a) notice of the acceptance by any
Lender Party of this Guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, and (d) all diligence in
collection or protection of or realization upon any Liabilities or any security
for or guaranty of any Liabilities.

The creation or existence from time to time of additional Liabilities to any
Lender Party is hereby authorized, without notice to the undersigned, and shall
in no way affect or impair the rights of any Lender Party or the obligations of
the undersigned under this Guaranty.

Subject to the provisions of the Credit Agreement or the applicable Lender
Provided Hedging Agreement or Lender Provided Financial Service Product (as
applicable), any Lender Party may from time to time, without notice to any of
the undersigned, assign or transfer any of the Liabilities or any interest
therein; and, notwithstanding any such assignment or transfer or any subsequent
permitted assignment or permitted transfer thereof, such Liabilities shall be
and remain Liabilities for purposes of this Guaranty, and each and every
immediate and successive permitted assignee or permitted transferee of any of
the Liabilities or of any interest therein shall, to the extent of the interest
of such assignee or transferee in the Liabilities, be entitled to the benefits
of this Guaranty to the same extent as if such assignee or transferee were an
original Lender Party.

No delay on the part of any Lender Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any
Lender Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy, nor shall any modification
or waiver of any provision of this Guaranty be binding upon any Lender Party
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent. If any Lender Party takes any action permitted
hereunder, such action shall not affect or impair the rights of any Lender Party
or the obligations of the undersigned

 

4 Patriot National Guaranty



--------------------------------------------------------------------------------

under this Guaranty. For purposes of this Guaranty, Liabilities shall include
all obligations of the Borrower or any other Loan Party to any Lender Party
arising under or in connection with any Loan Document, Lender Provided Hedging
Agreement or Lender Provided Financial Service Product, notwithstanding any
right or power of the Borrower, any other Loan Party or anyone else to assert
any claim or defense as to the invalidity or unenforceability of any obligation,
and no such claim or defense shall affect or impair the obligations of the
undersigned hereunder.

Pursuant to the Credit Agreement, (a) this Guaranty has been delivered to the
Administrative Agent and (b) the Administrative Agent has been authorized to
enforce this Guaranty on behalf of the Lender Parties. All payments by the
undersigned pursuant to this Guaranty shall be made to the Administrative Agent
(and any amount received by the Administrative Agent for the account of a Lender
Party shall, subject to the other provisions of this Guaranty, be deemed
received by such Lender Party upon receipt by the Administrative Agent) at such
office or account of the Administrative Agent as the Administrative Agent may
designate from time to time, in lawful money of the United States of America and
in immediately available funds without setoff, recoupment, deduction, defense or
counterclaim and free and clear of, and, except as required by Applicable Law,
without deduction or withholding for or on account of, any present or future
income, franchise, excise, stamp or other taxes, levies, imposts, duties or
other charges of any kind now or hereafter imposed by any Governmental Authority
or other taxing authority, but excluding taxes imposed on or measured by the
Administrative Agent’s net income by the jurisdiction of the Administrative
Agent’s organization or the United States of America (such non-excluded items,
“Taxes”). If, under Applicable Law, any such Taxes are required to be deducted
or withheld from any such payment, each of the undersigned will pay additional
interest or will make additional payments in such amounts as may be necessary so
that the net amount received by the Administrative Agent, after withholding or
deduction therefor and for any Taxes and other taxes on such additional interest
or amounts, will be equal to the amount provided for herein. Each of the
undersigned agrees to furnish promptly to the Administrative Agent official
receipts evidencing payment of any Taxes so withheld or deducted. Each of the
undersigned hereby agrees to indemnify the Administrative Agent for, and to hold
the Administrative Agent harmless against, the full amount of Taxes imposed on
or paid by the Administrative Agent, and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. The indemnity by each of the undersigned provided for in this paragraph
shall apply and be made whether or not the Taxes for which indemnification
hereunder is sought have been correctly or legally asserted. Amounts payable by
each of the undersigned under the indemnity set forth in this paragraph shall be
paid within ten days after demand therefor. Determinations by the Administrative
Agent pursuant to this paragraph shall be conclusive absent manifest error, and
the provisions of this paragraph shall survive termination of this Guaranty.

This Guaranty shall be binding upon the undersigned and the successors and
assigns of the undersigned, and to the extent that any of the undersigned is a
partnership, corporation, limited liability company or other entity, all
references herein to such undersigned shall be deemed to include any successor
or successors, whether immediate or remote, to such undersigned. The term
“undersigned” as used herein shall mean all parties executing this Guaranty and
each of them, and all such parties shall, to the extent set forth herein, be
jointly and severally obligated hereunder.

 

5 Patriot National Guaranty



--------------------------------------------------------------------------------

THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Whenever
possible each provision of this Guaranty shall be interpreted in such manner as
to be effective and valid under Applicable Law, but if any provision of this
Guaranty shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

Consistent with the foregoing, and notwithstanding any other provision of this
Guaranty to the contrary, in the event that any action or proceeding is brought
in whatever form and in whatever forum seeking to invalidate any of the
undersigned’s obligations under this Guaranty under any fraudulent conveyance
theory, fraudulent transfer theory, or similar avoidance theory, whether under
state or federal law, such undersigned (the “Affected Guarantor”), automatically
and without any further action being required of such Affected Guarantor or the
Administrative Agent or any Lender, shall be liable under this Guaranty only for
an amount equal to the maximum amount of liability that could have been incurred
under Applicable Law by such Affected Guarantor under any guaranty of the
Liabilities (or any portion thereof) at the time of the execution and delivery
of this Guaranty (or, if such date is determined not to be the appropriate date
for determining the enforceability of such Affected Guarantor’s obligations
hereunder for fraudulent conveyance or transfer (or similar avoidance) purposes,
on the date determined to be so appropriate) without rendering such a
hypothetical guaranty voidable under Applicable Law relating to fraudulent
conveyance, fraudulent transfer, or any other grounds for avoidance (such
highest amount determined hereunder being any such Affected Guarantor’s “Maximum
Guaranty Amount”), and not for any greater amount, as if the stated amount of
this Guaranty as to such Affected Guarantor had instead been the Maximum
Guaranty Amount. This paragraph is intended solely to preserve the rights of the
Administrative Agent and the Lenders under this Guaranty to the maximum extent
not subject to avoidance under Applicable Law, and neither any Affected
Guarantor nor any other person or entity shall have any right or claim under
this paragraph with respect to the limitation described in this Guaranty, except
to the extent necessary so that the obligations of any Affected Guarantor under
this Guaranty shall not be rendered voidable under Applicable Law. Without
limiting the generality of the foregoing, the determination of a Maximum
Guaranty Amount for any Affected Guarantor pursuant to the provisions of the
second preceding sentence of this paragraph shall not in any manner reduce or
otherwise affect the obligations of any of the other undersigned (including any
other Affected Guarantor) under the provisions of this Guaranty.

This Guaranty may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Guaranty. At any time after the date of this Guaranty, one or more additional
Persons may become parties hereto by executing and delivering to the
Administrative Agent a joinder to this Guaranty. Immediately upon such execution
and delivery (and without any further action), each such additional Person will
become a party to, and will be bound by the terms of, this Guaranty.

 

6 Patriot National Guaranty



--------------------------------------------------------------------------------

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by each of the
undersigned and the Administrative Agent, and then such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.

The obligations of the undersigned under this Guaranty are secured pursuant to a
Security Agreement and Pledge Agreement, each dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time) and may
be secured by one or more other agreements (including one or more pledge
agreements, mortgages, deeds of trust or other similar documents).

EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER PARTY OR ANY RELATED PARTY OF ANY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, IN ANY
WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OF THE UNDERSIGNED OR THEIR PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

7 Patriot National Guaranty



--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
THE FOREGOING PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH OF THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 15.3 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

EACH OF THE UNDERSIGNED IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.

[Remainder of page intentionally left blank.]

 

8 Patriot National Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

 

PATRIOT SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO CONTEGO SERVICES GROUP, LLC By:

 

Name: Christopher L. Pizzo Title: VP, Secretary CONTEGO RECOVERY, LLC By:

 

Name: Christopher L. Pizzo Title: VP, Secretary CONTEGO INVESTIGATIVE SERVICES,
INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT RECOVERY SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Guaranty



--------------------------------------------------------------------------------

CARRIER AND TECHNOLOGY SOLUTIONS, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CAPTIVE MANAGEMENT, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT RISK SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CLAIM SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE HOLDINGS, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Guaranty



--------------------------------------------------------------------------------

PATRIOT CARE SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE MANAGEMENT, INC. By:

 

Name: Steven M. Mariano Title: CEO FORZA LIEN, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT UNDERWRITERS, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Guaranty



--------------------------------------------------------------------------------

PATRIOT NATIONAL, INC. By:

 

Name: Title:

 

Patriot National Guaranty



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Administrative Agent By:

 

Name: Debra Basler Title: Managing Director

 

Patriot National Guaranty



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PLEDGE AGREEMENT

 

Exhibit B-1 Pledge Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of January 22, 2015 is among
Patriot National, Inc., a Delaware corporation (the “Borrower”), Patriot
Services, Inc., a Delaware corporation, Contego Services Group, LLC, a Delaware
limited liability company, Patriot Captive Management, Inc., a Delaware
corporation, Patriot Care, Inc., a Delaware corporation, Patriot Care Holdings,
Inc., a Delaware corporation, Patriot Care Services, Inc., a Delaware
corporation (each a “Guarantor” and collectively, the “Guarantors”), each
subsidiary of any of the foregoing that from time to time becomes a party hereto
(together with the Borrower and the Guarantors, individually each a “Pledgor”
and collectively the “Pledgors”) and BMO Harris Bank N.A. as administrative
agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, various lenders (the “Lenders”) and the Administrative
Agent, have entered into a Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, pursuant to a Guaranty dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
each Pledgor (other than the Borrower) has guaranteed the obligations of the
Borrower under or in connection with (a) the Credit Agreement, (b) Lender
Provided Hedging Agreements and (c) Lender Provided Financial Service Products;
and

WHEREAS, the obligations of the Borrower under the Loan Documents (as defined in
the Credit Agreement), Lender Provided Hedging Agreements and Lender Provided
Financial Service Products, and the obligations of each other Pledgor under the
Guaranty, Lender Provided Hedging Agreements and Lender Provided Financial
Service Products are to be secured pursuant to this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Interpretation. (a) In addition to terms defined in the
preamble and recitals above, (i) capitalized terms used but not defined herein
have the respective meanings assigned to such terms in the Credit Agreement and
(ii) the following terms have the following meanings:

“Collateral”—see Section 2.

“Default” means any Event of Default under the Credit Agreement.

“Issuer” means the issuer of any of the shares of stock or other securities
representing any of the Collateral.

“Lender Party” means the Administrative Agent, each Lender and any Affiliate of
a Lender that is a party to a Lender Provided Hedging Agreement with the
Borrower or any other Pledgor or provides a Lender Provided Financial Service
Product to the Borrower or any other Pledgor.



--------------------------------------------------------------------------------

“Liabilities” means (a) with respect to the Borrower, (i) all Obligations of the
Borrower under or in connection with the Credit Agreement or any other Loan
Document (including this Agreement), (ii) all Hedging Obligations under a Lender
Provided Hedging Agreement and (iii) all obligations under any Lender Provided
Financial Service Product; and (b) with respect to any other Pledgor, (i) all
Obligations of such Pledgor under or in connection with the Guaranty or any
other Loan Document (including this Agreement), (ii) all Hedging Obligations
under any Lender Provided Hedging Agreement entered into with such Pledgor and
(iii) all obligations of such Pledgor under any Lender Provided Financial
Service Product; in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

(b) The rules of interpretation set forth in Section 1.2 of the Credit Agreement
shall apply as if fully set forth herein, mutatis mutandis.

2. Pledge. As security for the payment of all Liabilities, each Pledgor hereby
pledges to the Administrative Agent for the benefit of the Lender Parties, and
grants to the Administrative Agent for the benefit of the Lender Parties a
continuing security interest in, all of such Pledgor’s right, title, and
interest in, to and under the following, whether now existing or hereafter
arising or acquired:

A. All of the shares of stock or other securities described in Schedule I
opposite the name of such Pledgor, all certificates and/or instruments
representing such shares of stock or other securities, and all cash, securities,
dividends, rights and other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of such
shares or other securities;

B. All additional shares of stock or other securities of any Issuer from time to
time acquired by such Pledgor in any manner, all certificates representing such
additional shares or other securities, and all cash, securities, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any of such shares or
other securities;

C. All other property delivered to the Administrative Agent by such Pledgor in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such property, and all cash, securities,
interest, dividends,

 

2 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

rights and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any such property; and

D. All products and proceeds of all of the foregoing.

All of the foregoing are herein collectively called the “Collateral”.

Each Pledgor represents as of the date hereof to the Administrative Agent and
the other Lender Parties that Schedule I contains a complete listing of all
stock and securities owned by such Pledgor. Each Pledgor agrees to deliver to
the Administrative Agent, promptly upon receipt and in due form for transfer
(i.e., endorsed in blank or accompanied by stock or bond powers executed in
blank), any certificates evidencing the Collateral and all other Collateral
(other than dividends that such Pledgor is entitled to receive and retain
pursuant to Section 5) that may at any time or from time to time be in or come
into the possession or control of such Pledgor.

3. Warranties; Further Assurances. Each Pledgor warrants to the Administrative
Agent and the other Lender Parties that: (a) such Pledgor is (or at the time of
any future delivery, pledge, assignment or transfer thereof will be) the legal
and beneficial owner of such Pledgor’s Collateral free and clear of all Liens
other than the security interest created hereunder and under the other Loan
Documents and Permitted Liens; (b) to the extent such Pledgor’s Collateral is
represented by certificated securities, the pledge and delivery of such
Pledgor’s Collateral pursuant to this Agreement will create a valid perfected
security interest in such Collateral in favor of the Administrative Agent;
(c) to the extent such Pledgor’s Collateral is represented by uncertificated
securities, such Pledgor has caused the Issuer thereof either to (i) register
the Administrative Agent as the registered owner of such security or (ii) agree
in an authenticated record with such Pledgor and the Administrative Agent that
such Issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Pledgor
during the existence of a Default; (d) all shares of stock or other securities
pledged by such Pledgor referred to on Schedule I opposite the name of such
Pledgor are duly authorized, validly issued, fully paid and non-assessable;
(e) all Collateral is either presently uncertificated or represented by
certificates as listed on Schedule I hereto, and the pledge granted hereunder
extends to all rights with respect thereto, including membership rights,
economic rights, voting rights, control rights and the right to become a member;
(f) as of the date hereof, there are no existing options, warrants, calls or
commitments of any character whatsoever relating to the Collateral; (g) as to
each Issuer whose name appears in Schedule I opposite the name of such Pledgor,
such Pledgor’s Collateral represents on the date hereof not less than the
applicable percentage (as shown in Schedule I) of the total shares of capital
stock or other Equity Interests issued and outstanding of such Issuer; and
(h) the information set forth on Schedule I opposite the name of such Pledgor is
true and accurate in all respects.

Until all Liabilities (other than contingent indemnification obligations that
are not yet due and payable) have been indefeasibly paid in full in cash and all
Commitments have terminated, each Pledgor shall (i) not, except as permitted by
the Credit Agreement, sell, assign, exchange, pledge or otherwise transfer,
encumber, or grant any option, warrant or other right to purchase the stock of
any Issuer that is pledged hereunder; (ii) deliver such UCC financing statements
and other documents (and pay the costs of filing and recording the same in all
public offices deemed necessary or appropriate by the Administrative Agent) and
do such other acts and things as are

 

3 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

necessary or as the Administrative Agent may from time to time reasonably
request, to establish and maintain a valid, perfected security interest in such
Pledgor’s Collateral (free of all other Liens, claims and rights of third
parties whatsoever, other than Permitted Liens) to secure the performance and
payment of the Liabilities (and by its signature hereto, such Pledgor authorizes
the Administrative Agent to file any financing statements without the signature
of such Pledgor, which financing statements may contain an indication or
description of collateral that describes such property in any manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral, including describing such property as “all assets” or “all personal
property”, whether now owned or hereafter acquired); (iii) execute and deliver
to the Administrative Agent such stock powers, issuer acknowledgments and
similar documents relating to such Pledgor’s Collateral, satisfactory in form
and substance to the Administrative Agent, as the Administrative Agent may
reasonably request; and (iv) furnish the Administrative Agent or any other
Lender Party such information concerning such Pledgor’s Collateral as the
Administrative Agent or such Lender Party may from time to time reasonably
request, and will permit the Administrative Agent or any Lender Party or any
designee of the Administrative Agent or such Lender Party, from time to time at
reasonable times and on reasonable notice (or at any time without notice during
the existence of an Event of Default), to inspect, audit and make copies of and
extracts from all records and all other papers in the possession of such Pledgor
which pertain to such Pledgor’s Collateral, and will, upon request of the
Administrative Agent, deliver to the Administrative Agent copies of such records
and papers.

No Pledgor will allow any of its Subsidiaries:

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue uncertificated securities;

(b) that is a partnership or limited liability company, to (i) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organizational Documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Equity Interests in a Securities Account (as
defined in the UCC); and

(c) to issue Equity Interests in addition to or in substitution for the Equity
Interests pledged hereunder, except to such Pledgor (and such Equity Interests
are immediately pledged and delivered to the Administrative Agent pursuant to
the terms of this Agreement).

4. Holding in Name of Administrative Agent, etc. The Administrative Agent may
from time to time during the existence of a Default, without notice to the
Pledgors, take any of the following actions: (a) transfer any Collateral into
the name of the Administrative Agent or any nominee or sub-agent for the
Administrative Agent, with or without disclosing that such Collateral is subject
to the Lien and security interest hereunder, (b) appoint one or more sub-agents
or nominees for the purpose of retaining physical possession of the Collateral,
(c) notify the parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder, (d) endorse
any checks, drafts or other writings in the name of any Pledgor to allow
collection of the Collateral, (e) enforce collection of any of the Collateral by
suit or otherwise, and surrender, release or exchange all or any part thereof,
or

 

4 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

compromise or renew for any period (whether or not longer than the original
period) any obligation of any nature of any party with respect thereto and
(f) take control of any proceeds of the Collateral.

5. Voting Rights, Dividends, etc. (a) So long as the Administrative Agent has
not given the notice referred to in Section 5(b) below:

(i) The Pledgors shall be entitled to exercise any and all voting or consensual
rights and powers and stock purchase or subscription rights (but any such
exercise by the Pledgors of stock purchase or subscription rights may be made
only from funds of the Pledgors not comprising part of the Collateral required
to be delivered to the Administrative Agent hereunder) relating or pertaining to
the Collateral or any part thereof for any purpose; provided that each Pledgor
agrees that it will not exercise any such right or power in any manner which
would violate this Agreement or any other Loan Document.

(ii) The Pledgors shall be entitled to receive and retain any and all lawful
dividends payable in respect of the Collateral that are paid in cash by any
Issuer if such dividends are not prohibited by the Credit Agreement, but all
dividends and distributions in respect of the Collateral or any part thereof
made in shares of stock or securities or other property or representing any
return of capital, whether resulting from a subdivision, combination or
reclassification of Collateral or any part thereof or received in exchange for
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets to which any Issuer may be a party or
otherwise or as a result of any exercise of any stock purchase or subscription
right, shall be part of the Collateral hereunder and, if received by any
Pledgor, shall be forthwith delivered to the Administrative Agent in due form
for transfer (i.e., endorsed in blank or accompanied by stock or bond powers
executed in blank) to be held for the purposes of this Agreement.

(iii) The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to the applicable Pledgor, all proxies, powers of
attorney, dividend orders and other instruments as such Pledgor may request for
the purpose of enabling such Pledgor to exercise the rights and powers that it
is entitled to exercise pursuant to Section 5(a)(i) above and to receive the
dividends that it is authorized to retain pursuant to Section 5(a)(ii) above.

(b) Upon notice from the Administrative Agent during the existence of a Default,
and so long as the same shall be continuing, all rights and powers that the
Pledgors are entitled to exercise pursuant to Section 5(a)(i) hereof, and all
rights of the Pledgors to receive and retain dividends pursuant to
Section 5(a)(ii) hereof, shall forthwith cease, and all such rights and powers
shall thereupon become vested in the Administrative Agent which shall have,
during the existence of such Default, the sole and exclusive authority to
exercise such rights and powers and to receive such dividends. Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to this Section 5(b) shall be retained by the Administrative Agent as additional
Collateral hereunder and applied in accordance with the provisions hereof.

 

5 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

6. Remedies. During the existence of a Default, the Administrative Agent may
exercise from time to time any rights and remedies available to it under the UCC
or otherwise available to it. Without limiting the foregoing, during the
existence of a Default, the Administrative Agent (a) may, to the fullest extent
permitted by Applicable Law, without notice, advertisement, hearing or process
of law of any kind (except as set forth in the following sentence), (i) sell any
Collateral, free of all rights and claims of any Pledgor therein, at any public
or private sale or brokers’ board and (ii) bid for and purchase any Collateral
at any such public sale and (b) shall have the right, for and in the name, place
and stead of the applicable Pledgor, to execute endorsements, assignments, stock
powers and other instruments of conveyance or transfer with respect to any
Collateral. Each Pledgor hereby expressly waives, to the fullest extent
permitted by Applicable Law, any and all notices, advertisements, hearings or
process of law in connection with the exercise by the Administrative Agent of
any of its rights and remedies during the existence of a Default; provided that,
unless the Administrative Agent determines that the applicable Collateral is
declining speedily in value or is of a type that is customarily sold on a
recognized market, the Administrative Agent shall give the applicable Pledgor at
least ten days’ prior written notice of either the time and place of any public
sale of any Collateral or of the time after which any private sale or other
intended disposition of any Collateral is to be made (and each Pledgor agrees
that notice so given shall be deemed to be reasonable and proper for all
purposes). Any cash proceeds of any disposition by the Administrative Agent of
any Collateral shall be applied by the Administrative Agent to the payment of
the Liabilities until paid in full (or, if applicable, cash collateralization of
any Letter of Credit), and any surplus will be paid to the applicable Pledgor or
as a court of competent jurisdiction shall direct.

Each Pledgor authorizes the Administrative Agent to comply with any limitation
or restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (A) avoid any violation of Applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers and/or further restrict such prospective
bidders or purchasers to Persons that will represent and agree that they are
purchasing for their own account for investment and not with a view to the
distribution or resale of such Collateral) or (B) obtain any required approval
of the sale or of the purchase by any governmental regulatory authority or
official, and each Pledgor agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner and that the Administrative Agent shall not be liable or
accountable to any Pledgor for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

Each Pledgor hereby appoints the Administrative Agent as the attorney-in-fact
for such Pledgor for the purpose of carrying out the provisions of this
Agreement and taking any action and executing or completing any instruments
which the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest; provided that the Administrative Agent
shall not exercise its rights as such attorney-in-fact unless an Event of
Default exists.

7. General. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any Collateral in its possession (and the
Administrative Agent shall be deemed to have exercised such reasonable care if
it takes any action that the applicable Pledgor

 

6 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

requests in writing for such purpose, but failure of the Administrative Agent to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care, and no failure of the Administrative Agent to preserve or
protect any right with respect to any Collateral against prior parties in
interest or other rights pertaining to the Collateral shall be deemed a failure
to exercise reasonable care in the custody or preservation of such Collateral).

All notices and requests hereunder shall be given in accordance with
Section 15.3 of the Credit Agreement and sent to the applicable party at its
address described therein or at such other address as such party may, by written
notice to the other parties, have designated as its address for such purpose.

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

This Agreement shall remain in full force and effect until all Liabilities
(other than contingent indemnification obligations that are not yet due and
payable) have been indefeasibly paid in full in cash and all Commitments have
terminated. Upon any such termination, the Administrative Agent will, upon any
Pledgor’s request and at such Pledgor’s sole expense, (a) deliver to such
Pledgor, without any representation, warranty or recourse of any kind
whatsoever, all of such Pledgor’s Collateral held by the Administrative Agent
hereunder as shall not have been sold or otherwise applied pursuant to the terms
hereof and (b) execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence such termination and the release of
any security interest granted hereby. If at any time all or any part of any
payment theretofore applied by the Administrative Agent or any other Lender
Party to any of the Liabilities is or must be rescinded or returned by the
Administrative Agent or such Lender Party for any reason whatsoever (including
the insolvency, bankruptcy or reorganization of any Pledgor), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Administrative Agent or such other
Lender Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such other Lender Party had not been
made.

Each Pledgor hereby agrees (i) to indemnify and hold harmless the Administrative
Agent and its successors, assigns, employees, agents and affiliates
(individually an “Indemnitee,” and collectively, the “Indemnitees”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable attorneys’ fees, in each case arising out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder (but excluding any claims, demands, losses, judgments and liabilities
or expenses to the extent incurred by reason of gross negligence or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). In no event shall the
Administrative Agent be liable, in the absence of gross negligence or willful
misconduct on its part, for any matter or thing in connection with this
Agreement other than to account for monies actually received by it in

 

7 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

accordance with the terms hereof. If and to the extent that the obligations of
any Pledgor under this paragraph are unenforceable for any reason, each Pledgor
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law. The indemnity
obligations of the Pledgor contained in this paragraph shall continue in full
force and effect notwithstanding the indefeasible payment in full in cash of all
Liabilities.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under Applicable Law, but if any provision of this
Agreement shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

This Agreement shall be binding upon the Pledgors and the Administrative Agent
and their respective successors and assigns (provided that no Pledgor may assign
its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of each Pledgor and the
Administrative Agent and the successors and assigns of the Administrative Agent.

This Agreement may be executed in any number of counterparts (including via
facsimile or a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed an original, but
all such counterparts shall together constitute but one and the same Agreement.
At any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Administrative Agent a
joinder to this Agreement, together with a supplement to Schedule I hereto
setting forth all relevant information with respect to such party as of the date
of delivery, whereupon Schedule I hereto shall be deemed to be amended
automatically to incorporate such information. Immediately upon such execution
and delivery (and without any further action), each such additional Person will
become a party to, and will be bound by the terms of, this Agreement.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Pledgors and
the Administrative Agent, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER PARTY OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO

 

8 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PLEDGORS OR THEIR PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THE
FOREGOING PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 15.3 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES

 

9 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10 Patriot National Pledge Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.

 

PATRIOT NATIONAL, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO CONTEGO SERVICES GROUP, LLC By:

 

Name: Christopher L. Pizzo Title: VP, Secretary PATRIOT CAPTIVE MANAGEMENT, INC.
By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Pledge Agreement



--------------------------------------------------------------------------------

PATRIOT CARE HOLDINGS, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Pledge Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Administrative Agent By:

 

Name: Debra Basler Title: Managing Director

 

Patriot National Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT

Attached.

 

Exhibit C-1 Security Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of January 22, 2015 is among
Patriot National, Inc., a Delaware corporation (the “Borrower”), Patriot
Services, Inc., a Delaware corporation, Contego Services Group, LLC, a Delaware
limited liability company, Contego Recovery, LLC, a Delaware limited liability
company, Contego Investigative Services, Inc., a Delaware corporation, Patriot
Recovery Services, Inc., a Delaware corporation, Carrier and Technology
Solutions, Inc., a Delaware corporation, Patriot Captive Management, Inc., a
Delaware corporation, Patriot Risk Services, Inc., a Delaware corporation,
Patriot Claim Services, Inc., a Delaware corporation, Patriot Care, Inc., a
Delaware corporation, Patriot Care Holdings, Inc., a Delaware corporation,
Patriot Care Services, Inc., a Delaware corporation, Patriot Care Management,
Inc., a Delaware corporation, Forza Lien, Inc., a Delaware corporation, and
Patriot Underwriters, Inc., a Delaware corporation (each a “Guarantor” and
collectively, the “Guarantors”) and each subsidiary of the Borrower or any
Guarantor that from time to time becomes a party hereto (each such subsidiary
together with the Borrower and the Guarantors, individually each a “Debtor” and
collectively the “Debtors”) and BMO Harris Bank N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, various lenders (the “Lenders”) and the Administrative
Agent have entered into a Credit Agreement dated as of the date hereof (the
“Credit Agreement”);

WHEREAS, pursuant to a Guaranty dated as of the date hereof (the “Guaranty”),
each Debtor, other than the Borrower, has guaranteed the obligations of the
Borrower under or in connection with (a) the Credit Agreement, (b) Lender
Provided Hedging Agreements and (c) Lender Provided Financial Service Products;
and

WHEREAS, the Obligations of the Borrower under the Loan Documents (as defined in
the Credit Agreement), the Lender Provided Hedging Agreements and the Lender
Provided Financial Service Products, and the obligations of each other Debtor
under the Guaranty and the Lender Provided Hedging Agreements and Lender
Provided Financial Service Products, are to be secured pursuant to this
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

8. Definitions and Interpretation. (a) In addition to terms defined in the
preamble and recitals above, (i) capitalized terms used but not defined herein
have the respective meanings assigned to such terms in the Credit Agreement,
(ii) the terms Account, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Deposit Account,
Document, Equipment, Fixtures, Goods, Instrument, Inventory, Investment
Property, Securities Account, Security, Security Entitlement and Uncertificated
Security have the respective meanings assigned to such terms in the UCC (as
defined below) and (iii) the following terms have the following meanings:



--------------------------------------------------------------------------------

Assignee Deposit Account – see Section 4.

Collateral – see Section 2.

Computer Hardware and Software means, with respect to any Debtor, all of the
following, whether now or hereafter owned, licensed or leased by such Debtor,
(a) all computer and other electronic data processing hardware, including
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and peripheral devices and all other related computer
hardware; (b) all software programs, operating system software, utilities and
application programs in whatsoever form (source code and object code in magnetic
tape, disk or hard copy format or any other listing whatsoever); (c) all
firmware associated with the foregoing; (d) all rights with respect to the
foregoing, including any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitution,
replacement, addition or model conversion of any of the foregoing; and (e) all
documentation for the foregoing, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

Default means any Event of Default under the Credit Agreement.

Excluded Property means (a) any voting capital stock in excess of 65% of the
issued and outstanding voting capital stock of any Foreign Subsidiary that is
not a Guarantor, (b) any rights under or with respect to any license, permit or
agreement entered into by, any Debtor to the extent any such license, permit or
agreement, by its terms or by law, prohibits the assignment of, or the granting
of a Lien over the rights of a grantor thereunder or which would be invalid or
unenforceable upon any such assignment or grant (the “Restricted Assets”), and
(c) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, provided that this
provision shall not limit the grant of any Lien on or assignment of any
Restricted Asset to the extent that the UCC or any other applicable law provides
that such grant of a Lien or assignment is effective irrespective of any
prohibitions to such grant provided in any Restricted Asset (or the underlying
documents related thereto) and provided that the Collateral shall include such
Restricted Asset (and such security interest shall attach) immediately at such
time as the contractual or legal prohibition shall no longer be applicable and
to the extent severable, shall attach immediately to any portion of such
license, permit or agreement; provided that “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).

General Intangibles means, with respect to any Debtor, all of such Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes all of
such Debtor’s trademarks, trade names, patents, copyrights, trade secrets,
customer lists, inventions, designs, software

 

2 Patriot National Security Agreement



--------------------------------------------------------------------------------

programs, mask works, goodwill, registrations, licenses, franchises, tax refund
claims, guarantee claims, security interests and rights to indemnification.

Intellectual Property means, with respect to any Debtor, all of such Debtor’s
trade secrets and other proprietary information; customer lists; trademarks,
service marks, business names, trade names, designs, logos, indicia, and/or
other source and/or business identifiers and the goodwill of the business
relating thereto and all registrations or applications for registrations that
have heretofore been or may hereafter be issued thereon; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations that have heretofore been or may hereafter be issued and all
tangible property embodying copyrights; unpatented inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; mask works, books,
records, writings, information contained on computer tapes or disks or other
electronic media, flow diagrams, specification sheets, source codes, object
codes and other physical manifestations, embodiments or incorporations of any of
the foregoing; the right to sue for all past, present and future infringements
of any of the foregoing; and all common law and other rights in and to all of
the foregoing; in each of the foregoing cases whether now existing or hereafter
created or acquired and wherever located throughout the world.

Lender Party means the Administrative Agent, each Lender and any Affiliate of a
Lender that is a party to a Lender Provided Hedging Agreement with the Borrower
or any other Pledgor or provides a Lender Provided Financial Service Product to
the Borrower or any other Pledgor.

Liabilities means (a) with respect to the Borrower, (i) all Obligations of the
Borrower under or in connection with the Credit Agreement or any other Loan
Document (including this Agreement), (ii) all Hedging Obligations under a Lender
Provided Hedging Agreement and (iii) all obligations under any Lender Provided
Financial Service Product; and (b) with respect to any other Debtor, (i) all
Obligations of such Debtor under or in connection with the Guaranty or any other
Loan Document (including this Agreement), (ii) all Hedging Obligations under any
Lender Provided Hedging Agreement entered into with such Debtor and (iii) all
obligations of such Debtor under any Lender Provided Financial Service Product;
in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.

Non-Tangible Collateral means, with respect to any Debtor, such Debtor’s
Accounts and General Intangibles.

Requirement of Law means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial

 

3 Patriot National Security Agreement



--------------------------------------------------------------------------------

Code as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

(b) For purposes of this Agreement, (i) the rules of interpretation set forth in
Section 1.2 of the Credit Agreement shall apply as if fully set forth herein,
mutatis mutandis, and (ii) if, with respect to any Securities, any provision
hereof is inconsistent with the Pledge Agreement, the terms of the Pledge
Agreement shall control.

9. Grant of Security Interest. As security for the payment of all Liabilities,
each Debtor hereby assigns, pledges and conveys to the Administrative Agent for
the benefit of the Lender Parties, and grants to the Administrative Agent for
the benefit of the Lender Parties, a continuing security interest in, all of
such Debtor’s right, title, and interest in, to and under the following, whether
now existing or hereafter arising or acquired:

 

  (a) Accounts;

 

  (b) Chattel Paper;

 

  (c) Computer Hardware and Software;

 

  (d) Deposit Accounts;

 

  (e) Documents;

 

  (f) General Intangibles;

 

  (g) Goods (including all of its Equipment, Fixtures and Inventory), together
with all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

 

  (h) Instruments (together with all guaranties thereof and security therefor);

 

  (i) Intellectual Property;

 

  (j) Investment Property (including Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements and Securities Accounts);

 

  (k) money (of every jurisdiction whatsoever);

 

  (l) the Commercial Tort Claims listed on Schedule V;

 

  (m)

all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and/or insurance
proceeds arising out of the loss, nonconformity or any interference with the use
of, or any defect or infringement of rights in, or damage to, any of the
foregoing,

 

4 Patriot National Security Agreement



--------------------------------------------------------------------------------

  and all proceeds, products, offspring, rents, issues, profits and returns of
and from, and all distributions on and rights arising out of, any of the
foregoing; and

 

  (n) all other personal property of any kind or nature and wherever located;

All of the foregoing are herein collectively called the “Collateral”; provided,
however, that notwithstanding the foregoing, Excluded Property shall not be
deemed to be Collateral, no Lien or security interest is hereby granted on any
Excluded Property, and, to the extent that any Collateral later becomes Excluded
Property, the Lien granted hereunder will automatically be deemed to have been
released; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property shall
automatically be deemed granted therein.

10. Warranties. Each Debtor warrants that: (a) no financing statement (other
than any that may have been filed on behalf of the Administrative Agent or in
connection with Permitted Liens or any that will be terminated on the date
hereof) covering any of the Collateral is on file in any public office; (b) such
Debtor is the lawful owner, lessee or licensee (as applicable) of all of its
Collateral, free of all liens and claims whatsoever, other than Permitted Liens,
with full power and authority to execute and deliver this Agreement and perform
such Debtor’s obligations hereunder and to subject the Collateral to the
security interest hereunder; (c) all information with respect to Collateral and
Account Debtors set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by such Debtor to any Lender Party will
be true and correct in all material respects as of the date furnished; (d) such
Debtor’s jurisdiction of organization, true legal name as registered in such
jurisdiction, organizational identification number, if any, designated by such
jurisdiction and federal employer identification number are as set forth on
Schedule I (and during the five-year period preceding the date hereof or, if
later, the date such Debtor becomes a party hereto (the “Preceding Period”) such
Debtor has not been organized under the law of any other jurisdiction except as
set forth on Schedule I); (e) each location where such Debtor maintains a place
of business or has any Goods, in each case as of the date hereof, is set forth
on Schedule II; (f) except as disclosed on Schedule III, as of the date of this
Agreement, such Debtor is not known, and during the Preceding Period has not
previously been known, by any trade name; (g) except as disclosed on Schedule
III, during the Preceding Period such Debtor has not been known by any legal
name different from the one set forth on the signature pages of this Agreement
nor has such Debtor been the subject of any merger or other corporate
reorganization; (h) Schedule IV contains a complete listing of all of such
Debtor’s Intellectual Property that is registered under any registration statute
and has not subsequently been abandoned or expired; and (i) upon the filing of
financing statements on Form UCC-1 in the appropriate governmental offices, the
Administrative Agent will have a valid lien upon and perfected security interest
in all of the Collateral of such Debtor in which a security interest can be
perfected by filing under the UCC (subject only to Permitted Liens).

11. Collections, etc. The Administrative Agent may, at any time that a Default
exists, whether before or after the maturity of any Liabilities, notify any
party obligated on any of the Non-Tangible Collateral to make payment to the
Administrative Agent of any amount due or to become due thereunder and enforce
collection of any Non-Tangible Collateral by suit or otherwise and surrender,
release or exchange all or any part thereof, or compromise or extend or

 

5 Patriot National Security Agreement



--------------------------------------------------------------------------------

renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby. Upon request of the Administrative
Agent during the existence of a Default, each Debtor will, at its own expense,
notify any party obligated on any Non-Tangible Collateral to make payment to the
Administrative Agent for the benefit of the Lender Parties of any amount due or
to become due thereunder. Notwithstanding the foregoing, at any time no Default
exists, the Administrative Agent shall notify any party to which it has given a
notice or with respect to which the Administrative Agent has otherwise taken
action under this paragraph, to resume making payments to the applicable Debtor.

Upon written request by the Administrative Agent during the existence of a
Default, each Debtor will forthwith, upon receipt, transmit and deliver to the
Administrative Agent, in the form received, all cash, checks, drafts and other
instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) that
may be received by such Debtor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral; provided that if at any time
after such a request is made by the Administrative Agent, no Default exists, the
obligations of each Debtor under this paragraph shall cease until a further
request of the Administrative Agent during the existence of a Default.

During the existence of a Default, (a) all items or amounts that are delivered
by any Debtor to the Administrative Agent on account of payment of, or otherwise
as proceeds of, any Collateral pursuant to the foregoing paragraph shall be
deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) of such Debtor maintained with the Administrative Agent, as security
for payment of the Liabilities, and (b) except as expressly set forth herein, no
Debtor shall have any right to withdraw any funds deposited in the applicable
Assignee Deposit Account. If funds are being deposited into an Assignee Deposit
Account pursuant to the foregoing sentence, the Administrative Agent may, from
time to time, in its discretion, and shall upon request of the applicable Debtor
made not more than once in any week, apply the then balance, representing
collected funds, in the Assignee Deposit Account, toward payment of the
Liabilities, whether or not then due, in such order of application as the
Administrative Agent may determine, and the Administrative Agent may, from time
to time, in its discretion, release any portion of such balance to the
applicable Debtor; provided that (i) if a Lender shall have notified the
Administrative Agent in writing of its desire to withhold all funds in the
Assignee Deposit Account during the continuance of a Default, then no such
release of funds may be made to the Debtor without the consent of the Required
Lenders and (ii) if any Debtor requests release to it of any such funds, such
request shall be accompanied by a certificate signed by a Responsible Officer of
such Debtor that sets forth the intended use of such funds (each such
certificate, a “Collateral Release Certificate”). At any time no Default exists,
the Administrative Agent shall, upon request of the applicable Debtor and
receipt of a Collateral Release Certificate, release the balance in the Assignee
Deposit Account to such Debtor.

During the existence of a Default, the Administrative Agent is authorized to
endorse, in the name of the applicable Debtor, any item, howsoever received by
the Administrative Agent, representing any payment on or other proceeds of any
Collateral.

Each Debtor hereby appoints the Administrative Agent as its attorney-in-fact for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing or completing any instrument that the Administrative Agent
may deem necessary or advisable to

 

6 Patriot National Security Agreement



--------------------------------------------------------------------------------

accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall not exercise its
rights as such attorney-in-fact unless a Default exists.

12. Certificates, Schedules and Reports. Each Debtor will from time to time
deliver to the Administrative Agent, such schedules, certificates and reports
with respect to the Collateral, and with respect to items or amounts received by
such Debtor in full or partial payment of any Collateral, as the Administrative
Agent may reasonably request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Debtor and shall be in such form
and detail as the Administrative Agent may reasonably specify. Each Debtor shall
promptly notify the Administrative Agent of the occurrence of any event causing
any loss or depreciation in the value of its Inventory or other Goods that is
material to the Borrower and its Subsidiaries taken as a whole, and such notice
shall specify or reasonably estimate the amount of such loss or depreciation.

13. Agreements of the Debtors. Each Debtor (a) will, from time to time, execute
(as applicable) such financing statements and other documents (and pay the cost
of filing or recording the same in all public offices deemed appropriate by the
Administrative Agent) and do such other acts and things (including delivery to
the Administrative Agent of any Instruments or Certificated Securities that
constitute Collateral), as the Administrative Agent may from time to time
reasonably request to establish and maintain a valid and perfected security
interest in the Collateral (free of all other Liens other than Permitted Liens)
to secure the payment of the Liabilities; (b) will not change its state of
organization or incorporation or its name, identity or corporate structure such
that any financing statement filed to perfect the Administrative Agent’s
interests under this Agreement would become seriously misleading, unless such
Debtor shall have given the Administrative Agent not less than 30 days’ prior
written notice of such change (provided that this Section 6(b) shall not be
deemed to authorize any change or transaction prohibited under the Credit
Agreement); (c) will keep its records concerning Non-Tangible Collateral in such
a manner as will enable the Administrative Agent or its designees to determine
at any time the status of such Non-Tangible Collateral; (d) will furnish the
Administrative Agent such information concerning such Debtor, the Collateral and
the Account Debtors as the Administrative Agent may from time to time reasonably
request; (e) will, upon request of the Administrative Agent, stamp on its
records concerning the Collateral and add on all Chattel Paper constituting a
portion of the Collateral, a notation, in form reasonably satisfactory to the
Administrative Agent, indicating the security interest of the Administrative
Agent hereunder; (f) except for Permitted Liens and as otherwise permitted by
the Credit Agreement, will not sell, lease, assign or create or permit to exist
any Lien on or security interest in any Collateral; (g) will at all times keep
all its Inventory and other Goods insured under policies maintained with
responsible insurance companies against loss, damage, theft and other risks to
such extent as is required by the Credit Agreement, and shall name the
Administrative Agent as lender’s loss payee in accordance with the terms set
forth in the Credit Agreement, and such policies or certificates thereof shall,
if the Administrative Agent so requests, be deposited with or furnished to the
Administrative Agent in accordance with the terms of the Credit Agreement;
(h) will, upon request of the Administrative Agent, (1) cause to be noted, on
the applicable certificate for any of its Equipment that is covered by a
certificate of title, the security interest of the Administrative Agent in such
Equipment and (2) deliver all such certificates to the Administrative Agent or
its designees; (i) will take all steps reasonably necessary to protect, preserve
and maintain all of its

 

7 Patriot National Security Agreement



--------------------------------------------------------------------------------

rights in the Collateral; (j) will not keep any of its property or maintain any
place of business at any location other than its addresses shown on Schedule II
or such other locations as may be specified by such Debtor upon not less than 15
days’ prior written notice to the Administrative Agent, provided that if
requested by the Administrative Agent with respect to such property, the
Administrative Agent (1) has a mortgage lien on such property (if such property
is owned by a Debtor) or (2) has received a landlord waiver reasonably
satisfactory to the Administrative Agent with respect to such property (if such
property is leased by a Debtor); (k) will not maintain any place of business at
any location other than in the United States; and (l) will, promptly upon any
Responsible Officer of such Debtor obtaining knowledge that such Debtor has
acquired a Commercial Tort Claim, notify the Administrative Agent in a writing
signed by such Debtor of the details thereof and grant to the Administrative
Agent in such writing a security interest therein and in the proceeds thereof,
with such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

Each Debtor hereby authorizes the Administrative Agent to file (without the
signature of such Debtor) any financing statement, continuation statement or
amendment to financing statement in any jurisdiction and with any filing office
as the Administrative Agent may determine, in its sole reasonable discretion, is
necessary or advisable to perfect the security interests granted to the
Administrative Agent hereunder. Any such financing statement or amendment may
describe the Collateral in the same manner as described in this Agreement or any
other agreement entered into by the parties in connection herewith, or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
reasonable discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral, including describing such
property as “all assets” or “all personal property”, whether now owned or
hereafter acquired.

All reasonable expenses incurred in protecting, preserving and maintaining any
Collateral shall be borne by the applicable Debtor. Whenever a Default exists,
the Administrative Agent shall have the right to bring suit to enforce any
Intellectual Property or licenses thereunder, in which event the applicable
Debtor shall at the request of the Administrative Agent do all lawful acts and
execute all proper documents required by the Administrative Agent in aid of such
enforcement, and such Debtor shall (subject only to any limitation set forth in
any Guaranty issued by any Debtor) promptly, upon demand, reimburse and
indemnify the Administrative Agent for all reasonable costs and expenses
incurred by the Administrative Agent (i) in the exercise of its rights under
this Section 6 or any other right or remedy granted to it hereunder, (ii) in
respect of any claim and the prosecution or defense thereof arising our of or in
any way connected with this Agreement, and (iii) in respect of the collection or
enforcement of the Liabilities, except to the extent any of the foregoing are
found by a court of competent jurisdiction in a final, non-appealable judgment
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent. Notwithstanding the foregoing or any other provision of
this Agreement, the Administrative Agent does not assume any obligation of any
Debtor under any contract or other document included in the Collateral by reason
of, or arising out of, this Agreement or any security interest granted
hereunder.

 

8 Patriot National Security Agreement



--------------------------------------------------------------------------------

14. Default. (a) Whenever a Default exists, the Administrative Agent may
exercise from time to time any right or remedy available to it under the UCC,
under any other applicable law and/or as described below.

(b) Each Debtor agrees, if a Default exists, (i) to assemble, at its expense,
all its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Administrative Agent and (ii) to execute all documents
and do all other things that may be necessary in order to enable the
Administrative Agent or its nominee to be registered as owner of the
Intellectual Property with any competent registration authority.

(c) Each Debtor agrees and acknowledges that (i) with respect to Collateral that
is: (A) perishable or threatens to decline speedily in value or (B) is of a type
customarily sold on a recognized market, no notice of disposition need be given;
and (ii) with respect to Collateral not described in clause (i) above,
notification sent after a Default and at least ten days before any proposed
disposition provides notice a reasonable time before such disposition.

(d) Each Debtor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. Each Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among sellers of the type of property subject to
such disposition shall, in each case, be deemed commercially reasonable.

(e) Any cash proceeds of any disposition by the Administrative Agent of any
Collateral shall be applied by the Administrative Agent (in accordance with the
terms of the Credit Agreement) to the payment of the Liabilities until paid in
full (or, if applicable, cash collateralization of any Letter of Credit), and
any surplus will be paid to the applicable Debtor or as a court of competent
jurisdiction shall direct.

15. General. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any Collateral in its possession (and the
Administrative Agent shall be deemed to have exercised such reasonable care if
it takes any action that the applicable Debtor requests in writing for such
purpose, but failure of the Administrative Agent to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care, and no
failure of the Administrative Agent to preserve or protect any right with
respect to any Collateral against prior parties in interest or other rights
pertaining to the Collateral, shall be deemed a failure to exercise reasonable
care in the custody or preservation of such Collateral).

All notices and requests hereunder shall be given in accordance with
Section 15.3 of the Credit Agreement and sent to the applicable party at its
address described therewith or at such other address as such party may, by
written notice to the other parties, have designated as its address for such
purpose.

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

9 Patriot National Security Agreement



--------------------------------------------------------------------------------

This Agreement shall remain in full force and effect until all Liabilities
(other than contingent indemnification obligations that are not yet due and
payable) have been indefeasibly paid in full in cash and all Commitments have
terminated. Upon any such payment and termination, the Administrative Agent
will, upon any Debtor’s request and at such Debtor’s sole expense, (i) deliver
to such Debtor, without any representation, warranty or recourse of any kind
whatsoever, all of such Debtor’s Collateral held by the Administrative Agent
hereunder as shall not have been sold or otherwise applied pursuant to the terms
hereof, and (ii) execute and deliver to such Debtor such documents as such
Debtor shall reasonably request to evidence such termination and the release of
any security interest granted hereby. If at any time all or any part of any
payment theretofore applied by the Administrative Agent or any other Lender
Party to any of the Liabilities is or must be rescinded or returned by the
Administrative Agent or such Lender Party for any reason whatsoever (including
the insolvency, bankruptcy or reorganization of any Debtor), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Administrative Agent or such other
Lender Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such other Lender Party had not been
made.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

This Agreement shall be binding upon the Debtors and the Administrative Agent
and their respective successors and assigns (provided that no Debtor may assign
its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of each Debtor and the
Administrative Agent and the successors and assigns of the Administrative Agent.

This Agreement may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same Agreement. At
any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Administrative Agent a
joinder to this Agreement, together with supplements to the Schedules hereto
setting forth all relevant information with respect to such party as of the date
of delivery, whereupon the Schedules hereto shall be deemed to be amended
automatically to incorporate such information.

 

10 Patriot National Security Agreement



--------------------------------------------------------------------------------

Immediately upon such execution and delivery (and without any further action),
each such additional Person will become a party to, and will be bound by the
terms of, this Agreement.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Debtors and
the Administrative Agent, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER PARTY OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY ACTION, LITIGATION OR PROCEEDING OF
ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE DEBTORS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THE
FOREGOING PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

11 Patriot National Security Agreement



--------------------------------------------------------------------------------

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 15.3 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.

[Remainder of page intentionally left blank.]

 

12 Patriot National Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

PATRIOT NATIONAL, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO CONTEGO SERVICES GROUP, LLC By:

 

Name: Christopher L. Pizzo Title: VP, Secretary CONTEGO RECOVERY, LLC By:

 

Name: Christopher L. Pizzo Title: VP, Secretary CONTEGO INVESTIGATIVE SERVICES,
INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Security Agreement



--------------------------------------------------------------------------------

PATRIOT RECOVERY SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO CARRIER AND TECHNOLOGY SOLUTIONS, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CAPTIVE MANAGEMENT, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT RISK SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CLAIM SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Security Agreement



--------------------------------------------------------------------------------

PATRIOT CARE HOLDINGS, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE SERVICES, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT CARE MANAGEMENT, INC. By:

 

Name: Steven M. Mariano Title: CEO FORZA LIEN, INC. By:

 

Name: Steven M. Mariano Title: CEO PATRIOT UNDERWRITERS, INC. By:

 

Name: Steven M. Mariano Title: CEO

 

Patriot National Security Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Administrative Agent By:

 

Name: Debra Basler Title: Managing Director

 

Patriot National Security Agreement